Exhibit 10.33

Published CUSIP Numbers: 48256LAD5

48256LAE3

 

 

 

$150,000,000

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of October 9, 2014,

by and among

KMG CHEMICALS, INC.,

KMG-BERNUTH, INC.,

KMG ELECTRONIC CHEMICALS, INC., and

KMG ELECTRONIC CHEMICALS LUXEMBOURG HOLDINGS S.À R.L.,

as Borrowers,

the Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent,

Swingline Lender and Issuing Lender

BANK OF AMERICA, N.A., as Syndication Agent,

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I DEFINITIONS

     1   

Section 1.1

  Definitions      1   

Section 1.2

  Other Definitions and Provisions      35   

Section 1.3

  Accounting Terms      35   

Section 1.4

  UCC Terms      36   

Section 1.5

  Rounding      36   

Section 1.6

  References to Alternative Currencies      36   

Section 1.7

  Additional Alternative Currencies      37   

Section 1.8

  References to Agreement and Laws      37   

Section 1.9

  Times of Day      38   

Section 1.10

  Letter of Credit Amounts      38   

Section 1.11

  Guarantees      38   

Section 1.12

  Covenant Compliance Generally      38   

Article II REVOLVING CREDIT FACILITY

     38   

Section 2.1

  Revolving Credit Loans      38   

Section 2.2

  Swingline Loans      39   

Section 2.3

  Procedure for Advances of Revolving Credit Loans and Swingline Loans      40
  

Section 2.4

  Repayment and Prepayment of Revolving Credit and Swingline Loans      41   

Section 2.5

  Permanent Reduction of the Revolving Credit Commitment      44   

Section 2.6

  Termination of Revolving Credit Facility      44   

Article III LETTER OF CREDIT FACILITY

     44   

Section 3.1

  L/C Facility      44   

Section 3.2

  Procedure for Issuance of Letters of Credit      45   

Section 3.3

  Commissions and Other Charges      46   

Section 3.4

  L/C Participations      47   

Section 3.5

  Reimbursement Obligation      48   

Section 3.6

  Obligations Absolute      49   

Section 3.7

  Effect of Letter of Credit Application      49   

Section 3.8

  Removal and Resignation of the Issuing Lenders      49   

Section 3.9

  Reporting of Letter of Credit Information and L/C Commitment      50   

Section 3.10

  Letters of Credit Issued for Subsidiaries      50   

Section 3.11

  Issuing Lenders      50   

Article IV BORROWER LIABILITY

     50   

Section 4.1

  U.S. Borrowers      50   

Section 4.2

  Foreign Borrowers      50   

Section 4.3

  Liabilities Generally      51   

Section 4.4

  Additional Borrowers      53   

Section 4.5

  Designation of KMG as Borrower Agent      53   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Article V GENERAL LOAN PROVISIONS

     54   

Section 5.1

  Interest      54   

Section 5.2

  Notice and Manner of Conversion or Continuation of Loans      56   

Section 5.3

  Fees      57   

Section 5.4

  Manner of Payment      57   

Section 5.5

  Evidence of Indebtedness      58   

Section 5.6

  Sharing of Payments by the Lenders      59   

Section 5.7

  Agent’s Clawback      59   

Section 5.8

  Changed Circumstances      60   

Section 5.9

  Indemnity      62   

Section 5.10

  Increased Costs      62   

Section 5.11

  Taxes      64   

Section 5.12

  Mitigation Obligations; Replacement of Lenders      67   

Section 5.13

  Incremental Loans      68   

Section 5.14

  Cash Collateral      70   

Section 5.15

  Defaulting Lenders      71   

Section 5.16

  Regulatory Limitation; Further Assurances      73   

Article VI CONDITIONS OF CLOSING AND BORROWING

     74   

Section 6.1

  Conditions to Closing and Initial Extensions of Credit      74   

Section 6.2

  Conditions to All Extensions of Credit      78   

Article VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

     79   

Section 7.1

  Organization; Power; Qualification      79   

Section 7.2

  Ownership      79   

Section 7.3

  Authorization; Enforceability      80   

Section 7.4

  Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.      80
  

Section 7.5

  Compliance with Law; Governmental Approvals      80   

Section 7.6

  Tax Returns and Payments      81   

Section 7.7

  Intellectual Property Matters      81   

Section 7.8

  Environmental Matters      81   

Section 7.9

  Employee Benefit Matters      82   

Section 7.10

  Margin Stock      83   

Section 7.11

  Government Regulation      83   

Section 7.12

  Material Contracts      83   

Section 7.13

  Employee Relations      84   

Section 7.14

  Burdensome Provisions      84   

Section 7.15

  Financial Statements      84   

Section 7.16

  No Material Adverse Change      84   

Section 7.17

  Solvency      84   

Section 7.18

  Title to Properties      84   

Section 7.19

  Litigation      84   

Section 7.20

  Anti-Terrorism; Anti-Money Laundering      84   

Section 7.21

  Absence of Defaults      85   

Section 7.22

  Disclosure      85   

Section 7.23

  Flood Hazard Insurance      85   

Section 7.24

  Representations as to Foreign Borrowers      85   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Article VIII AFFIRMATIVE COVENANTS

     86   

Section 8.1

  Financial Statements and Budgets      86   

Section 8.2

  Certificates; Other Reports      87   

Section 8.3

  Notice of Litigation and Other Matters      89   

Section 8.4

  Preservation of Corporate Existence and Related Matters      90   

Section 8.5

  Maintenance of Property and Licenses      90   

Section 8.6

  Insurance      90   

Section 8.7

  Accounting Methods and Financial Records      90   

Section 8.8

  Payment of Taxes and Other Obligations      90   

Section 8.9

  Compliance with Laws and Approvals      91   

Section 8.10

  Environmental Laws      91   

Section 8.11

  Compliance with ERISA      91   

Section 8.12

  Compliance with Material Contracts      91   

Section 8.13

  Visits and Inspections      91   

Section 8.14

  Additional Subsidiaries and Real Property      92   

Section 8.15

  Use of Proceeds      93   

Section 8.16

  Further Assurances      93   

Section 8.17

  Post-Closing Matters      93   

Article IX NEGATIVE COVENANTS

     94   

Section 9.1

  Indebtedness      94   

Section 9.2

  Liens      95   

Section 9.3

  Investments      97   

Section 9.4

  Fundamental Changes      99   

Section 9.5

  Asset Dispositions      100   

Section 9.6

  Restricted Payments      100   

Section 9.7

  Transactions with Affiliates      101   

Section 9.8

  Accounting Changes; Organizational Documents      102   

Section 9.9

  No Further Negative Pledges; Restrictive Agreements      102   

Section 9.10

  Nature of Business      103   

Section 9.11

  Financial Covenants      103   

Article X DEFAULT AND REMEDIES

     103   

Section 10.1

  Events of Default      103   

Section 10.2

  Remedies      105   

Section 10.3

  Rights and Remedies Cumulative; Non-Waiver; etc.      106   

Section 10.4

  Crediting of Payments and Proceeds      107   

Section 10.5

  Agent May File Proofs of Claim      108   

Section 10.6

  Credit Bidding      108   

Article XI THE ADMINISTRATIVE AGENT

     109   

Section 11.1

  Appointment and Authority      109   

Section 11.2

  Rights as a Lender      109   

Section 11.3

  Exculpatory Provisions      109   

Section 11.4

  Reliance by the Agent      110   

Section 11.5

  Delegation of Duties      111   

Section 11.6

  Resignation of the Agent      111   

Section 11.7

  Non-Reliance on the Agent and Other Lenders      112   

Section 11.8

  No Other Duties, Etc.      112   

Section 11.9

  Collateral and Guaranty Matters      112   

Section 11.10

  Secured Hedge Agreements and Secured Cash Management Agreements      113   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Article XII MISCELLANEOUS

     114   

Section 12.1

  Notices      114   

Section 12.2

  Amendments, Waivers and Consents      116   

Section 12.3

  Expenses; Indemnity      118   

Section 12.4

  Right of Setoff      120   

Section 12.5

  Governing Law; Jurisdiction, Etc.      121   

Section 12.6

  Waiver of Jury Trial      122   

Section 12.7

  California Judicial Reference      122   

Section 12.8

  Reversal of Payments      122   

Section 12.9

  Injunctive Relief      122   

Section 12.10

  Successors and Assigns; Participations      123   

Section 12.11

  Treatment of Certain Information; Confidentiality      126   

Section 12.12

  Performance of Duties      127   

Section 12.13

  All Powers Coupled with Interest      127   

Section 12.14

  Survival      127   

Section 12.15

  Titles and Captions      128   

Section 12.16

  Severability of Provisions      128   

Section 12.17

  Counterparts; Integration; Effectiveness; Electronic Execution      128   

Section 12.18

  Term of Agreement      128   

Section 12.19

  USA PATRIOT Act      129   

Section 12.20

  Independent Effect of Covenants      129   

Section 12.21

  No Advisory or Fiduciary Responsibility      129   

Section 12.22

  Amendment and Restatement; No Novation      130   

Section 12.23

  Keepwell      130   

Section 12.24

  Inconsistencies with Other Documents      131   

Section 12.25

  Ceiling Election      131   

Section 12.26

  Judgment Currency      131   

Section 12.27

  Real Property Located in the State of California      131   

Section 12.28

  Entire Agreement      132   

 

iv



--------------------------------------------------------------------------------

EXHIBITS       Exhibit A-1    —    Form of Revolving Credit Note Exhibit A-2   
—    Form of Swingline Note Exhibit B    —    Form of Notice of Borrowing
Exhibit C    —    Form of Notice of Account Designation Exhibit D    —    Form
of Notice of Prepayment Exhibit E    —    Form of Notice of
Conversion/Continuation Exhibit F    —    Form of Officer’s Compliance
Certificate Exhibit G    —    Form of Assignment and Assumption Exhibit H-1    —
   Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit H-2    —    Form of U.S. Tax Compliance Certificate (Non-Partnership
Foreign Participants) Exhibit H-3    —    Form of U.S. Tax Compliance
Certificate (Foreign Participant Partnerships) Exhibit H-4    —    Form of U.S.
Tax Compliance Certificate (Foreign Lender Partnerships) Exhibit I      
Additional Borrower Request and Assumption Agreement Exhibit J       Additional
Borrower Notice SCHEDULES       Schedule 1.1(a)    —    Existing Letters of
Credit Schedule 1.1(b)    —    Commitments and Commitment Percentages Schedule
7.1    —    Jurisdictions of Organization and Qualification Schedule 7.2    —   
Subsidiaries and Capitalization Schedule 7.6    —    Tax Matters Schedule 8.17
   —    Post-Closing Matters Schedule 9.1    —    Existing Indebtedness Schedule
9.2    —    Existing Liens Schedule 9.3    —    Existing Loans, Advances and
Investments Schedule 9.7    —    Transactions with Affiliates

 

v



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 9, 2014, by
and among KMG Chemicals, Inc., a Texas corporation (“KMG”), KMG-Bernuth, Inc., a
Delaware corporation (“KMG-Bernuth”), KMG Electronic Chemicals, Inc., a Texas
corporation (“KMG Electronic”), KMG Electronic Chemicals Luxembourg Holdings S.à
r.l., a private limited liability company (société à responsabilité limitée)
organized under the laws of Luxembourg (“KMG Luxembourg”), and certain
Subsidiaries of KMG from time to time designated by KMG as borrower parties
hereto pursuant to Section 4.4 (each an “Additional Borrower”), as borrowers
(each a “Borrower” and collectively, the “Borrowers”), the lenders who are party
to this Agreement and the lenders who may become a party to this Agreement
pursuant to the terms hereof, as the Lenders, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders.

STATEMENT OF PURPOSE

WHEREAS, KMG, KMG-Bernuth and KMG Electronic, the lenders described therein, and
Wells Fargo, as agent and collateral agent for such lenders, are party to the
Existing Credit Agreement; and

WHEREAS, the Borrowers have requested, and subject to the terms and conditions
hereof, the Agent and the Lenders have agreed to amend and restate the Existing
Credit Agreement and extend certain credit facilities to Borrowers pursuant to
the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the promises herein contained, and each
intending to be legally bound hereby, the parties hereto agree that the Existing
Credit Agreement is hereby amended in its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Acquisition” means any acquisition (whether in a single transaction or series
of related transactions) of (i) any going business, or all or substantially all
of the assets of any Person, whether through purchase, merger or otherwise; or
(ii) at least a majority of the Equity Interests or voting power of any Person.

“Additional Borrower” has the meaning set forth in the introductory paragraph
hereto.

“Additional Borrower Notice” has the meaning set forth in Section 4.4.

“Additional Borrower Request and Assumption Agreement” has the meaning set forth
in Section 4.4.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Agent” means Wells Fargo, in its capacity as administrative agent and
Collateral Agent hereunder, and any successor thereto appointed pursuant to
Section 11.6.

“Agent’s Lien” means the Liens securing the Credit Agreement Obligations granted
to the Agent for the benefit of the Lender Parties by any Borrower Party
pursuant to this Agreement and the other Security Documents.

“Agent’s Office” means the office of the Agent specified in or determined in
accordance with the provisions of Section 12.1(c).

“Agreement” means this Second Amended and Restated Credit Agreement.

“Agreement Currency” has the meaning set forth in Section 12.26.

“Alternative Currency” means each of (i) Euro, (ii) Sterling, and (iii) each
other currency (other than Dollars) that is approved in accordance with
Section 1.7.

“Alternative Currency Outstandings” means the sum of (i) with respect to
Alternative Currency Revolving Credit Loans on any date, the aggregate
outstanding principal Dollar Amount thereof after giving effect to any
borrowings and prepayments or repayments of Alternative Currency Revolving
Credit Loans occurring on such date plus (ii) with respect to any L/C
Obligations denominated in an Alternative Currency on any date, the aggregate
outstanding Dollar Amount thereof on such date after giving effect to any
Extensions of Credit occurring on such date and any other changes in the
aggregate Dollar Amount of such L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Alternative Currency Revolving Credit Loan” means any Revolving Credit Loan
denominated in an Alternative Currency.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Commitments and $75,000,000. The Alternative Currency Sublimit is part of, and
not in addition to, the aggregate Commitments.

“Amortization Expense” means the amortization expense of an applicable Person
for the applicable period (to the extent included in the computation of Net
Income), according to GAAP.

“Applicable Foreign Borrower Documents” has the meaning set forth in
Section 7.24.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means the corresponding percentages per annum for LIBOR Rate
Loans and Base Rate Loans as set forth below based on the Consolidated Leverage
Ratio:

 

Level

   Consolidated Leverage
Ratio    Applicable
Margin for
LIBOR Rate
Loans     Applicable Margin for
Base Rate Loans     Commitment
Fee  

I

   Greater than or equal to
3.00 to 1.00      1.875 %      0.875 %      0.300 % 

II

   Greater than or equal to


2.75 to 1.00 but less

than 3.00 to 1.00

     1.625 %      0.625 %      0.275 % 

III

   Greater than or equal to


2.50 to 1.00 but less than
2.75 to 1.00

     1.500 %      0.500 %      0.250 % 

IV

   Greater than or equal to
2.25 to 1.00 but less than
2.50 to 1.00      1.375 %      0.375 %      0.225 % 

V

   Greater than or equal to
2.00 to 1.00 but less than
2.25 to 1.00      1.250 %      0.250 %      0.200 % 

VI

   Greater than or equal to
1.50 to 1.00 but less than
2.00 to 1.00      1.125 %      0.125 %      0.175 % 

VII

   Less than 1.50 to 1.00      1.000 %      0.000 %      0.150 % 

The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which KMG provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for its most recently ended
fiscal quarter (each such date, a “Calculation Date”); provided that (a) as of
the Closing Date, the Applicable Margin shall be based on the Consolidated
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
KMG for which financial statements are available until the first Calculation
Date occurring after the Closing Date and, thereafter the Pricing Level shall be
determined by reference to the Consolidated Leverage Ratio as of the last day of
the most recently ended fiscal quarter of KMG preceding the applicable
Calculation Date, and (b) if KMG fails to provide an Officer’s Compliance
Certificate when due as required by Section 8.2(a) for the most recently ended
fiscal quarter of KMG preceding the applicable Calculation Date, the Applicable
Margin from the date on which such Officer’s Compliance Certificate was required
to have been delivered shall be based on Pricing Level I until such time as such
Officer’s Compliance Certificate is delivered, at which time the Pricing Level
shall be determined by reference to the Consolidated Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrowers preceding
such Calculation Date. The applicable Pricing Level shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the Pricing
Level shall be applicable to all Extensions of Credit then existing or
subsequently made or issued.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or
Section 8.2(a) is shown to be inaccurate (regardless of whether (i) this
Agreement is in effect, (ii) any Commitments are in effect, or (iii) any
Extension of Credit is outstanding when such inaccuracy is discovered or such
financial statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) KMG shall immediately
deliver to the Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Leverage Ratio in the corrected Officer’s
Compliance Certificate were applicable for such Applicable Period, and (C) the
Borrowers shall (subject to Section 4.1 and Section 4.2) immediately and
retroactively be obligated to pay to the Agent the accrued additional interest
and fees owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Agent in
accordance with Section 5.4. Nothing in this paragraph shall limit the rights of
the Agent and the Lenders with respect to Section 5.1(b) and Section 10.2 nor
any of their other rights under this Agreement or any other Loan Document. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Credit Agreement Obligations
hereunder.

The Applicable Margins set forth above shall be increased as, and to the extent,
required by Section 5.13.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner.

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Borrower Party or any Subsidiary thereof (or the granting of any option or
other right to do any of the foregoing, other than any such option or other
right that is expressly conditioned on such disposition being permitted by the
terms of this Agreement or an applicable waiver hereof), and any issuance of
Equity Interests by any Subsidiary of KMG to any Person that is not a Borrower
Party or any Subsidiary thereof. The term “Asset Disposition” shall not include
(a) the sale of inventory in the Ordinary Course of Business, (b) the transfer
of assets to a Borrower or any Subsidiary Guarantor pursuant to any other
transaction permitted pursuant to Section 9.4, (c) the write-off, discount, sale
or other disposition of defaulted or past-due receivables and similar
obligations in the Ordinary Course of Business and not undertaken as part of an
accounts receivable financing transaction, (d) the disposition of any Hedge
Agreement, (e) dispositions of Investments in cash and Cash Equivalents, (f) the
transfer by any Borrower Party of its assets to any other Borrower Party (other
than a transfer by a U.S. Borrower Party to a Foreign Borrower), (g) the
transfer by any Non-Guarantor Subsidiary of its assets to any Borrower Party
(provided that in connection with any such transfer, such Borrower Party shall
not pay more than an amount equal to the fair market value of such assets as
determined in good faith at the time of such transfer) and (h) the transfer by
any Non-Guarantor Subsidiary of its assets to any other Non-Guarantor
Subsidiary.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.10), and accepted by the Agent, in substantially the form
attached as Exhibit G or any other form approved by the Agent.

“Assigned Leases” means all leases presently existing or hereafter made, whether
written or verbal, or any letting of, or agreement for the use or occupancy of,
any part of the Mortgaged Property, and each modification, extension, renewal
and guarantee thereof, including the Rents.

“Bankruptcy Laws” means the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

4



--------------------------------------------------------------------------------

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR for an Interest Period of one month
plus 1%; each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).

“Borrowers” has the meaning set forth in the introductory paragraph.

“Borrower Consolidated Group” means KMG and its Consolidated Subsidiaries (each
referred to singularly as a “Member of the Borrower Consolidated Group”).

“Borrower Materials” has the meaning set forth in Section 8.2.

“Borrower Parties” means, collectively, the Borrowers and the Guarantors.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in Houston, Texas or New York, New York with respect to Obligations
denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a LIBOR Rate Loan
(or any Base Rate Loan as to which the interest rate is determined by reference
to LIBOR) denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Loan, means any such day on which dealings in deposits in Dollars are conducted
by and between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a LIBOR Rate Loan
(or any Base Rate Loan as to which the interest rate is determined by reference
to LIBOR) denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Loan, means a
TARGET Day;

(c) if such day relates to any interest rate settings as to a LIBOR Rate Loan
(or any Base Rate Loan as to which the interest rate is determined by reference
to LIBOR) denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a LIBOR Rate Loan (or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR) denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Calculation Date” has the meaning set forth in the definition of Applicable
Margin.

 

5



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to KMG and its Subsidiaries on a
Consolidated basis, for any period, all expenditures made by a Person, directly
or indirectly for equipment, fixed assets, real property or improvements, or for
replacements or substitutions therefore or additions thereto, that should be, in
accordance with GAAP, reflected as additions to property, plant or equipment on
a balance sheet of such Person.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” means, to pledge and deposit with, or deliver to the Agent,
or directly to the applicable Issuing Lender (with notice thereof to the Agent),
for the benefit of one or more of the Issuing Lenders, the Swingline Lender or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations or Swingline Loans, cash or
deposit account balances or, if the Agent and the applicable Issuing Lender and
the Swingline Lender shall agree, in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Agent, such Issuing Lender and the Swingline Lender, as
applicable. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred eighty (180) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred eighty
(180) days from the date of creation thereof and currently having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) domestic and LIBOR
certificates of deposit maturing no more than one hundred eighty (180) days from
the date of creation thereof issued by commercial banks incorporated under the
laws of the United States, each having combined capital, surplus and undivided
profits of not less than $500,000,000 and having a rating of “A” or better by a
nationally recognized rating agency, (d) time deposits maturing no more than one
hundred and eighty (180) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder, or (e) in the
case of a Foreign Subsidiary made in a country outside the United States, Cash
Equivalents shall also include (i) investments of the types and maturities
described in clauses (a) through (d) above of such Foreign Subsidiary, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign ratings agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
analogous to the foregoing investments in clauses (a) through (d) and in this
sentence.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Borrower Party, is a Lender, an Affiliate of a
Lender, the Agent or an Affiliate of the Agent, or (b) at the time it (or its
Affiliate) becomes a Lender (including on the Closing Date), is a party to a
Cash Management Agreement with a Borrower Party, in each case in its capacity as
a party to such Cash Management Agreement.

 

6



--------------------------------------------------------------------------------

“Casualty or Condemnation Event” means the receipt by any Borrower Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.

“Change in Control” means an event or series of events by which:

(a) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity Interests that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of fifty percent
(50%) or more of the Equity Interests of KMG entitled to vote in the election of
members of the board of directors (or equivalent governing body) of KMG or
(ii) a majority of the members of the board of directors (or other equivalent
governing body) of KMG shall not constitute Continuing Directors; or

(b) Except as a result of any sale or other disposition permitted under the
terms of this Agreement, at any time, KMG shall fail to own, directly or
indirectly, (i) one hundred percent (100%) of the Equity Interests of each other
Borrower, or (ii) one hundred percent (100%) of the Equity Interests of Cyantek,
KMEX, KMG Italia or any other Subsidiary existing as of the Closing Date; or

(c) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness or Equity Interests in excess of the Threshold Amount any
“change in control” or similar provision (as set forth in the indenture,
agreement or other evidence of such Indebtedness or Equity Interests) obligating
KMG or any of its Subsidiaries to repurchase, redeem or repay all or any part of
the Indebtedness or Equity Interests provided for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

“Collateral” means the collateral security for the Credit Agreement Obligations
pledged or granted pursuant to the Security Documents.

“Collateral Agent” means Agent in its capacity as “collateral agent” as set
forth in Section 11.1(b).

 

7



--------------------------------------------------------------------------------

“Commitment Fee” has the meaning set forth in Section 5.3(a).

“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments of such Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBIDA” means, for any period, the EBIDA of KMG and its
Subsidiaries for such period, determined on a Consolidated basis, without
duplication, the components thereof being in accordance with GAAP. For purposes
of this Agreement, Consolidated EBIDA shall be adjusted on a Pro Forma Basis.

“Consolidated EBITDA” means, for any period, the EBITDA of KMG and its
Subsidiaries for such period, determined on a Consolidated basis, without
duplication, the components thereof being in accordance with GAAP. For purposes
of this Agreement, Consolidated EBITDA shall be adjusted on a Pro Forma Basis.

“Consolidated Current Assets” means, at any time, the consolidated current
assets of KMG and its Subsidiaries, as determined on a Consolidated basis in
accordance with GAAP, including availability under the Credit Facility, but
excluding any non-cash mark-to-market value associated with Hedge Agreements
pursuant to ASC 815.

“Consolidated Current Liabilities” means, at any time, the consolidated current
liabilities of KMG and its Subsidiaries, as determined on a Consolidated basis
in accordance with GAAP, excluding (a) any Current Maturities of Long-Term
Indebtedness arising under this Agreement, and (b) any non-cash mark-to-market
liability associated with Hedge Agreements pursuant to ASC 815.

“Consolidated Fixed Charge Coverage Ratio” means, for KMG and its Subsidiaries
on a Consolidated basis, the quotient which is obtained by dividing (i) the
difference of Consolidated EBIDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date, less Maintenance Capital
Expenditures for such period, less Restricted Payments for such period, by
(ii) the sum of Current Maturities of Long-Term Indebtedness as of the
applicable date, plus Interest Expense for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to KMG and its Subsidiaries on a Consolidated basis without duplication,
the sum of all Funded Indebtedness of KMG and its Subsidiaries.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness on such date to (b) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the Net Income of KMG and its
Subsidiaries for such period, determined on a Consolidated basis, without
duplication, in accordance with GAAP; provided, that in calculating Consolidated
Net Income of KMG and its Subsidiaries for any period, there shall be excluded
(a) the net income (or loss) of any Person, in which KMG or any of its
Subsidiaries has a joint interest with a third party, except to the extent such
net income is actually paid in cash or other tangible property to KMG or any of
its Subsidiaries by dividend or other distribution during such period, and
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of KMG or any of its Subsidiaries or is merged into or consolidated
with KMG or any of its Subsidiaries or that Person’s assets are acquired by KMG
or any of its Subsidiaries except to the extent included pursuant to the
foregoing clause (a).

“Continuing Directors” means the directors of KMG on the Closing Date and each
other director of KMG, if, in each case, such other director’s nomination for
election to the board of directors (or equivalent governing body) of KMG is
recommended by at least 51% of the then Continuing Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement Obligations” means, collectively, (a) all obligations and
liabilities of any Borrower Party to any Lender Party under the Loan Documents,
whether now in existence or hereafter arising, including without limitation:
(i) the principal of and interest on (including interest accruing after the
filing of any bankruptcy or similar petition) the Loans, and (ii) the L/C
Obligations, (b) all existing or future payment and other obligations owing by
any Borrower Party under (i) any Secured Hedge Agreement and (ii) any Secured
Cash Management Agreement, and (c) all other fees and commissions (including
attorneys’ fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the Borrower Parties
and each of their respective Subsidiaries to any Lender Party under any Loan
Document, any Secured Hedge Agreement or any Secured Cash Management Agreement,
of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Borrower Party or
any Subsidiary thereof of any proceeding under any Bankruptcy Laws, naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided, however, that
notwithstanding anything to the contrary herein or any other Loan Document,
“Credit Agreement Obligations” shall not include, with respect to any Borrower
Party, any Excluded Swap Obligations of such Borrower Party.

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.

“Current Maturities of Long-Term Indebtedness” means all payments in respect of
Long-Term Indebtedness that are required to be made within one year from the
date of determination, whether or not the obligation to make such payments would
constitute a current Liability of the applicable Person under GAAP, excluding,
however, any such payment required to be made on the ultimate maturity date of
such Indebtedness.

“Cyantek” means Cyantek Corporation, a Delaware corporation.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Borrower Party or any of its Subsidiaries.

 

9



--------------------------------------------------------------------------------

“Daily LIBOR” means, for any interest rate calculation with respect to a Daily
LIBOR Swingline Loan, the rate of interest per annum determined on the basis of
the rate for deposits in Dollars for a term equivalent to one month which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such day. If, for any reason, such
rate does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page), then “Daily LIBOR” shall be determined by the Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars for a period equal to
one month would be offered by first class banks in the London interbank market
to the Agent at approximately 11:00 a.m. (London time) on such day. Each
calculation by the Agent of Daily LIBOR shall be conclusive and binding for all
purposes, absent manifest error.

“Daily LIBOR Swingline Loan” means a Swingline Loan that bears interest at a
rate based upon the Daily LIBOR.

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swingline Loans required
to be funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Agent in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent, any Issuing Lender, the Swingline Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (b) has notified the Borrowers, the Agent, any Issuing
Lender or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Agent or the Borrowers, to confirm in
writing to the Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrowers), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Bankruptcy Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the FDIC or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 5.15(b)) upon delivery of written notice
of such determination to the Borrowers, each Issuing Lender, the Swingline
Lender and each Lender.

“Depreciation Expense” means the depreciation expense of an applicable Person
for the applicable period (to the extent included in the computation of Net
Income), according to GAAP.

 

10



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a) mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Credit Agreement Obligations that are accrued and payable and the
termination of the Commitments), (b) are redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests) (except as a result
of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Credit
Agreement Obligations arising under the Loan Documents that are accrued and
payable, the termination or expiration of all Letters of Credit (or Cash
Collateralization thereof), and the termination of the Commitments), in whole or
in part, (c) provide for the scheduled payment of dividends in cash or (d) are
or become convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Revolving Credit Maturity Date;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of KMG or its Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by KMG or its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.

“Dollar Amount” means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount expressed in an
Alternative Currency, such amount converted to Dollars on the basis of the
exchange rate as shown on Reuters World Currency Page for such Alternative
Currency or, if the same does not provide such exchange rate, by reference to
such other publicly available service for displaying exchange rates as may be
reasonably selected by the Agent upon notice to the Borrowers, the Issuing
Lender and the Lenders or, in the event no such service is selected, on the
basis of the most favorable spot exchange rate determined by the Agent to be
available to it at approximately 11:00 a.m. two (2) Business Days prior to the
most recent Revaluation Date.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“EBIDA” means, with respect to an applicable Person for the applicable period,
Net Income, plus the sum of (without duplication) Interest Expense, Amortization
Expense, Depreciation Expense, Extraordinary Expense and all other non-cash
charges.

“EBITDA” means, with respect to an applicable Person for the applicable period,
Net Income, plus the sum of (without duplication) Interest Expense, Income Tax
Expense, Amortization Expense, Depreciation Expense, Extraordinary Expense and
all other non-cash charges.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.10(b)(iii)).

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Borrower Party
or any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Borrower Party or any current or former
ERISA Affiliate.

 

11



--------------------------------------------------------------------------------

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council of the
EMU for the introduction of, changeover to or operation of a single or unified
European currency.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the Ordinary Course of Business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Equity Issuance” means (a) any issuance by KMG of shares of its Equity
Interests to any Person that is not a Borrower Party (including, without
limitation, in connection with the exercise of options or warrants or the
conversion of any debt securities to equity) and (b) any capital contribution
from any Person that is not a Borrower Party into any Borrower Party or any
Subsidiary thereof. The term “Equity Issuance” shall not include (A) any Asset
Disposition or (B) any Debt Issuance.

“Equity Owner” means any Person owning an Equity Interest.

“Equity Owner’s Equity” means, at any time, the sum of the following accounts
set forth in a balance sheet of an applicable Person, adjusted to U.S. Dollars
by means of applicable foreign currency exchange rates and prepared in
accordance with GAAP:

(A) The par or stated value of all outstanding Equity Interests;

(B) Capital surplus; and

(C) Retained earnings.

 

12



--------------------------------------------------------------------------------

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency on the date
on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.

“ERISA Affiliate” means any Person who together with any Borrower Party or any
of its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“EU Savings Withholding Tax” means withholding tax on savings income in
accordance with European Directive 2003/48/EC (regarding the taxation of savings
income in the form of interest payments), as implemented in the legislation of
the relevant European member state.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means, on any date, with respect to any Alternative Currency,
the rate at which such Alternative Currency may be exchanged into Dollars, as
set forth at approximately 11:00 a.m., on such date on the Reuters World
Currency Page for such Alternative Currency. In the event that such rate does
not appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Alternative Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Agent or, in the event no such service is selected, such
Exchange Rate instead shall be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Agent for such Alternative
Currency on the London market at 11:00 a.m., on such date for the purchase of
Dollars with such Alternative Currency, for delivery two Business Days later;
provided, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Agent, after consultation with the Borrowers, may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Swap Obligation” means, with respect to any Borrower Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Borrower Party for or the guarantee of such Borrower Party of, or the grant by
such Borrower Party of a security interest to secure, such Swap Obligation (or
any liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Borrower Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Borrower Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Borrower Party). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal for the reasons identified
in the immediately preceding sentence of this definition.

 

13



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes (or withholding Taxes of a jurisdiction in which a Foreign
Borrower is organized) imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrowers under Section 5.12(b)) or
(ii) such Lender changes its applicable lending office, except in each case to
the extent that, pursuant to Section 5.11, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
applicable lending office, (c) Taxes attributable to such Recipient’s failure to
comply with Section 5.11(g) and (d) any United States federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of December 31, 2007, by and KMG, KMG-Bernuth and KMG
Electronic, as borrowers, the Lenders party thereto and Wells Fargo (successor
by merger to Wachovia Bank, National Association), as agent and as collateral
agent, as amended through but excluding the date hereof.

“Existing Letters of Credit” means those letters of credit issued and
outstanding under the Existing Credit Agreement on the Closing Date and
identified on Schedule 1.1(a).

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the Dollar Amount of the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (ii) such Lender’s
Revolving Credit Commitment Percentage of the Dollar Amount of the L/C
Obligations then outstanding, and (iii) such Lender’s Revolving Credit
Commitment Percentage of the Swingline Loans then outstanding, or (b) the making
of any Loan or participation in any Letter of Credit by such Lender, as the
context requires.

“Extraordinary Expense” means any extraordinary, unusual or non-recurring
expenses or losses net of any related insurance proceeds actually received
(including, whether or not otherwise includable as a separate item in the
statement of Net Income for such period, non-cash losses on sales of assets
outside of the Ordinary Course of Business, restructuring costs or charges,
integration costs and acquisition costs) as reasonably determined by KMG in
accordance with GAAP, minus, to the extent included in the statement of such Net
Income for such period, gains on sales of assets outside of the Ordinary Course
of Business as reasonably determined by KMG in accordance with GAAP and
consistent with its SEC filings; provided that for purposes of calculating EBIDA
and EBITDA for any period of four (4) consecutive fiscal quarters, Extraordinary
Expense shall not exceed (i) for each four (4) consecutive fiscal quarter period
ending July 31, 2014, October 31, 2014, January 31, 2015 and April 30, 2015,
$12,200,000, (ii) for each four (4) consecutive fiscal quarter period ending
July 31, 2015, October 31, 2015, January 31, 2016 and April 30, 2016,
$11,200,000, and (iii) for the four (4) consecutive fiscal quarter period ending
July 31, 2016 and any subsequent four (4) consecutive fiscal quarter period, an
amount equal to the sum of the following (x) all Extraordinary Expenses for such
period which are non-cash items, plus (y) all Extraordinary Expenses for such
period which are cash items up to an aggregate of $1,000,000 for such period,
or, such other amounts as may be requested by the Borrowers and approved by the
Required Lenders for any such period.

 

14



--------------------------------------------------------------------------------

“Extraordinary Receipt” means any consideration received by or paid to or for
the account of an applicable Person not in the Ordinary Course of Business,
including, without limitation, proceeds from dispositions of assets outside the
Ordinary Course of Business, pension plan reversions, condemnation awards (and
payments in lieu thereof) and indemnity payments.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Agent from three federal funds
brokers of recognized standing selected by the Agent.

“Fee Letters” means (a) the separate fee letter agreement dated September 10,
2014 among the Borrowers, Wells Fargo and the Arranger and (b) any letter
between the Borrowers and any Issuing Lender (other than Wells Fargo) relating
to certain fees payable to such Issuing Lender in its capacity as such.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary or Foreign Borrower
that is a “controlled foreign corporation” within the meaning of Section 957 of
the Code and the Equity Interests of which are owned directly by any U.S.
Borrower Party.

“Fiscal Year” means the fiscal year of the KMG and its Subsidiaries ending on
July 31.

“Fixed Rate LIBOR” means LIBOR.

“Fixed Rate LIBOR Loan” means a Loan that bears interest at a rate of interest
based on the Fixed Rate LIBOR.

“Foreign Borrower” means any Borrower that is not a U.S. Person.

“Foreign Borrower Sublimit” means an amount equal to the lesser of the aggregate
Commitments and $75,000,000. The Foreign Borrower Sublimit is part of, and not
in addition to, the aggregate Commitments.

“Foreign Borrower Subsidiary” means any Subsidiary of a Foreign Borrower
(regardless of whether or not such Subsidiary is a U.S. Person).

“Foreign Lender” means a Lender that is not a U.S. Person.

 

15



--------------------------------------------------------------------------------

“Foreign Obligations” means, collectively, that portion of the Credit Agreement
Obligations consisting of obligations and liabilities of any Foreign Borrower to
any Lender Party under the Loan Documents, whether now in existence or hereafter
arising, including without limitation: (a) the principal of and interest on
(including interest accruing after the filing of any bankruptcy or similar
petition) the Loans made to Foreign Borrowers, (b) the L/C Obligations relating
to Letters of Credit issued on behalf of Foreign Borrowers, (c) all existing or
future payment and other obligations owing by any Foreign Borrower under (i) any
Secured Hedge Agreement to which a Foreign Borrower is party and (ii) any
Secured Cash Management Agreement to which a Foreign Borrower is party, and
(d) all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Foreign Borrowers and each of their respective
Subsidiaries to the Lenders, the Issuing Lender or the Agent, in each case under
any Loan Document, including those with respect to any Loan made to a Foreign
Borrower or Letter of Credit issued on behalf of a Foreign Borrower, of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note and including interest and fees that accrue after
the commencement by or against any Foreign Borrower or any Subsidiary thereof of
any proceeding under any Bankruptcy Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding; provided, however, that notwithstanding anything to the
contrary herein or any other Loan Document, “Foreign Obligations” shall not
include, with respect to any Foreign Borrower, any Excluded Swap Obligations of
such Foreign Borrower.

“Foreign Subsidiary” means any Subsidiary (other than a Borrower) of KMG that is
not a U.S. Person.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the Dollar Amount of the outstanding L/C Obligations
with respect to Letters of Credit issued by such Issuing Lender, other than such
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of outstanding Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as of an applicable time, without duplication,
(a) all of the Indebtedness of the applicable Person which is Indebtedness
(i) for borrowed money, or (ii) constituting Capital Lease Obligations or the
deferred purchase price of property, whether or not interest-bearing and whether
or not, in accordance with GAAP, classified as a current Liability or Long-Term
Indebtedness at such date, and whether secured or unsecured, excluding, however,
(b) Indebtedness that is accounts payable and accrued expenses and other similar
current Liabilities incurred in such Person’s Ordinary Course of Business.

“GAAP” or “Generally Accepted Accounting Principles” means generally accepted
accounting principles in the United States set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.

 

16



--------------------------------------------------------------------------------

“Governing Body” means the board of directors or the board of managers of a
Person (or any Person or group of Persons exercising similar authority).

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).

“Guarantors” means, collectively, U.S. Borrower Guarantors and each Subsidiary
Guarantor.

“Guaranty Agreements” means, collectively, the Subsidiary Guaranty Agreement and
the U.S. Borrower Guaranty Agreement.

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.

 

17



--------------------------------------------------------------------------------

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, and (c) any other
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.

“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Borrower Party permitted under Article IX, is a Lender, an
Affiliate of a Lender, the Agent or an Affiliate of the Agent or (b) at the time
it (or its Affiliate) becomes a Lender (including on the Closing Date), is a
party to a Hedge Agreement with a Borrower Party, in each case in its capacity
as a party to such Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Immaterial Subsidiary” means each Subsidiary that (i) generates income in an
amount less than 5% of Consolidated Net Income of KMG and its Subsidiaries, or
(ii) owns assets in an amount less than 5% of the Consolidated total assets of
KMG and its Subsidiaries, as reflected on the financial statements most recently
provided to the Agent under this Agreement.

“Income Tax Expense” means the income tax expense of an applicable Person for
the applicable period (to the extent included in the computation of Net Income),
determined in accordance with GAAP.

“Increased Amount Date” has the meaning set forth in Section 5.13(a).

“Incremental Lender” has the meaning set forth in Section 5.13(a).

“Incremental Loan Commitments” has the meaning set forth in Section 5.13(a).

“Incremental Loans” has the meaning set forth in Section 5.13(a).

“Incremental Revolving Credit Commitment” has the meaning set forth in
Section 5.13(a).

“Incremental Revolving Credit Increase” has the meaning set forth in
Section 5.13(a).

“Indebtedness” means, with respect to any Person, all items of indebtedness,
obligation or liability, whether matured or unmatured, liquidated or
unliquidated, direct or contingent, joint or several, including, but without
limitation or duplication:

(A) All obligations of such Person for borrowed money;

 

18



--------------------------------------------------------------------------------

(B) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, or upon which interest payments are customarily made;

(C) All indebtedness guaranteed, directly or indirectly, in any manner, or
endorsed (other than for collection or deposit in the Ordinary Course of
Business) or discounted with recourse;

(D) All indebtedness secured by (or which the holder of such indebtedness has a
right, contingent or otherwise, to be secured by) any Lien upon property owned
or acquired subject thereto, whether or not the liabilities secured thereby have
been assumed;

(E) All indebtedness incurred as the lessee of goods or services under leases
that, in accordance with GAAP, should be reflected on the lessee’s balance
sheet;

(F) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the Ordinary Course of Business not more than ninety (90) days past due, or
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Person;

(G) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the Ordinary Course of
Business);

(H) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;

(I) all obligations of any such Person in respect of Disqualified Equity
Interests;

(J) all net obligations of such Person under any Hedge Agreements; and

(K) all Guarantees of any such Person with respect to any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower Party under any Loan Document, and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Initial Issuing Lender” means Wells Fargo.

“Interest Expense” means the interest expense of an applicable Person for the
applicable period (to the extent included in the computation of Net Income),
determined in accordance with GAAP.

 

19



--------------------------------------------------------------------------------

“Interest Period” means, (a) as to each LIBOR Rate Loan (other than a Daily
LIBOR Swingline Loan), the period commencing on the date such LIBOR Rate Loan is
disbursed or converted to or continued as a LIBOR Rate Loan and ending on the
date one (1), three (3), or six (6) months thereafter, in each case as selected
by the Borrowers in its Notice of Borrowing or Notice of Conversion/Continuation
and subject to availability, or (b) with respect to any Daily LIBOR Swingline
Loan, the period commencing on the date such Daily LIBOR Swingline Loan
commences and ending one Business Day thereafter; provided that:

(a) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that with respect to any LIBOR Rate Loan (other than a Daily LIBOR
Swingline Loan), if any Interest Period with respect to such LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(c) any Interest Period with respect to a LIBOR Rate Loan (other than a Daily
LIBOR Swingline Loan) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the relevant calendar month at the end of such Interest Period;

(d) no Interest Period shall extend beyond the Revolving Credit Maturity Date;
and

(e) there shall be no more than ten (10) Interest Periods in effect at any time.

“IRS” means the United States Internal Revenue Service.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Lender” means (i) the Initial Issuing Lender and (ii) any other Lender
(but excluding any Defaulting Lender) to the extent it has agreed in its sole
discretion to act as an “Issuing Lender” hereunder and that has been approved in
writing by the Borrowers and the Agent (such approval by the Agent not
unreasonably be delayed or withheld, and to the extent that such Lender is a
Lender on the Closing Date, such approval by the Agent shall not be required) as
an “Issuing Lender” hereunder, in each case in its capacity as issuer of any
Letter of Credit.

“Judgment Currency” has the meaning set forth in Section 12.26.

“KMEX” means KMG de Mexico S.A. de C.V., organized under the Laws of Mexico.

“KMG Italia” means KMG Italia S.r.l., a company duly organized and existing
under the laws of Italy.

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrowers or one or
more of their respective Subsidiaries from time to time in an aggregate amount
equal to (a) for the Initial Issuing Lender, the amount set forth opposite the
name of such Initial Issuing Lender on Schedule 1.1(b) and (b) for any other
Issuing Lender becoming an Issuing Lender after the Closing Date, such amount as
separately agreed to in a written agreement between the Borrowers and such
Issuing Lender (which such agreement shall be promptly delivered to the Agent
upon execution), in each case of clauses (a) and (b) above, any such amount may
be changed after the Closing Date in a written agreement between the Borrowers
and such Issuing Lender (which such agreement shall be promptly delivered to the
Agent upon execution); provided that the L/C Commitment with respect to any
Person that ceases to be an Issuing Lender for any reason pursuant to the terms
hereof shall be $0 (subject to the Letters of Credit of such Person remaining
outstanding in accordance with the provisions hereof).

 

20



--------------------------------------------------------------------------------

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired Dollar Amount of the then outstanding Letters of
Credit and (b) the aggregate Dollar Amount of drawings under Letters of Credit
which have not then been reimbursed pursuant to Section 3.5.

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

“L/C Sublimit” means the lesser of (a) $20,000,000 and (b) the Revolving Credit
Commitment.

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Lender Parties” means, collectively, the Agent, the Lenders, the Issuing
Lenders, the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent
appointed by the Agent from time to time pursuant to Section 11.5, any other
holder from time to time of any Credit Agreement Obligations and, in each case,
their respective successors and permitted assigns.

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Agent delivered in connection with Section 5.13.

“Lending Office” means, with respect to the Agent, any Lender or any Issuing
Lender, the office or offices of such Person maintaining such Person’s
Extensions of Credit or issuing such Letters of Credit, or such other office or
offices as such Person may from time to time notify the Borrowers and the Agent,
which office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.

“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit. Notwithstanding
anything to the contrary contained herein, a letter of credit issued by any
Issuing Lender (other than Wells Fargo at any time it is also acting as the
Agent) shall not be a “Letter of Credit” for purposes of the Loan Documents
until such time as the Agent has been notified in writing of the issuance
thereof by the applicable Issuing Lender. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Liabilities” means all Indebtedness that, in accordance with GAAP, should be
classified as liabilities on a balance sheet of a Person.

 

21



--------------------------------------------------------------------------------

“LIBOR” means,

(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
the applicable Permitted Currency for a period equal to the applicable Interest
Period which appears on Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of the applicable Interest Period. If, for any reason,
such rate does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then “LIBOR” shall be determined by the Agent to be the
arithmetic average of the rate per annum at which deposits in the applicable
Permitted Currency in minimum amounts of at least the Equivalent Amount of
$5,000,000 would be offered by first class banks in the London interbank market
to the Agent at approximately 11:00 a.m. (London time) two (2) London Banking
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period.

(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day. If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by the Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the Agent at
approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.

Each calculation by the Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error.

Notwithstanding the foregoing, in no event shall LIBOR be less than 0.0%.

“LIBOR Rate” means a rate per annum determined by the Agent pursuant to the
following formula:

 

LIBOR Rate =  

LIBOR

     1.00-Eurodollar Reserve Percentage   

“LIBOR Rate Loan” means (a) any Revolving Credit Loan bearing interest at a rate
based upon the LIBOR Rate as provided in Section 5.1(a), and (b) any Daily LIBOR
Swingline Loan. Each reference to a LIBOR Rate Loan when used in connection with
a Revolving Credit Loan shall mean a Fixed Rate LIBOR Loan, and each reference
to a LIBOR Rate Loan when used in connection with Swingline Loans shall mean a
Daily LIBOR Swingline Loan.

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

 

22



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreements, the Fee
Letters, each Additional Borrower Request and Assumption Agreement, and each
other document, instrument, certificate and agreement executed and delivered by
the Borrower Parties or any of their respective Subsidiaries in favor of or
provided to the Agent or any Lender Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement).

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Long-Term Indebtedness” means at any date (a) any Indebtedness which matures
(or the maturity of which may at the option of the applicable Person be extended
such that it matures) more than one year after such date, and (b) any Capital
Lease Obligations arising under any capital lease with a remaining term of more
than one year after such date.

“Luxco Share Pledge” means the pledge over the shares in KMG Luxembourg granted
in favor of Wells Fargo, as Security Agent and materialized by that certain
Luxembourg law governed Amended and Restated Share Pledge Agreement dated as of
even date herewith between KMG Electronic, as Pledgor, in favor of Wells Fargo,
as Security Agent, together with any and all extensions, revisions,
modifications or amendments at any time made thereto.

“Maintenance Capital Expenditures” means, as to KMG and its Consolidated
Subsidiaries, Capital Expenditures incurred to maintain such Person’s fixed or
capital assets to the extent reasonably necessary, consistent with customary
industry standards and past practice, to sustain ongoing current operations of
KMG and its Consolidated Subsidiaries.

“Material Adverse Effect” means, with respect to KMG and its Subsidiaries, (a) a
material adverse effect on the operations, business, assets, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of such
Persons, taken as a whole, (b) a material impairment of the ability of any such
Person to perform its obligations under the Loan Documents to which it is a
party, (c) a material impairment of the rights and remedies of the Agent or any
Lender under any Loan Document or (d) an impairment of the legality, validity,
binding effect or enforceability against any Borrower Party of any Loan Document
to which it is a party.

“Material Contract” means (a) any contract or agreement, written or oral, of any
Borrower Party or any of its Subsidiaries (other than contracts or agreements
with respect to Acquisitions) involving monetary liability of or to any such
Person in an amount which might reasonably be expected to exceed $10,000,000
during any Fiscal Year or (b) any other contract or agreement, written or oral,
of any Borrower Party or any of its Subsidiaries, the breach, non-performance,
cancellation or failure to renew of which could reasonably be expected to have a
Material Adverse Effect.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Agent and each of
the applicable Issuing Lenders that is entitled to Cash Collateral hereunder at
such time in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

 

23



--------------------------------------------------------------------------------

“Mortgaged Property” means the “Mortgaged Property” as defined in the Mortgages.

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Borrower Party, in each case, in form and substance
reasonably satisfactory to the Agent and executed by such Borrower Party in
favor of the Agent, for the ratable benefit of the Lender Parties, including
without limitation (i) that certain Deed of Trust and Security Agreement dated
December 31, 2007 executed by KMG Electronic in favor of the Agent, with respect
to the Mortgaged Property located in Pueblo County, Colorado; (ii) that certain
Mortgage and Security Agreement dated December 31, 2007 executed by KMG-Bernuth
in favor of the Agent, with respect to the Mortgaged Property located in
Doniphan County, Kansas; and (iii) that certain Deed of Trust, Assignment of
Rents and Leases, Security Agreement and Financing Statement dated March 18,
2010 executed by KMG Electronic in favor of the Agent, with respect to the
Mortgaged Property located in San Benito County, California; such term includes
any and all extensions, revisions, modifications or amendments at any time made
to any of the foregoing.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Borrower Party or any ERISA Affiliate
is making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

“Net Income” means the net income of an applicable Person for the applicable
period as determined in accordance with GAAP, but excluding for purposes of
determining any financial ratios under this Agreement, all Extraordinary
Receipts and any Income Tax Expense on such Extraordinary Receipts and any tax
deductions or credits on account of such Extraordinary Receipts.

“Non-Consenting Lender” means (a) any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (ii) has been approved by the Required Lenders, or (b) any Lender that does
not consent to any Foreign Subsidiary as an Additional Borrower pursuant to
Section 4.4 so long as such Foreign Subsidiary has been consented to as an
Additional Borrower by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Subsidiary of KMG that is not a Borrower
Party.

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Notice of Account Designation” has the meaning set forth in Section 2.3(b).

“Notice of Borrowing” has the meaning set forth in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning set forth in Section 5.2.

“Notice of Prepayment” has the meaning set forth in Section 2.4(c).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of KMG substantially in the form attached as Exhibit F.

 

24



--------------------------------------------------------------------------------

“Ordinary Course of Business” means an action taken by a Person only if:

(A) Such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;
and

(B) Such action is not required to be authorized by the Governing Body of such
Person under applicable Laws.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing, registration or similar Taxes that arise from any payment
made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 5.12).

“Participant” has the meaning set forth in Section 12.10(d).

“Participant Register” has the meaning set forth in Section 12.10(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Borrower Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Borrower Party or any current or former ERISA Affiliates.

“Permitted Acquisition” means any Acquisition by any Borrower Party if each such
Acquisition meets all of the following requirements:

(a) no less than five (5) Business Days prior to the proposed closing date of
such Acquisition, the Borrowers shall have delivered written notice of such
Acquisition to the Agent and the Lenders, which notice shall include the
proposed closing date of such Acquisition;

(b) the Borrowers shall have certified on or before the closing date of such
Acquisition, in writing and in a form reasonably acceptable to the Agent, that
such Acquisition has been approved by the board of directors (or equivalent
governing body) of the Person to be acquired;

(c) the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.10;

 

25



--------------------------------------------------------------------------------

(d) if such transaction is a merger or consolidation, a Borrower or a Subsidiary
Guarantor shall be the surviving Person and no Change in Control shall have been
effected thereby;

(e) the Borrowers shall have delivered to the Agent all documents required to be
delivered pursuant to, and in accordance with, Section 8.14;

(f) no later than five (5) Business Days prior to the proposed closing date of
such Acquisition, the Borrowers shall have delivered to the Agent an Officer’s
Compliance Certificate for the most recent fiscal quarter end preceding such
Acquisition for which financial statements are available demonstrating, in form
and substance reasonably satisfactory to the Agent, that the Borrowers are in
compliance on a Pro Forma Basis (as of the date of the Acquisition and after
giving effect thereto and any Indebtedness incurred in connection therewith)
with each covenant contained in Section 9.11; provided, further that if
Consolidated Leverage Ratio calculated on a Pro Forma Basis (as of the proposed
closing date of the Acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith) shall be equal to or greater than
2.25 to 1.00, the Permitted Acquisition Consideration for such Acquisition shall
not exceed an amount equal to 30% of the Equity Owner’s Equity of KMG and its
Consolidated Subsidiaries calculated on a Pro Forma Basis;

(g) promptly, but in no event later than five (5) Business Days after to the
closing date of such Acquisition the Borrowers, to the extent requested by the
Agent, (i) shall have delivered to the Agent copies of the material Permitted
Acquisition Documents, and (ii) shall have delivered to, or made available for
inspection by, the Agent substantially complete Permitted Acquisition Diligence
Information;

(h) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith; and

(i) the Borrowers shall have (i) delivered to the Agent a certificate of a
Responsible Officer certifying that all of the requirements set forth above have
been satisfied or will be satisfied on or prior to the consummation of such
Acquisition and (ii) provided such other documents and other information as may
be reasonably requested by the Agent or the Required Lenders (through the Agent)
in connection with such Acquisition.

“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Equity Interests of
the Borrowers or any Subsidiaries, to be paid on a singular basis in connection
with any applicable Permitted Acquisition as set forth in the applicable
Permitted Acquisition Documents executed by the Borrowers or any of its
Subsidiaries in order to consummate the applicable Permitted Acquisition.

“Permitted Acquisition Diligence Information” means with respect to any
Acquisition proposed by the Borrowers or any Subsidiary, to the extent
applicable, all material financial information, all material contracts, all
material customer lists, all material supply agreements, and all other material
information, in each case, obtained by the Borrowers or any Subsidiary in
connection with such Acquisition and reasonably requested to be delivered to the
Agent (except to the extent that any such information is (a) subject to any
confidentiality agreement, unless mutually agreeable arrangements can be made to
preserve such information as confidential, (b) classified or (c) subject to any
attorney-client privilege).

 

26



--------------------------------------------------------------------------------

“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by the Borrowers or any Subsidiary, final copies or substantially final drafts
if not executed at the required time of delivery of the purchase agreement, sale
agreement, merger agreement or other agreement evidencing such Acquisition,
including, without limitation, all legal opinions and each other document
executed, delivered, contemplated by or prepared in connection therewith and any
amendment, modification or supplement to any of the foregoing.

“Permitted Currency” means Dollars or any Alternative Currency, or each such
currency, as the context requires.

“Permitted Liens” means the Liens permitted pursuant to Section 9.2.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning set forth in Section 8.2.

“Pledged Collateral” means the “Pledged Equity Interests” as defined in the
Security Agreement.

“Pledged Foreign Subsidiary” means any Foreign Subsidiary whose Equity Interests
(all or a portion) of which are Pledged Collateral.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Agent as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by the Agent as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA and
Consolidated EBIDA for any period during which one or more Specified
Transactions occurs, that such Specified Transaction (and all other Specified
Transactions that have been consummated during the applicable period) shall be
deemed to have occurred as of the first day of the applicable period of
measurement and:

(a) all income statement items (whether positive or negative) attributable to
the Property or Person disposed of in a Specified Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the Property or Person acquired in a Permitted Acquisition shall be included
(provided that such income statement items to be included are reflected in
financial statements or other financial data furnished to the Agent and based
upon reasonable assumptions and calculations which are expected to have a
continuous impact); and

(b) non-recurring costs, extraordinary expenses, cost savings and other pro
forma adjustments attributable to such Specified Transaction may be included to
the extent that such costs, expenses or adjustments:

(i) are reasonably expected to be realized within twelve (12) months of such
Specified Transaction as set forth in reasonable detail on a certificate of a
Responsible Officer of KMG delivered to the Agent;

(ii) are calculated on a basis consistent with GAAP to the extent applicable and
are, in each case, reasonably identifiable, factually supportable, and expected
to have a continuing impact on the operations of KMG and its Subsidiaries; and

 

27



--------------------------------------------------------------------------------

(iii) any cost savings adjustment for any Specified Transaction which exceeds
$1,000,000 for any measurement period shall have been approved by the Required
Lenders;

provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA, Consolidated EBIDA or clause (a) above.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Prudential Loan Documents” means the Prudential Term Notes and the Prudential
Note Agreement.

“Prudential Note Holders” means the holders of the Prudential Term Notes from
time to time, including without limitation, The Prudential Insurance Company of
America and PRUCO Life Insurance Company.

“Prudential Note Agreement” means the Note Purchase Agreement dated as of
December 31, 2007, by and among KMG, KMG-Bernuth and KMG Electronic and the
Prudential Note Holders in connection with the Prudential Term Notes.

“Prudential Term Notes” means each of those certain 7.43% Senior Secured Notes
dated as of December 31, 2007, given by KMG, KMG-Bernuth and KMG Electronic in
favor of the Prudential Note Holders in the aggregate principal amount of
$20,000,000.00, and includes any amendment to or modification of any such note
and any promissory note given in extension or renewal of, or in substitution
for, such note.

“Public Lenders” has the meaning set forth in Section 8.2.

“Qualified ECP Guarantor” has the meaning set forth in Section 12.23.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Recipient” means (a) the Agent, (b) any Lender and (c) any Issuing Lender, as
applicable.

“Register” has the meaning set forth in Section 12.10(c).

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
any Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit issued by such Issuing Lender.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Required Lenders” means, at any date, any combination of the Revolving Credit
Lenders holding more than fifty percent (50%) of the sum of the aggregate amount
of the Revolving Credit Commitment or, if the Revolving Credit Commitment has
been terminated, any combination of the Revolving Credit Lenders holding more
than fifty percent (50%) of the aggregate Extensions of Credit under the
Revolving Credit Facility; provided that the Revolving Credit Commitment of, and
the portion of the Extensions of Credit under the Revolving Credit Facility, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Lenders; provided, further,
however, at any time there are two or more Lenders, the Required Lenders must
include at least two Lenders unless there is only one Lender that is not a
Defaulting Lender.

 

28



--------------------------------------------------------------------------------

“Rents” means all the rents, issues, and profits now due and which may hereafter
become due under or by virtue of the Assigned Leases, together with all claims
and rights to the payment of money at any time arising in connection with any
rejection or breach of any of the Assigned Leases under Bankruptcy Law,
including without limitation, all rights to recover damages arising out of such
breach or rejection, all rights to charges payable by a tenant or trustee in
respect of the leased premises following the entry of an order for relief under
any Bankruptcy Law in respect of a tenant and all rentals and charges
outstanding under the Assigned Leases as of the date of entry of such order for
relief.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by such
Person and reasonably acceptable to the Agent. Any document delivered hereunder
or under any other Loan Document that is signed by a Responsible Officer of a
Person shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.

“Restricted Payment” has the meaning set forth in Section 9.6.

“Revaluation Date” means (a) with respect to any Alternative Currency Revolving
Credit Loan, each of the following: (i) the date of making any such Loan,
(ii) each continuation of such Alternative Currency Revolving Credit Loan,
(iii) the last Business Day of each calendar quarter and (iv) such additional
dates as the Agent shall determine or the Required Lenders shall reasonably
require and (b) with respect to any Letter of Credit, each of the following:
(i) the date of issuance of any Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof, (iii) each date of any payment by the
Issuing Lender under any Letter of Credit denominated in an Alternative
Currency, (iv) the last Business Day of each calendar quarter and (v) such
additional dates as the Agent or the Issuing Lender shall determine or the
Required Lenders shall reasonably require.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrowers hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $150,000,000. The initial Revolving Credit Commitment of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(b).

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the total Revolving Credit Commitments of all the Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment. If the Revolving Credit Commitments have terminated or expired, the
Revolving Credit Commitment Percentages shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments. The initial Revolving Credit Commitment Percentage of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(b).

 

29



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the Dollar Amount of the aggregate principal amount at such time of its
outstanding Revolving Credit Loans and such Revolving Credit Lender’s
participation in L/C Obligations and Swingline Loans at such time.

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

“Revolving Credit Loan” means any revolving loan (including any Alternative
Currency Revolving Credit Loan) made to the Borrowers pursuant to Section 2.1,
and all such revolving loans collectively as the context requires.

“Revolving Credit Maturity Date” means the earliest to occur of (a) October 9,
2019, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrowers pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing the Dollar Amount of the Revolving
Credit Loans made by such Revolving Credit Lender, substantially in the form
attached as
Exhibit A-1, and any substitutes therefor, and any replacements, restatements,
renewals or extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal Dollar Amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Credit Loans and Swingline Loans, as the
case may be, occurring on such date; plus (b) with respect to any L/C
Obligations on any date, the aggregate outstanding Dollar Amount thereof on such
date after giving effect to any Extensions of Credit occurring on such date and
any other changes in the aggregate Dollar Amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

“Sanctioned Country” means a country or territory which is itself the subject or
target of any Sanctions, including a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization owned by or controlled by a Sanctioned Country, or
(iii) a Person operating, organized or resident in a Sanctioned Country.

 

30



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Borrower Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement between or among any
Borrower Party and any Hedge Bank.

“Security Agreement” means that certain Amended and Restated Security Agreement
of even date herewith executed by the U.S. Borrower Parties in favor of the
Agent, for the ratable benefit of the Lender Parties, which shall be in form and
substance acceptable to the Agent, together with any and all extensions,
revisions, modifications or amendments at any time made thereto.

“Security Documents” means the collective reference to the Security Agreement,
the Luxco Share Pledge, the Mortgages, and each other agreement or writing
pursuant to which any Borrower Party pledges or grants a security interest in
any Property or assets securing the Credit Agreement Obligations.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the Ordinary Course of Business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Borrowers or any division,
business unit, product line or line of business.

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Transactions.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

31



--------------------------------------------------------------------------------

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of KMG.

“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of KMG (other than (a) Foreign Subsidiaries to the extent that and
for so long as the guaranty of such Foreign Subsidiary would have adverse tax
consequences for KMG or any other Borrower Party or result in a violation of
Applicable Laws, and (b) U.S. Non-Guarantor Subsidiaries) in existence on the
Closing Date or which become a party to the Subsidiary Guaranty Agreement
pursuant to Section 8.14.

“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the Agent,
for the ratable benefit and the Lender Parties, which shall be in form and
substance acceptable to the Agent.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the lesser of (a) $10,000,000 and (b) the Revolving
Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrowers pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrowers in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

32



--------------------------------------------------------------------------------

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrowers in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Borrower Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Borrower Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower Party or any ERISA
Affiliate.

“Threshold Amount” means $5,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions and any Permitted Acquisitions (including, without
limitation, any financing fees, merger and acquisition fees, legal fees and
expenses, due diligence fees or any other fees and expenses in connection
therewith), in each case to the extent paid within six (6) months of the closing
of the Credit Facility or such Permitted Acquisition, as applicable, and
approved by the Agent in its reasonable discretion.

“Transactions” means, collectively, (a) the closing of this Agreement and the
refinancing in full of all Indebtedness outstanding under the Existing Credit
Agreement pursuant to the terms hereof, (b) the initial Extensions of Credit,
and (c) the payment of the Transaction Costs incurred in connection with the
foregoing.

“UCC” means the Uniform Commercial Code as in effect in the State of Texas or
any other applicable jurisdiction.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Borrower Guarantors” means, collectively, the U.S. Borrowers in their
capacity as guarantors under the U.S. Borrower Guaranty Agreement.

“U.S. Borrower Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by each of the U.S. Borrowers in favor of the Agent,
for the ratable benefit of the Lender Parties, which shall be in form and
substance acceptable to the Agent.

 

33



--------------------------------------------------------------------------------

“U.S. Borrower Parties” means, collectively, the U.S. Borrowers and the U.S.
Subsidiary Guarantors.

“U.S. Non-Guarantor Subsidiaries” shall mean those U.S. Subsidiaries of KMG,
designated by KMG as a “U.S. Non-Guarantor Subsidiary” by written notice to the
Agent, provided that (i) the income generated by such U.S. Non-Guarantor
Subsidiaries does not at any time, in the aggregate, exceed 1% of Consolidated
Net Income of KMG and its Subsidiaries and (ii) the assets of such U.S.
Non-Guarantor Subsidiaries do not at any time, in the aggregate, exceed 1% of
the Consolidated total assets of the KMG and its Subsidiaries. If, at any time,
the income generated by U.S. Non-Guarantor Subsidiaries or the assets owned by
U.S. Non-Guarantor Subsidiaries exceeds the thresholds set forth in this
definition, such Subsidiaries shall thereafter cease to be U.S. Non-Guarantor
Subsidiaries for purposes of this Agreement and the other Loan Documents and
shall comply with the applicable provisions of Section 8.14 to the extent
required for the remaining U.S. Non-Guarantor Subsidiaries to be in compliance
with the requirements of this definition.

“U.S. Obligations” means, collectively, that portion of the Credit Agreement
Obligations consisting of obligations and liabilities of any U.S. Borrower Party
to any Lender Party under the Loan Documents, whether now in existence or
hereafter arising, including without limitation: (a) the principal of and
interest on (including interest accruing after the filing of any bankruptcy or
similar petition) the Loans made to U.S. Borrowers, (b) the L/C Obligations
relating to Letters of Credit issued on behalf of U.S. Borrowers, (c) all
existing or future payment and other obligations owing by any U.S. Borrower
Party under any U.S. Borrower Guaranty Agreement or Subsidiary Guaranty
Agreement, (d) all existing or future payment and other obligations owing by any
U.S. Borrower Party under (i) any Secured Hedge Agreement to which a U.S.
Borrower Party is party and (ii) any Secured Cash Management Agreement to which
a U.S. Borrower Party is party, and (e) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the U.S.
Borrower Parties and each of their respective Subsidiaries to the Lenders, the
Issuing Lender or the Agent, in each case under any Loan Document, including
those with respect to any Loan made to a U.S. Borrower Party or Letter of Credit
issued on behalf of a U.S. Borrower Party, of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any U.S. Borrower Party or any Subsidiary thereof of
any proceeding under any Bankruptcy Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding; provided, however, that notwithstanding anything to the
contrary herein or any other Loan Document, “U.S. Obligations” shall not
include, with respect to any U.S. Borrower Party, any Excluded Swap Obligations
of such U.S. Borrower Party.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Subsidiary” means any Subsidiary (other than a Borrower) that is a U.S.
Person.

“U.S. Subsidiary Guarantor” means any Subsidiary Guarantor that is a U.S.
Person.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.11(g).

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

34



--------------------------------------------------------------------------------

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
KMG and/or one or more of its Wholly-Owned Subsidiaries (except for directors’
qualifying shares or other shares required by Applicable Law to be owned by a
Person other than KMG and/or one or more of its Wholly-Owned Subsidiaries).

“Withholding Agent” means any Borrower Party and the Agent.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

SECTION 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein; provided, that for purposes of
determining compliance with any incurrence or expenditure tests set forth in
Article VIII and/or Article IX, any amounts so incurred or expended (to the
extent incurred or expended in a currency other than Dollars) shall be converted
into Dollars on the basis of the Exchange Rates as in effect on the date of such
incurrence or expenditure under any provision of any such Section that has an
aggregate Dollar limitation provided for therein (and to the extent the
respective incurrence or expenditure test regulates the aggregate amount
outstanding at any time and it is expressed in terms of Dollars, all outstanding
amounts originally incurred or spent in currencies other than Dollars shall be
converted into Dollars on the basis of the Exchange Rates as in effect on the
date of any new incurrence or expenditures made under any provision of any such
Section that regulates the Dollar amount outstanding at any time).
Notwithstanding the foregoing, all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under the Statement of
Financial Accounting Standards No. 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of KMG and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

 

35



--------------------------------------------------------------------------------

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrowers or the Required Lenders shall so request, the Agent, the Lenders and
the Borrowers shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrowers shall provide to the
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 1.6 References to Alternative Currencies.

(a) For purposes of this Agreement, references to the applicable outstanding
amount of Revolving Credit Loans, Revolving Credit Outstandings, Letters of
Credit or L/C Obligations (including, without limitation, all Alternative
Currency Revolving Credit Loans and Alternative Currency Outstandings) shall be
deemed to refer to the Dollar Amount thereof.

(b) For purposes of this Agreement, the Dollar Amount of any Alternative
Currency Revolving Credit Loan or Letter of Credit denominated in an Alternative
Currency shall be determined in accordance with the terms of this Agreement in
respect of the most recent Revaluation Date. Such Dollar Amount shall become
effective as of such Revaluation Date for such Alternative Currency Revolving
Credit Loan or such Letter of Credit and shall be the Dollar Amount employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur for such Alternative Currency Revolving Credit Loan or
Letter of Credit.

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Agent may, in consultation with the Borrowers, from time
to time specify to be appropriate to reflect the adoption of the Euro by any
Participating Member State and any relevant market conventions or practices
relating to the Euro. Each provision of this Agreement also shall be subject to
such reasonable changes of construction as the Agent may, in consultation with
the Borrowers, from time to time specify to be appropriate to reflect a change
in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

 

36



--------------------------------------------------------------------------------

SECTION 1.7 Additional Alternative Currencies.

(a) The Borrowers may from time to time request that LIBOR Rate Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is freely transferable
and convertible into Dollars in the United States currency market and freely
available to the applicable Lender in the London interbank market. In the case
of any such request with respect to the making of LIBOR Rate Loans, such request
shall be subject to the approval of the Agent and the Lenders; and in the case
of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Agent and the Issuing Lender
that will be issuing Letters of Credit in such currency. If after the
designation of any currency other than those specifically listed in the
definition of “Alternative Currency” as an Alternative Currency in accordance
with the preceding sentence, any change in currency controls or exchange
regulations or any change in the national or international financial, political
or economic conditions are imposed in the country in which such currency is
issued, result in, in the reasonable opinion of the Agent (in the case of any
LIBOR Rate Loans to be denominated in such Alternative Currency) or an Issuing
Lender (in the case of any Letter of Credit to be denominated in such
Alternative Currency), (a) such currency no longer being freely transferable and
convertible into Dollars in the United States currency market or freely
available to the applicable Lender or Issuing Lender in the London interbank
market, (b) a Dollar Amount is no longer readily calculable with respect to such
currency, (c) providing such currency is impracticable for the Lenders or
(d) such currency is no longer a currency in which the Required Lenders are
willing to make LIBOR Rate Loans (each of (a), (b), (c), and (d) a
“Disqualifying Event”), then the Agent shall promptly notify the Lenders and the
Borrowers, and such country’s currency shall no longer be an Alternative
Currency until such time as the Disqualifying Event(s) no longer exist. Within,
five (5) Business Days after receipt of such notice from the Agent, the
Borrowers shall repay all Loans in such currency to which the Disqualifying
Event applies or convert such Loans into the Dollar Amount of Loans, subject to
the other terms contained herein.

(b) Any such request shall be made to the Agent not later than 11:00 a.m., 10
Business Days prior to the date of the desired Extension of Credit (or such
other time or date as may be agreed by the Agent and, in the case of any such
request pertaining to Letters of Credit, the Issuing Lender, in its or their
sole discretion). In the case of any such request pertaining to LIBOR Rate
Loans, the Agent shall promptly notify each Lender thereof; and in the case of
any such request pertaining to Letters of Credit, the Agent shall promptly
notify the Issuing Lender thereof. Each Lender (in the case of any such request
pertaining to LIBOR Rate Loans) or the Issuing Lender (in the case of a request
pertaining to Letters of Credit) shall notify the Agent, not later than 11:00
a.m., five Business Days after receipt of such request whether it consents, in
its sole discretion, to the making of LIBOR Rate Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or the Issuing Lender, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such Issuing Lender,
as the case may be, to permit LIBOR Rate Loans to be made or Letters of Credit
to be issued in such requested currency. If the Agent and all the Lenders
consent to making LIBOR Rate Loans in such requested currency, the Agent shall
so notify the Borrowers and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any borrowings
of LIBOR Rate Loans; and if the Agent and the Issuing Lender consent to the
issuance of Letters of Credit in such requested currency, the Agent shall so
notify the Borrowers and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances by such Issuing Lender. If the Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.7, the
Agent shall promptly so notify the Borrower.

SECTION 1.8 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including, without
limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange Act, the
PATRIOT Act, the Securities Act of 1933, the UCC, the Investment Company Act of
1940, the Interstate Commerce Act, the Trading with the Enemy Act of the United
States or any of the foreign assets control regulations of the United States
Treasury Department, shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

 

37



--------------------------------------------------------------------------------

SECTION 1.9 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

SECTION 1.10 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

SECTION 1.11 Guarantees. Unless otherwise specified, the amount of any Guarantee
shall be the lesser of the Dollar Amount of the principal amount of the
obligations guaranteed and still outstanding and the maximum Dollar Amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guarantee.

SECTION 1.12 Covenant Compliance Generally. For purposes of determining
compliance under Section 9.1, Section 9.2, Section 9.3, Section 9.5 and
Section 9.6, any amount in a currency other than Dollars will be converted to
Dollars in a manner consistent with that used in calculating Consolidated Net
Income in the most recent annual financial statements of KMG and its
Subsidiaries delivered pursuant to Section 8.1(a). Notwithstanding the
foregoing, for purposes of determining compliance with Section 9.1, Section 9.2
and Section 9.3, with respect to any amount of Indebtedness or Investment in a
currency other than Dollars, no breach of any basket contained in such sections
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Indebtedness or Investment is incurred;
provided that for the avoidance of doubt, the foregoing provisions of this
Section 1.12 shall otherwise apply to such Sections, including with respect to
determining whether any Indebtedness or Investment may be incurred at any time
under such Sections.

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Revolving Credit Lender severally agrees to make Revolving Credit Loans to the
Borrowers in Permitted Currencies from time to time from the Closing Date
through, but not including, the Revolving Credit Maturity Date as requested by
the Borrowers in accordance with the terms of Section 2.3; provided, that
(a) the Revolving Credit Outstandings shall not exceed the Revolving Credit
Commitment, (b) the Revolving Credit Exposure of any Revolving Credit Lender
shall not at any time exceed such Revolving Credit Lender’s Revolving Credit
Commitment, (c) the Revolving Credit Outstandings of the Foreign Borrowers shall
not exceed the Foreign Borrower Sublimit and (d) the Dollar Amount of the
Alternative Currency Outstandings shall not exceed the Alternative Currency
Sublimit. Each Revolving Credit Loan by a Revolving Credit Lender shall be in a
principal amount equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrowers may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Maturity Date.

 

38



--------------------------------------------------------------------------------

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, including, without limitation, Section 6.2(e) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender agrees to make
Swingline Loans to the Borrowers from time to time from the Closing Date
through, but not including, the Revolving Credit Maturity Date; provided, that
(a) after giving effect to any amount requested, the Revolving Credit
Outstandings shall not exceed the Revolving Credit Commitment, (b) the Revolving
Credit Outstandings of the Foreign Borrowers shall not exceed the Foreign
Borrower Sublimit and (c) the aggregate principal amount of all outstanding
Swingline Loans (after giving effect to any amount requested) shall not exceed
the Swingline Commitment. Notwithstanding any provision herein to the contrary,
the Swingline Lender and the Borrowers may agree that the Swingline Facility may
be used to automatically draw and repay Swingline Loans (subject to the
limitations set forth herein) pursuant to cash management arrangements between
the Borrowers and the Swingline Lender (the “Sweep Arrangement”). Except to the
extent the Lenders have purchased participations therein pursuant to
Section 2.2(b)(iii) below, principal and interest on Swingline Loans deemed
requested pursuant to the Sweep Arrangement shall be paid pursuant to the terms
and conditions agreed to between the Borrowers and the Swingline Lender (without
any deduction, setoff or counterclaim whatsoever). The borrowing and
disbursement provisions set forth in Section 2.3 and any other provision hereof
with respect to the timing or amount of payments on the Swingline Loans (other
than Section 2.4(a)) shall not be applicable to Swingline Loans made and prepaid
pursuant to the Sweep Arrangement. Unless sooner paid pursuant to the provisions
hereof or the provisions of the Sweep Arrangement, the principal amount of the
Swingline Loans shall be paid in full, together with accrued interest thereon,
on the Revolving Credit Maturity Date. All Swingline Loans shall be denominated
in Dollars.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender. Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Agent. Each Revolving
Credit Lender shall fund its respective Revolving Credit Commitment Percentage
of Revolving Credit Loans as required to repay Swingline Loans outstanding to
the Swingline Lender upon demand by the Swingline Lender but in no event later
than 1:00 p.m. on the next succeeding Business Day after such demand is made. No
Revolving Credit Lender’s obligation to fund its respective Revolving Credit
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii) The Borrowers shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the Borrowers hereby
authorize the Agent to charge any account maintained by any Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of any Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages (unless the amounts so recovered by or on behalf
of such Borrower pertain to a Swingline Loan extended after the occurrence and
during the continuance of an Event of Default of which the Agent has received
notice in the manner required pursuant to Section 11.3 and which such Event of
Default has not been waived by the Required Lenders or the Lenders, as
applicable).

 

39



--------------------------------------------------------------------------------

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI. Further, each Revolving Credit Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section, one of the events described in Section 10.1(h) or
(i) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrowers shall give the Agent irrevocable prior
written notice substantially in the form of Exhibit B (a “Notice of Borrowing”)
not later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan
and each Swingline Loan, (ii) at least three (3) Business Days before each LIBOR
Rate Loan denominated in Dollars and (iii) at least four (4) Business Days
before each Alternative Currency Revolving Credit Loan, of its intention to
borrow, specifying: (A) the date of such borrowing, which shall be a Business
Day, (B) whether such Loan is to be a Revolving Credit Loan or a Swingline Loan;
(C) if such Loan is an Alternative Currency Revolving Credit Loan, the
applicable Alternative Currency in which such Loan is to be funded; (D) if such
Loan is a Revolving Credit Loan denominated in Dollars, whether such Revolving
Credit Loan shall be a LIBOR Rate Loan or a Base Rate Loan; (E) if such Loan is
a LIBOR Rate Loan, the duration of the Interest Period applicable thereto; and
(F) the amount of such borrowing, which shall be, (1) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of $500,000
or a whole multiple of $50,000 in excess thereof (or, if such borrowing is
denominated in an Alternative Currency, in an aggregate principal amount equal
to the Equivalent Amount of $500,000 or a whole multiple of $50,000 in excess
thereof), (2) with respect to LIBOR Rate Loans in an aggregate principal amount
of $1,000,000, or a whole multiple of $100,000, in excess thereof (or, if such
borrowing is denominated in an Alternative Currency, in an aggregate principal
amount equal to the Equivalent Amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof) or (3) with respect to Swingline Loans in an
aggregate principal amount of $100,000 or a whole multiple of $50,000 in excess
thereof. If the Borrowers fail to specify a currency in a Notice of Borrowing,
then the Loan so requested shall be made in Dollars. A Notice of Borrowing
received after 11:00 a.m. shall be deemed received on the next Business Day. The
Agent shall promptly notify the Revolving Credit Lenders of each Notice of
Borrowing.

 

40



--------------------------------------------------------------------------------

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will make
available to the Agent, for the account of the Borrowers, at the office of the
Agent in the applicable Permitted Currency in funds immediately available to the
Agent, such Revolving Credit Lender’s Revolving Credit Commitment Percentage of
the Revolving Credit Loans to be made on such borrowing date and (ii) the
Swingline Lender will make available to the Agent, for the account of the
Borrowers, at the office of the Agent in funds immediately available to the
Agent, the Swingline Loans to be made on such borrowing date. The Borrowers
hereby irrevocably authorize the Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrowers
identified in the most recent notice substantially in the form attached as
Exhibit C (a “Notice of Account Designation”) delivered by the Borrowers to the
Agent or as may be otherwise agreed upon by the Borrowers and the Agent from
time to time. Subject to Section 5.7 hereof, the Agent shall not be obligated to
disburse the portion of the proceeds of any Revolving Credit Loan requested
pursuant to this Section to the extent that any Revolving Credit Lender has not
made available to the Agent its Revolving Credit Commitment Percentage of such
Loan. Revolving Credit Loans to be made for the purpose of refunding Swingline
Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.2(b).

(c) Lending Offices. Each Lender may, at its option, make any Loan available to
the Borrowers by causing any Lending Office to make such Loan; provided that
(i) all terms of this Agreement shall apply to any such Lending Office and
(ii) the exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement;
provided that no action by a Lender pursuant to this subsection shall result in
the Borrowers incurring incremental obligations under Section 5.10 or
Section 5.11 or result in the application of Section 5.8(b).

SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a) Repayment on Termination Date. Each Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in the applicable
Permitted Currency in full on the Revolving Credit Maturity Date, and (ii) all
Swingline Loans in accordance with Section 2.2(b) (but, in any event, no later
than the Revolving Credit Maturity Date), together, in each case, with all
accrued but unpaid interest thereon.

(b) Mandatory Prepayments.

(i) Aggregate Revolving Credit Commitment. If, as of the most recent Revaluation
Date or at any time (as determined by the Agent under Section 2.4(b)(vi)),
(A) solely because of currency fluctuation, the Revolving Credit Outstandings
exceed one hundred and five percent (105%) of the Revolving Credit Commitment or
(B) for any other reason, the Revolving Credit Outstandings exceed the Revolving
Credit Commitment, then, in each such case, the Borrowers shall (1) first, if
(and to the extent) necessary to eliminate such amount in excess of the
Revolving Credit Commitment, immediately repay outstanding Swingline Loans
(and/or reduce any pending request for a borrowing of such Swingline Loans
submitted in respect of such Swingline Loans on such day) in an amount equal to
the Dollar Amount of such amount in excess of the Revolving Credit Commitment,
(2) second, if (and to the extent) necessary to eliminate such amount in

 

41



--------------------------------------------------------------------------------

excess of the Revolving Credit Commitment, immediately repay outstanding
Revolving Credit Loans which are Base Rate Loans (and/or reduce any pending
requests for a borrowing or continuation or conversion of such Loans submitted
in respect of such Loans on such day) in an amount equal to the Dollar Amount of
such amount in excess of the Revolving Credit Commitment, (3) third, if (and to
the extent) necessary to eliminate such amount in excess of the Revolving Credit
Commitment, immediately repay outstanding Revolving Credit Loans which are LIBOR
Rate Loans denominated in Dollars (and/or reduce any pending requests for a
borrowing or continuation or conversion of such Loans submitted in respect of
such Loans on such day) in an amount equal to the Dollar Amount of such amount
in excess of the Revolving Credit Commitment, (4) fourth, if (and to the extent)
necessary to eliminate such amount in excess of the Revolving Credit Commitment,
immediately repay outstanding Alternative Currency Revolving Credit Loans
(and/or reduce any pending requests for a borrowing or continuation or
conversion of such Loans submitted in respect of such Loans on such day) in an
amount equal to the Dollar Amount of such amount in excess of the Revolving
Credit Commitment and (5) fifth, with respect to any Letters of Credit then
outstanding, if (and to the extent) necessary to collateralize such amount in
excess of the Revolving Credit Commitment, immediately Cash Collateralize the
L/C Obligations in an aggregate amount equal to the Dollar Amount of such amount
in excess of the Revolving Credit Commitment (such cash collateral to be applied
in accordance with Section 10.2(b)).

(ii) Alternative Currency Sublimit. If, as of the most recent Revaluation Date
or at any time (as determined by the Agent under Section 2.4(b)(vi)), (A) solely
because of currency fluctuation, the Alternative Currency Outstandings exceed
one hundred and five percent (105%) of the Alternative Currency Sublimit or
(B) for any other reason, the Alternative Currency Outstandings exceed the
Alternative Currency Sublimit, then, in each such case, the Borrowers shall, if
(and to the extent) necessary to eliminate such amount in excess of the
Alternative Currency Sublimit, immediately repay outstanding Alternative
Currency Revolving Credit Loans and/or Cash Collateralize any L/C Obligations
with respect to any Letters of Credit denominated in an Alternative Currency
then outstanding (and/or reduce any pending requests for a borrowing or
continuation or conversion of such Loans submitted in respect of such Loans on
such day) by the Dollar Amount of such amount in excess of the Alternative
Currency Sublimit.

(iii) Foreign Borrower Sublimit. If, as of the most recent Revaluation Date or
at any time (as determined by the Agent under Section 2.4(b)(vi)), (A) solely
because of currency fluctuation, the Revolving Credit Outstandings of Foreign
Borrowers exceed one hundred and five percent (105%) of the Foreign Borrower
Sublimit or (B) for any other reason, the Revolving Credit Outstandings of
Foreign Borrowers exceed the Foreign Borrower Sublimit, then, in each such case,
the Foreign Borrowers shall, if (and to the extent) necessary to eliminate such
amount in excess of the Foreign Borrower Sublimit, immediately repay outstanding
Revolving Credit Loans and/or Cash Collateralize any L/C Obligations with
respect to any Letters of Credit issued on behalf of Foreign Borrowers then
outstanding (and/or reduce any pending requests for a borrowing or continuation
or conversion of such Loans submitted in respect of such Loans on such day) by
the Dollar Amount of such amount in excess of the Foreign Borrower Sublimit.

(iv) Swingline Commitment. If, at any time (as determined by the Agent under
Section 2.4(b)(vi)), the outstanding principal amount of all Swingline Loans
exceeds the Swingline Commitment for any reason, then, the Borrowers shall, if
(and to the extent) necessary to eliminate such excess, immediately repay
outstanding Swingline Loans (and/or reduce any pending request for a borrowing
of such Loans submitted in respect of such Loans on such day) by the amount of
such excess.

 

42



--------------------------------------------------------------------------------

(v) Excess L/C Obligations. If, at any time (as determined by the Agent under
Section 2.4(b)(vi)), (A) solely because of currency fluctuation, the L/C
Obligations exceed one hundred and five percent (105%) of the L/C Sublimit or
(B) for any other reason, the L/C Obligations exceed the L/C Sublimit, then, in
each such case, the Borrowers shall, with respect to any Letters of Credit then
outstanding, make a payment of cash collateral into a cash collateral account
opened by the Agent for the benefit of the Lenders in an amount equal to the
Dollar Amount of such amount in excess of the L/C Sublimit (such cash collateral
to be applied in accordance with Section 10.2(b)).

(vi) Compliance and Payments. The Borrowers’ compliance with this Section 2.4(b)
shall be tested from time to time by the Agent at its sole discretion, but in
any event shall be tested on the date on which (A) the Borrowers request that
the Lenders make a Revolving Credit Loan, (B) the Borrowers request that the
Swingline Lender make a Swingline Loan or (C) the Borrowers request that an
Issuing Lender issue a Letter of Credit. Each such repayment pursuant to this
Section 2.4(b) shall be accompanied by any amount required to be paid pursuant
to Section 5.9.

(c) Optional Prepayments. The Borrowers may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Agent substantially in the form attached
as Exhibit D (a “Notice of Prepayment”) given not later than 11:00 a.m. (i) on
the same Business Day for any prepayment of a Base Rate Loan or a Swingline Loan
and (ii) at least three (3) Business Days before prepayment of each LIBOR Rate
Loan denominated in Dollars and (iii) at least four (4) Business Days before
prepayment of each Alternative Currency Revolving Credit Loan, specifying
(A) the date and amount of prepayment, (B) whether the prepayment is of
Revolving Credit Loans, Swingline Loans or a combination thereof, and, if a
combination thereof, the amount allocable to each, (C) the applicable
Alternative Currency in which any Revolving Credit Loan being prepaid is
denominated and (D) with respect to Revolving Credit Loans denominated in
Dollars, whether the repayment is of LIBOR Rate Loans, Base Rate Loans, or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Agent shall promptly notify each Lender.
If any such notice is given, the amount specified in such notice shall be due
and payable on the date set forth in such notice. Partial prepayments shall be
in an aggregate amount of $500,000 or a whole multiple of $50,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans) (or, if
such Loans are denominated in an Alternative Currency, in an aggregate principal
amount equal to the Equivalent Amount of $500,000 or a whole multiple of $50,000
in excess thereof), $1,000,000 or a whole multiple of $100,000in excess thereof
with respect to LIBOR Rate Loans and $100,000 (or, if such Loans are denominated
in an Alternative Currency, in an aggregate principal amount equal to the
Equivalent Amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof) or a whole multiple of $50,000 in excess thereof with respect to
Swingline Loans. A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day. Each such prepayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
Notwithstanding the foregoing, any Notice of Prepayment delivered in connection
with any refinancing of all of the Credit Facility with the proceeds of such
refinancing or of any incurrence of Indebtedness or issuance of Equity
Interests, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence or issuance and may be revoked by
the Borrowers in the event such refinancing is not consummated (provided that
the failure of such contingency shall not relieve the Borrowers from their
obligations in respect thereof under Section 5.9).

(d) Limitation on Prepayment of LIBOR Rate Loans. The Borrowers may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.

 

43



--------------------------------------------------------------------------------

(e) Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrowers’ obligations under any Hedge Agreement
entered into with respect to the Loans.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrowers shall have the right at any time and from
time to time, upon at least three (3) Business Days prior irrevocable written
notice to the Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $1,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Revolving
Credit Commitment Percentage. All Commitment Fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrowers
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Agent in an amount equal to such excess. Such Cash Collateral shall be
applied in accordance with Section 10.2(b). Any reduction of the Revolving
Credit Commitment to zero shall be accompanied by payment of all outstanding
Revolving Credit Loans and Swingline Loans (and furnishing of Cash Collateral
satisfactory to the Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility. If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9 hereof.

SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Facility.

(a) Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby or commercial Letters of Credit
denominated in Dollars or one or more Alternative Currencies in an aggregate
amount not to exceed the L/C Sublimit for the account of the Borrowers or,
subject to Section 3.10, any Subsidiary thereof, Letters of Credit may be issued
on any Business Day from the Closing Date through but not including the
thirtieth (30th) day prior to the Revolving Credit Maturity Date in such form as
may be approved from time to time by the applicable Issuing Lender; provided,
that no Issuing Lender shall issue any Letter of Credit if, after giving effect
to such issuance, (a) the L/C Obligations would exceed the L/C Sublimit, (b) the
Revolving Credit Outstandings would exceed the Revolving Credit Commitment,
(c) the Revolving Credit Outstandings of the Foreign Borrowers would exceed the
Foreign Borrower Sublimit, or (d) the Alternative Currency Outstandings would
exceed the Alternative Currency Sublimit. Each Letter of Credit shall (i) be
denominated in a Permitted Currency in minimum amounts of

 

44



--------------------------------------------------------------------------------

at least the Equivalent Amount of $100,000, in the case of a commercial Letter
of Credit, or $100,000, in the case of a standby Letter of Credit (or such
lesser amount as agreed to by the applicable Issuing Lender and the Agent),
(ii) expire on a date no more than twelve (12) months after the date of issuance
or last renewal of such Letter of Credit (subject to automatic renewal for
additional one (1) year periods pursuant to the terms of the Letter of Credit
Application or other documentation acceptable to the applicable Issuing Lender),
which date shall be no later than the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date and (iii) be subject to the Uniform Customs, in
the case of a commercial Letter of Credit, or ISP98, in the case of a standby
Letter of Credit, in each case as set forth in the Letter of Credit Application
or as determined by the applicable Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of Texas or the State of New York.
No Issuing Lender shall at any time be obligated to issue any Letter of Credit
hereunder if (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any Applicable Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to letters of credit generally or
such Letter of Credit in particular any restriction or reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense that was
not applicable, in effect or known to such Issuing Lender as of the Closing Date
and that such Issuing Lender in good faith deems material to it, (B) the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Lender applicable to letters of credit generally, (C) such Issuing
Lender does not, as of the issuance date of the requested Letter of Credit (and
as a general matter), issue Letters of Credit in the requested Permitted
Currency, or (D) the conditions set forth in Section 6.2 are not satisfied.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires. No Issuing Lender shall amend
any Letter of Credit if such Issuing Lender would not be permitted at such time
to issue the Letter of Credit in its amended form under the terms hereof. No
Issuing Lender shall be under any obligation to amend any Letter of Credit if
the beneficiary of the Letter of Credit does not accept the proposed amendment
to the Letter of Credit. As of the Closing Date, each of the Existing Letters of
Credit shall constitute, for all purposes of this Agreement and the other Loan
Documents, a Letter of Credit issued and outstanding hereunder.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14, Section 5.15 and Section 6.2(e).

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrowers may from
time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Agent at the Agent’s Office) a Letter of Credit Application therefor, completed
to the satisfaction of such Issuing Lender, and such other certificates,
documents and other papers and information as such Issuing Lender or the Agent
may request. Upon receipt of any Letter of Credit Application, the applicable
Issuing Lender shall, process such Letter of Credit Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI, promptly issue the Letter of Credit
requested thereby (but in no event shall such Issuing Lender be required to
issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Letter of Credit Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by such Issuing Lender and the Borrowers. The applicable
Issuing Lender shall promptly furnish to the Borrowers and the Agent a copy of
such Letter of Credit and the Agent shall promptly notify each Revolving Credit
Lender of the issuance and upon request by any Lender, furnish to such Revolving
Credit Lender a copy of such Letter of Credit and the amount of such Revolving
Credit Lender’s participation therein. Each Issuing Lender may issue any Letter
of Credit by causing any Lending Office of such Issuing Lender to issue such
Letter of Credit; provided that (i) all terms of this Agreement shall apply to
any such Lending Office and (ii) the exercise of such option shall not affect
the obligation of the Borrowers to reimburse such Letter of Credit in accordance
with the terms of this Agreement; provided that no action by an Issuing Lender
pursuant to this sentence shall result in the Borrowers incurring incremental
obligations under Section 5.10 or Section 5.11 or result in the application of
Section 5.8(b).

 

45



--------------------------------------------------------------------------------

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions.

(i) Subject to Section 5.15(a)(iii)(B), the U.S. Borrowers shall pay to the
Agent, for the account of the applicable Issuing Lender and the L/C
Participants, a letter of credit commission with respect to each Letter of
Credit issued on behalf of the U.S. Borrowers in the amount equal to the daily
amount available to be drawn under such Letters of Credit times the Applicable
Margin with respect to Revolving Credit Loans that are LIBOR Rate Loans
(determined, in each case, on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the Agent. The
Agent shall, promptly following its receipt thereof, distribute to the
applicable Issuing Lender and the L/C Participants all commissions received
pursuant to this Section 3.3 in accordance with their respective Revolving
Credit Commitment Percentages.

(ii) Subject to Section 5.15(a)(iii)(B), the Foreign Borrowers shall pay to the
Agent, for the account of the applicable Issuing Lender and the L/C
Participants, a letter of credit commission with respect to each Letter of
Credit issued on behalf of the Foreign Borrowers in the amount equal to the
daily amount available to be drawn under such Letters of Credit times the
Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined, in each case, on a per annum basis). Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the Agent. The
Agent shall, promptly following its receipt thereof, distribute to the
applicable Issuing Lender and the L/C Participants all commissions received
pursuant to this Section 3.3 in accordance with their respective Revolving
Credit Commitment Percentages.

(b) Issuance Fee.

(i) In addition to the foregoing commission, the U.S. Borrowers shall pay
directly to the applicable Issuing Lender, for its own account, an issuance fee
with respect to each Letter of Credit issued on behalf of the U.S. Borrowers by
such Issuing Lender as set forth in the Fee Letter executed by such Issuing
Lender. Such issuance fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Revolving Credit
Maturity Date and thereafter on demand of the applicable Issuing Lender.

(ii) In addition to the foregoing commission, the Foreign Borrowers shall pay
directly to the applicable Issuing Lender, for its own account, an issuance fee
with respect to each Letter of Credit issued on behalf of the Foreign Borrowers
by such Issuing Lender as set forth in the Fee Letter executed by such Issuing
Lender. Such issuance fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Revolving Credit
Maturity Date and thereafter on demand of the applicable Issuing Lender.

 

46



--------------------------------------------------------------------------------

(c) Other Fees, Costs, Charges and Expenses.

(i) In addition to the foregoing fees and commissions, the U.S. Borrowers shall
pay or reimburse each Issuing Lender for such normal and customary fees, costs,
charges and expenses as are incurred or charged by such Issuing Lender in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit issued by it on behalf of the U.S. Borrowers.

(ii) In addition to the foregoing fees and commissions, the Foreign Borrowers
shall pay or reimburse each Issuing Lender for such normal and customary fees,
costs, charges and expenses as are incurred or charged by such Issuing Lender in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit issued by it on behalf of the Foreign Borrowers.

SECTION 3.4 L/C Participations.

(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrowers through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to the Dollar
Amount of such L/C Participant’s Revolving Credit Commitment Percentage of the
amount of such draft, or any part thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
issued by it, such Issuing Lender shall notify the Agent of such unreimbursed
amount and the Agent shall notify each L/C Participant (with a copy to the
applicable Issuing Lender) of the amount and due date of such required payment
and such L/C Participant shall pay to the Agent (which, in turn shall pay such
Issuing Lender) the amount specified on the applicable due date. If any such
amount is paid to such Issuing Lender after the date such payment is due, such
L/C Participant shall pay to such Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to such Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. A certificate of such Issuing Lender with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
With respect to payment to such Issuing Lender of the unreimbursed amounts
described in this Section, if the L/C Participants receive notice that any such
payment is due (A) prior to 1:00 p.m. on any Business Day, such payment shall be
due that Business Day, and (B) after 1:00 p.m. on any Business Day, such payment
shall be due on the following Business Day.

 

47



--------------------------------------------------------------------------------

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrowers or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.

(d) All payments made by any L/C Participant under this Section shall be made in
Dollars (based upon the Dollar Amount of the applicable payment); provided that
the Borrowers shall be liable for any currency exchange loss pursuant to the
terms of Section 5.10(d).

SECTION 3.5 Reimbursement Obligation.

(a) Reimbursement Obligation of the Borrowers. In the event of any drawing under
any Letter of Credit, the Borrowers agree to reimburse (either with the proceeds
of a Revolving Credit Loan as provided for in this Section or with funds from
other sources), in same day funds, in Dollars, the applicable Issuing Lender on
each date on which such Issuing Lender notifies the Borrowers of the date and
the Dollar Amount of a draft paid under any Letter of Credit for the Dollar
Amount of (i) such draft so paid and (ii) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment;
provided, however, in the case of a Letter of Credit denominated in an
Alternative Currency, the Borrowers shall reimburse the Issuing Lender in such
Alternative Currency, unless (A) the Issuing Lender (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrowers shall have notified the Issuing Lender promptly following receipt of
the notice of drawing that the Borrowers will reimburse the Issuing Lender in
Dollars.

(b) Reimbursement Obligation of the Lenders. Unless the Borrowers shall
immediately notify such Issuing Lender that the Borrowers intend to reimburse
such Issuing Lender for such drawing from other sources or funds, the Borrowers
shall be deemed to have timely given a Notice of Borrowing to the Agent
requesting that the Revolving Credit Lenders make a Revolving Credit Loan
denominated in Dollars bearing interest at the Base Rate on the applicable
repayment date in the Dollar Amount of (i) such draft so paid and (ii) any
amounts referred to in Section 3.3(c) incurred by such Issuing Lender in
connection with such payment, and upon notice from the Agent, the Revolving
Credit Lenders shall make a Revolving Credit Loan bearing interest at the Base
Rate in such amount, the proceeds of which shall be applied to reimburse such
Issuing Lender for the amount of the related drawing and such fees and expenses.
Each Revolving Credit Lender acknowledges and agrees that its obligation to fund
a Revolving Credit Loan in accordance with this Section to reimburse such
Issuing Lender for any draft paid under a Letter of Credit issued by it is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.3(a) or Article VI. If the Borrowers have elected to pay
the amount of such drawing with funds from other sources and shall fail to
reimburse such Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.

 

48



--------------------------------------------------------------------------------

SECTION 3.6 Obligations Absolute. The Borrowers’ obligations under this Article
III (including, without limitation, the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set off, counterclaim or defense to payment which the Borrowers may have or
have had against the applicable Issuing Lender or any beneficiary of a Letter of
Credit or any other Person. The Borrowers also agree that the applicable Issuing
Lender and the L/C Participants shall not be responsible for, and the Borrowers’
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the Borrowers and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrowers against any beneficiary of
such Letter of Credit or any such transferee. No Issuing Lender shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit issued by it, except for errors or omissions caused by such
Issuing Lender’s gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final nonappealable judgment. The Borrowers
agree that any action taken or omitted by any Issuing Lender under or in
connection with any Letter of Credit issued by it or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct
shall be binding on the Borrowers and shall not result in any liability of such
Issuing Lender or any L/C Participant to the Borrowers. The responsibility of
any Issuing Lender to the Borrowers in connection with any draft presented for
payment under any Letter of Credit issued to it shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment substantially conforms to
the requirements under such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

SECTION 3.8 Removal and Resignation of the Issuing Lenders.

(a) The Borrowers may at any time remove any Lender from its role as an Issuing
Lender hereunder upon not less than thirty (30) days prior notice to such
Issuing Lender and the Agent (or such shorter period of time as may be
acceptable to such Issuing Lender and the Agent).

(b) Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than sixty (60) days prior notice to the Borrowers and
the Agent (or such shorter period of time as may be acceptable to the Borrowers
and the Agent).

(c) Any removed or resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit issued by it that are outstanding as of the effective date of its
removal or resignation as an Issuing Lender and all L/C Obligations with respect
thereto (including, without limitation, the right to require the Revolving
Credit Lenders to take such actions as are required under Section 3.4). Without
limiting the foregoing, upon the removal or resignation of a Lender as an
Issuing Lender hereunder, the Borrowers may, or at the request of such removed
or resigned Issuing Lender the Borrowers shall, use commercially reasonable
efforts to, arrange for one or more of the other Issuing Lenders to issue
Letters of Credit hereunder in substitution for the Letters of Credit, if any,
issued by such removed or resigned Issuing Lender and outstanding at the time of
such removal or resignation, or make other arrangements satisfactory to the
removed or resigned Issuing Lender to effectively cause another Issuing Lender
to assume the obligations of the removed or resigned Issuing Lender with respect
to any such Letters of Credit.

 

49



--------------------------------------------------------------------------------

SECTION 3.9 Reporting of Letter of Credit Information and L/C Commitment. At any
time that there is an Issuing Lender that is not also the financial institution
acting as the Agent, then (a) on the last Business Day of each calendar month,
(b) on each date that a Letter of Credit is amended, terminated or otherwise
expires, (c) on each date that a Letter of Credit is issued or the expiry date
of a Letter of Credit is extended, and (d) upon the request of the Agent, each
Issuing Lender (or, in the case of clauses (b), (c) or (d) of this Section, the
applicable Issuing Lender) shall deliver to the Agent a report setting forth in
form and detail reasonably satisfactory to the Agent information (including,
without limitation, any reimbursement, Cash Collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect to each
Letter of Credit issued by such Issuing Lender that is outstanding hereunder. In
addition, each Issuing Lender shall provide notice to the Agent of its L/C
Commitment, or any change thereto, promptly upon it becoming an Issuing Lender
or making any change to its L/C Commitment. No failure on the part of any
Issuing Lender to provide such information pursuant to this Section 3.9 shall
limit the obligations of the Borrowers or any Revolving Credit Lender hereunder
with respect to its reimbursement and participation obligations hereunder.

SECTION 3.10 Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrowers shall be
(subject to the provisions of Section 3.3(a)) obligated to reimburse, or to
cause the applicable Subsidiary to reimburse, the applicable Issuing Lender
hereunder for any and all drawings under such Letter of Credit. The Borrowers
hereby acknowledge that the issuance of Letters of Credit for the account of any
of its Subsidiaries inures to the benefit of the Borrowers and that each
Borrowers’ business derives substantial benefits from the businesses of such
Subsidiaries.

SECTION 3.11 Issuing Lenders. Each Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and such Issuing Lender shall have all of the benefits and
immunities (A) provided to the Agent in Article XI with respect to any acts
taken or omissions suffered by such Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and Letter of Credit
Application and related documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article XI included such Issuing Lender with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the Issuing Lenders.

ARTICLE IV

BORROWER LIABILITY

SECTION 4.1 U.S. Borrowers.

(a) The U.S. Borrowers shall be jointly and severally liable for such portion of
the Credit Agreement Obligations constituting the U.S. Obligations. The joint
and several liabilities of the U.S. Borrowers hereunder shall remain in full
force and effect until the Credit Agreement Obligations arising under the Loan
Documents have been indefeasibly paid in full and each of the Commitments shall
have terminated.

(b) The U.S. Borrowers shall jointly and severally guaranty the Foreign
Obligations pursuant to the U.S. Borrower Guaranty Agreement.

SECTION 4.2 Foreign Borrowers.

(a) The Foreign Borrowers shall be jointly and severally liable for such portion
of the Credit Agreement Obligations constituting the Foreign Obligations. The
joint and several liabilities of the Foreign Borrowers hereunder shall remain in
full force and effect until the Credit Agreement Obligations arising under the
Loan Documents have been indefeasibly paid in full, all Letters of Credit have
been terminated or expired (or been Cash Collateralized), and each of the
Commitments shall have terminated.

 

50



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein or in any other Loan Document to the
contrary, the Foreign Borrowers shall have no liability for the U.S. Obligations
except to the extent that such U.S. Obligations also constitute Foreign
Obligations.

SECTION 4.3 Liabilities Generally.

(a) Each Borrower’s liabilities in respect of the Credit Agreement Obligations
shall at all times be absolute and unconditional irrespective of:

(i) any lack of validity, regularity or enforceability of this Agreement or any
other Loan Document;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Credit Agreement Obligations, or any other amendment or
waiver of or any consent to departure from this Agreement or any other Loan
Document;

(iii) any exchange, release or non-perfection of any security interest in any
collateral, or any release or amendment or waiver of or consent to departure
from any guaranty, for all or any of the Credit Agreement Obligations;

(iv) any failure on the part of the Agent or any other Person to exercise, or
any delay in exercising, any right under this Agreement or any other Loan
Document; or

(v) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Borrower, any Subsidiary Guarantor or any other
guarantor with respect to the Credit Agreement Obligations (including, without
limitation, all defenses based on suretyship or impairment of collateral, and
all defenses that any of the Borrowers may assert to the repayment of the Credit
Agreement Obligations, including, without limitation, failure of consideration,
breach of warranty, payment, statute of frauds, bankruptcy, lack of legal
capacity, statute of limitations, lender liability, accord and satisfaction, and
usury), this Agreement and the obligations of the Borrowers under this
Agreement.

(b) Anything contained in this Agreement to the contrary notwithstanding, the
amount of the U.S. Obligations or the Foreign Obligations, as applicable, for
which each Borrower is jointly and severally liable hereunder shall be the
aggregate amount of the U.S. Obligations or the Foreign Obligations, as
applicable, unless a court of competent jurisdiction adjudicates such Borrower’s
obligations under this Agreement (or the amount thereof) to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), in which case the amount of the U.S. Obligations or the Foreign
Obligations, as applicable, payable by such Borrower hereunder shall be limited
to the maximum amount of the U.S. Obligations or the Foreign Obligations, as
applicable, that could be incurred by such Borrower without rendering such
Borrower’s obligations under this Agreement invalid or unenforceable under such
applicable law.

(c) Each and every representation, warranty, covenant or agreement of the
Borrowers contained herein shall be, and shall be deemed to be, the joint and
several representation, warranty, covenant and agreement of each of the
Borrowers and all of such Persons. In addition, subject to Section 4.1 and
Section 4.2, the indebtedness, liabilities and obligations of the Borrowers
shall be, and shall be deemed to be, the joint and several indebtedness,
liabilities and obligations of each of the Borrowers and all of such Borrowers.
The value of the consideration received and to be received by each Borrower is
reasonably worth at least as much as the liability and obligation of such
Borrower hereunder.

 

51



--------------------------------------------------------------------------------

(d) Each of the Borrowers covenants and agrees that its right to receive any
contribution under this Agreement from any other Borrower shall be subordinate
and junior in right of payment to all the Credit Agreement Obligations. The
provisions of this Section are for the benefit of both the Agent and the
Borrowers and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.

(e) Each Borrower acknowledges that it will enjoy significant benefits from the
business conducted by the other Borrowers because of, inter alia, their combined
ability to bargain with other Persons including without limitation their ability
to receive the credit extensions under this Agreement and the other Loan
Documents. Each Borrower has determined that it is in its best interest to
procure the credit facilities contemplated hereunder, with the credit support of
the other Borrowers as contemplated by this Agreement and the other Loan
Documents.

(f) Until all of the Credit Agreement Obligations (other than contingent
indemnification obligations under this Agreement not then due and any
obligations under any Secured Hedge Agreement or Secured Cash Management
Agreement for which no claim has been made) have been paid and satisfied in full
in cash, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Commitments terminated, no Borrower shall exercise any
right or remedy against any other Borrower or any property of any other Borrower
by reason of any performance of such Borrower of its joint and several
obligations hereunder including, without limitation, a payment made by such
Borrower on behalf of the liabilities of any other Borrower.

(g) Any notice given by one Borrower hereunder shall constitute and be deemed to
be notice given by all Borrowers, jointly and severally. Notice given by the
Agent or any Lender to any one Borrower hereunder or pursuant to any other Loan
Documents in accordance with the terms hereunder shall constitute notice to each
and every Borrower. The knowledge of one Borrower shall be imputed to all
Borrowers, and any consent by one Borrower shall constitute the consent of and
shall bind all Borrowers.

(h) This Section is intended only to define the relative rights of Borrowers and
nothing set forth in this Section is intended to or shall impair the obligations
of Borrowers, jointly and severally, to pay any amounts as and when the same
shall become due and payable in accordance with the terms of this Agreement or
any other Loan Documents. Nothing contained in this Article IV, other than
Section 4.1 and Section 4.2, shall limit the liability of any Borrower to pay
the Credit Facilities made directly or indirectly to that Borrower and accrued
interest, fees and expenses with respect thereto for which such Borrower shall
be primarily liable.

(i) This Agreement is a primary and original obligation of each of the Borrowers
and, subject to Section 4.1 and Section 4.2, each of the Borrowers shall be
liable for all existing and future Credit Agreement Obligations arising under
the Loan Documents of any other Borrower hereunder as fully as if such Credit
Agreement Obligations were directly incurred by such Borrower. The Agent may
enforce the Credit Agreement Obligations of one or more Borrowers without
enforcing the Credit Agreement Obligations of any other Borrower. Any failure or
inability of the Agent to enforce the Credit Agreement Obligations of one or
more Borrowers shall not in any way limit the Agent’s right to enforce the
Credit Agreement Obligations of any other Borrower.

(j) Each Borrower further agrees that its obligations hereunder shall not be
impaired in any manner whatsoever by any bankruptcy, extensions, moratoria or
other relief granted to any other Borrower pursuant to any statute presently in
force or hereafter enacted.

 

52



--------------------------------------------------------------------------------

SECTION 4.4 Additional Borrowers. KMG may at any time, upon not less than
fifteen (15) Business Days’ notice from KMG to the Agent (or such shorter period
as may be agreed by the Agent in its sole discretion), designate any
Wholly-Owned Subsidiary that is wholly-owned directly by a Borrower (an
“Applicant Borrower”) as an Additional Borrower to receive Loans hereunder by
delivering to the Agent (which shall promptly deliver counterparts thereof to
each Lender) a duly executed notice and agreement in substantially the form of
Exhibit I (an “Additional Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein, the
Agent and the Lenders shall have received (i) such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Agent, as may be
required by the Agent or the Required Lenders in their sole discretion,
(ii) documentation and information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act, to the extent such documentation
or information is requested by the Agent on behalf of the Lenders, (iii) Notes
signed by such Applicant Borrowers to the extent any Lenders so require,
(iv) with respect to any Applicant Borrower which is a U.S. Subsidiary, (A) a
U.S. Borrower Guaranty Agreement, and (B) all other documents (other than a
Subsidiary Guaranty Agreement) required of a U.S. Subsidiary which is not a U.S.
Non-Guarantor Subsidiary pursuant to Section 8.14, and (v) with respect to any
Applicant Borrower which is a Foreign Subsidiary, all documents required of a
First Tier Foreign Subsidiary (regardless of whether such Foreign Subsidiary is
a First Tier Foreign Subsidiary) pursuant to Section 8.14 (including the
execution of any foreign pledge documents to the extent applicable to the pledge
of any Equity Interests of such Foreign Subsidiary as may be required by the
Agent). If the Agent and the Required Lenders (or all of the Lenders in the case
of the designation of a Foreign Subsidiary as an Additional Borrower) agree that
an Applicant Borrower shall be entitled to receive Loans hereunder, then
promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information required
under this Section, the Agent shall send a notice in substantially the form of
Exhibit J (an “Additional Borrower Notice”) to the Borrowers and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
an Additional Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Additional Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Additional
Borrower otherwise shall be a Borrower for all purposes of this Agreement. The
parties hereto acknowledge and agree that no Foreign Subsidiary may be
designated as an Additional Borrower unless each Lender shall consented thereto
and shall have met all necessary regulatory and licensing requirements and
internal policy requirements and shall be legally permitted to make loans in the
jurisdiction in which such Applicant Borrower which is a Foreign Subsidiary is
organized.

SECTION 4.5 Designation of KMG as Borrower Agent. Each Borrower other than KMG
(each an “Other Borrower”) hereby irrevocably appoints KMG as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices and (ii) the execution and
delivery of all documents, instruments and certificates contemplated herein and
all modifications hereto. Any acknowledgment, consent, direction, certification
or other action which might otherwise be valid or effective only if given or
taken by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only the KMG, whether or not any such other Borrower
joins therein. Any notice, demand, consent, acknowledgment, direction,
certification or other communication delivered to KMG in accordance with the
terms of this Agreement shall be deemed to have been delivered to each Other
Borrower.

 

53



--------------------------------------------------------------------------------

ARTICLE V

GENERAL LOAN PROVISIONS

SECTION 5.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrowers:

(i) Revolving Credit Loans (other than Alternative Currency Revolving Credit
Loans) shall bear interest at (A) the Base Rate plus the Applicable Margin
applicable to Loans as to which interest is to be determined on the basis of the
Base Rate or (B) the LIBOR Rate plus the Applicable Margin applicable to Loans
as to which interest is to be determined on the basis of the LIBOR Rate
(provided that the LIBOR Rate shall not be available until three (3) Business
Days after the Closing Date unless the Borrowers have delivered to the Agent a
letter in form and substance reasonably satisfactory to the Agent indemnifying
the Lenders in the manner set forth in Section 5.9 of this Agreement (any such
letter, a “Closing Date Indemnification Letter”));

(ii) the Alternative Currency Revolving Credit Loans shall bear interest at the
LIBOR Rate plus the Applicable Margin applicable to Loans as to which interest
is to be determined on the basis of the LIBOR Rate (provided that the LIBOR Rate
shall not be available until four (4) Business Days after the Closing Date
unless the Borrowers have delivered to the Agent a Closing Date Indemnification
Letter); and

(iii) any Swingline Loan shall bear interest at either (A) the Base Rate plus
the Applicable Margin or (B) Daily LIBOR plus the Applicable Margin.

The Borrowers shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 5.2. Any Loan
or any portion thereof as to which the Borrowers have not duly specified a
currency as provided herein shall be deemed a Revolving Credit Loan denominated
in Dollars. Any Revolving Credit Loan denominated in Dollars or any portion
thereof as to which the Borrowers have not duly specified an interest rate as
provided herein shall be deemed a Base Rate Loan and any LIBOR Rate Loan or any
portion thereof as to which the Borrowers have not duly specified an Interest
Period as provided herein shall be deemed a LIBOR Rate Loan for a one (1) month
Interest Period.

(b) Default Rate. Subject to Section 10.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a), (b),
(h) or (i), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default:

(i) the Borrowers shall no longer have the option to request Alternative
Currency Revolving Credit Loans, LIBOR Rate Loans, Swingline Loans or Letters of
Credit;

(ii) all outstanding LIBOR Rate Loans denominated in Dollars shall bear interest
at a rate per annum of two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to LIBOR Rate Loans denominated in Dollars
until the end of the applicable Interest Period and thereafter at a rate equal
to two percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans;

(iii) all outstanding LIBOR Rate Loans denominated in an Alternative Currency
shall bear interest at a rate per annum of two percent (2%) in excess of the
rate (including the Applicable Margin) then applicable to LIBOR Rate Loans
denominated in such Alternative Currency;

 

54



--------------------------------------------------------------------------------

(iv) all outstanding Base Rate Loans and other Credit Agreement Obligations
arising hereunder or under any other Loan Document shall bear interest at a rate
per annum equal to two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to Base Rate Loans or such other Credit
Agreement Obligations arising hereunder or under any other Loan Document
(provided, that if no rate for such other Credit Agreement Obligations is set
forth herein or in such other Loan Document, then such Credit Agreement
Obligations shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to Base
Rate Loans); and

(v) all accrued and unpaid interest shall be due and payable on demand of the
Agent.

Interest shall continue to accrue on the Credit Agreement Obligations arising
under the Loan Documents after the filing by or against the Borrowers of any
petition seeking any relief in bankruptcy or under any Bankruptcy Law.

(c) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each fiscal quarter
commencing October 31, 2014; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period; and interest on each Daily LIBOR
Swingline Loan shall be due and payable on the last Business Day of each
calendar quarter. All computations of interest for (i) Base Rate Loans when the
Base Rate is determined by the Prime Rate and (ii) Loans which are denominated
in Sterling, shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year).

(d) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Agent’s option (i) promptly refund to the Borrowers any interest received by
the Lenders in excess of the maximum lawful rate or (ii) apply such excess to
the principal balance of the Credit Agreement Obligations. All sums contracted
for, charged, taken, reserved or received by the Agent or any Lender for the
use, forbearance or detention of any Credit Agreement Obligations shall, to the
extent permitted by Applicable Law, be amortized or spread, using the actuarial
method, throughout the stated term of such Credit Agreement Obligations
(including any and all renewal and extension periods) until payment in full so
that the rate or amount of interest on account of any Credit Agreement
Obligations does not exceed the maximum lawful rate from time to time in effect
and applicable to such Credit Agreement Obligations for so long as such Credit
Agreement Obligations are outstanding. Notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, it is not the intention
of the Agent or any Lender to accelerate the maturity of any interest that has
not accrued at the time of such acceleration or to collect unearned interest at
the time of such acceleration. It is the intent hereof that the Borrowers not
pay or contract to pay, and that neither the Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrowers under Applicable Law. In no
event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to the Credit Agreement Obligations.

 

55



--------------------------------------------------------------------------------

SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrowers shall have the option to:

(a) convert at any time all or any portion of any outstanding Base Rate Loans
(other than Swingline Loans) in a principal amount equal to $1,000,000 or any
whole multiple of $100,000 in excess thereof into one or more LIBOR Rate Loans
denominated in Dollars;

(b) upon the expiration of any Interest Period with respect to any LIBOR Rate
Loans denominated in Dollars, (i) convert all or any part of its outstanding
LIBOR Rate Loans denominated in Dollars in a principal amount equal to
$1,000,000 or a whole multiple of $100,000 in excess thereof into Base Rate
Loans (other than Swingline Loans) or (ii) continue such LIBOR Rate Loans as
LIBOR Rate Loans;

(c) upon the expiration of any Interest Period with respect to any LIBOR Rate
Loans denominated in an Alternative Currency, continue such LIBOR Rate Loans as
LIBOR Rate Loans in such Alternative Currency.

Whenever the Borrowers desire to convert or continue Loans as provided above,
the Borrowers shall give the Agent irrevocable prior written notice in the form
attached as Exhibit E (a “Notice of Conversion/Continuation”) not later than
11:00 a.m. three (3) Business Days before the day on which a proposed conversion
or continuation of such Loan denominated in Dollars and four (4) Business Days
before the day on which a proposed conversion or continuation of such Loan
denominated in an Alternative Currency is to be effective specifying:

(i) the Loans to be converted or continued, and, in the case of any LIBOR Rate
Loan to be converted or continued, the last day of the Interest Period therefor
(including the applicable Permitted Currency in which such Loan(s) is (are)
denominated),

(ii) the effective date of such conversion or continuation (which shall be a
Business Day),

(iii) the principal amount of such Loans to be converted or continued, and

(iv) the Interest Period to be applicable to such converted or continued LIBOR
Rate Loan.

If any Borrower fails to give a timely Notice of Conversion/Continuation prior
to the end of the Interest Period for any LIBOR Rate Loan, then the applicable
LIBOR Rate Loan shall be converted to a Base Rate Loan (or if the applicable
LIBOR Rate Loan is denominated in an Alternative Currency, then such LIBOR Rate
Loan shall be continued with an Interest Period of one month). Any such
automatic conversion to a Base Rate Loan shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable LIBOR Rate
Loan. If any Borrower requests a conversion to, or continuation of, LIBOR Rate
Loans, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swingline Loan may not be converted to a Fixed Rate LIBOR
Loan and, except pursuant to Section 5.8(a), a LIBOR Rate Loan denominated in an
Alternative Currency may not be converted to a Base Rate Loan. The Agent shall
promptly notify the affected Lenders of such Notice of Conversion/Continuation.

 

56



--------------------------------------------------------------------------------

SECTION 5.3 Fees.

(a) Commitment Fee. Commencing on the Closing Date, subject to
Section 5.15(a)(iii)(A), the Borrowers shall pay to the Agent, for the account
of the Revolving Credit Lenders, a non-refundable commitment fee (the
“Commitment Fee”) at a rate per annum equal to the applicable “Commitment Fee”
specified in the definition of “Applicable Margin” in Section 1.1 on the average
daily unused portion of the Revolving Credit Commitment of the Revolving Credit
Lenders (other than the Defaulting Lenders, if any); provided, that the amount
of outstanding Swingline Loans shall not be considered usage of the Revolving
Credit Commitment for the purpose of calculating the Commitment Fee. The
Commitment Fee shall be payable in arrears on the last Business Day of each
fiscal quarter during the term of this Agreement commencing October 31, 2014 and
ending on the date upon which all Credit Agreement Obligations (other than
contingent indemnification obligations not then due) arising under the Revolving
Credit Facility shall have been indefeasibly and irrevocably paid and satisfied
in full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Agent to the Revolving Credit Lenders
(other than any Defaulting Lender) pro rata in accordance with such Revolving
Credit Lenders’ respective Revolving Credit Commitment Percentages.

(b) Other Fees. The Borrowers shall pay to the Arranger and the Agent for their
own respective accounts fees in the amounts and at the times specified in their
Fee Letter. The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

SECTION 5.4 Manner of Payment.

(a) Loans Denominated in Dollars. Each payment by the Borrowers on account of
the principal of or interest on any Loan denominated in Dollars or of any fee,
commission or other amounts (including the Reimbursement Obligation) payable to
the Lenders under this Agreement shall be made not later than 1:00 p.m. on the
date specified for payment under this Agreement to the Agent at the Agent’s
Office for the account of the Lenders entitled to such payment in Dollars, in
immediately available funds and shall be made without any set off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 10.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Agent of each such payment, the Agent shall distribute to
each such Lender at its address for notices set forth herein its Revolving
Credit Commitment Percentage (or other applicable share as provided herein) of
such payment and shall wire advice of the amount of such credit to each Lender.
Each payment to the Agent on account of the principal of or interest on the
Swingline Loans or of any fee, commission or other amounts payable to the
Swingline Lender shall be made in like manner, but for the account of the
Swingline Lender. Each payment to the Agent of any Issuing Lender’s fees or L/C
Participants’ commissions shall be made in like manner, but for the account of
such Issuing Lender or the L/C Participants, as the case may be. Each payment to
the Agent of the Agent’s fees or expenses shall be made for the account of the
Agent and any amount payable to any Lender under Section 5.9, Section 5.10,
Section 5.11 or Section 12.3 shall be paid to the Agent for the account of the
applicable Lender. Subject to the definition of Interest Period, if any payment
under this Agreement shall be specified to be made upon a day which is not a
Business Day, it shall be made on the next succeeding day which is a Business
Day and such extension of time shall in such case be included in computing any
interest if payable along with such payment. Notwithstanding the foregoing, if
there exists a Defaulting Lender each payment by the Borrowers to such
Defaulting Lender hereunder shall be applied in accordance with
Section 5.15(a)(ii).

 

57



--------------------------------------------------------------------------------

(b) Loans Denominated in an Alternative Currency. Each payment by the Borrowers
on account of the principal of or interest on any Loan denominated in any
Alternative Currency payable to the Lenders under this Agreement (or any of
them) shall be made not later than 1:00 p.m. on the date specified for payment
under this Agreement to the Agent at the Agent’s Office for the account of the
Lenders entitled to such payment in the same Alternative Currency in which the
Loan was made (except as set forth below), in immediately available funds and
shall be made without any set off, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 10.1(a), but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. shall be deemed to have been made on
the next succeeding Business Day for all purposes. Upon receipt by the Agent of
each such payment, the Agent (i) shall distribute to each such Lender at its
address for notices set forth herein its Revolving Credit Commitment Percentage
(or other applicable share as provided herein) of such payment in accordance
with the amounts then due and payable to such Lenders (except as specified
below) and (ii) shall wire advice of the amount of such credit to each Lender.
Subject to parts (b) and (c) of the definition of “Interest Period,” if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest payable along with such payment. Without limiting the
generality of the foregoing, the Agent may require that any payments due under
this Agreement be made in the United States. If, for any reason, any Borrower is
prohibited by any Applicable Law from making any required payment hereunder in
an Alternative Currency, subject to Section 5.10(d), the Borrowers shall make
such payment in Dollars in the Dollar Amount of such payment.

(c) Defaulting Lenders. Notwithstanding the foregoing clauses (a) and (b), if
there exists a Defaulting Lender each payment by the Borrowers to such
Defaulting Lender hereunder shall be applied in accordance with Section 5.14(b).

SECTION 5.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Agent in the Ordinary Course of
Business. The accounts or records maintained by the Agent and each Lender or the
applicable Issuing Lender shall be conclusive absent manifest error of the
amount of the Extensions of Credit made by the Lenders or such Issuing Lender to
the Borrowers and their Subsidiaries and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Credit Agreement Obligations. In the event of any
conflict between the accounts and records maintained by any Lender or any
Issuing Lender and the accounts and records of the Agent in respect of such
matters, the accounts and records of the Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Agent, the
Borrowers shall execute and deliver to such Lender (through the Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swingline Loans. In the event of any conflict between the accounts and
records maintained by the Agent and the accounts and records of any Revolving
Credit Lender in respect of such matters, the accounts and records of the Agent
shall control in the absence of manifest error.

 

58



--------------------------------------------------------------------------------

SECTION 5.6 Sharing of Payments by the Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Section 5.9, Section 5.10, Section 5.11 or
Section 12.3) greater than its pro rata share thereof as provided herein, then
the Lender receiving such greater proportion shall (a) notify the Agent of such
fact, and (b) purchase (for cash at face value) participations in the Loans and
such other obligations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) the application of Cash Collateral
provided for in Section 5.14 or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to KMG or any of its Subsidiaries or Affiliates (as
to which the provisions of this paragraph shall apply).

Each Borrower Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Borrower
Party in the amount of such participation.

SECTION 5.7 Agent’s Clawback.

(a) Funding by the Lenders; Presumption by the Agent. Unless the Agent shall
have received notice from a Lender (i) in the case of Base Rate Loans, not later
than 12:00 noon on the date of any proposed borrowing and (ii) otherwise, prior
to the proposed date of any borrowing that such Lender will not make available
to the Agent such Lender’s share of such borrowing, the Agent may assume that
such Lender has made such share in the applicable Permitted Currency available
on such date in accordance with Section 2.3(b) and Section 4.2 and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount in the applicable Permitted Currency. In such event, if a Lender has not
in fact made its share of the applicable borrowing available to the Agent in the
applicable Permitted Currency, then the applicable Lender and the Borrowers
severally agree to pay to the Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Agent, at (A) in the case of a payment to be made by such Lender, the
greater of the daily average Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation and
(B) in the case of a payment to be made by the Borrowers, the interest rate
applicable to Base Rate Loans. If the Borrowers and such Lender shall pay such
interest to the Agent for the same or an overlapping period, the Agent shall
promptly remit to the Borrowers the amount of such interest paid by the
Borrowers for such period. If such Lender pays its share of the applicable
borrowing to the Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Agent.

 

59



--------------------------------------------------------------------------------

(b) Payments by the Borrowers; Presumptions by the Agent. Unless the Agent shall
have received notice from the Borrowers prior to the date on which any payment
is due to the Agent for the account of the Lenders, the Issuing Lender or the
Swingline Lender hereunder that the Borrowers will not make such payment, the
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders, the Issuing Lender or the Swingline Lender, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders, the Issuing Lender or the Swingline Lender, as the
case maybe, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender, Issuing Lender or the Swingline Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.

(c) Nature of Obligations of the Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Loan requested by the Borrowers shall not relieve
it or any other Lender of its obligation, if any, hereunder to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date, but no Lender shall be responsible for the failure of any other Lender to
make its Revolving Credit Commitment Percentage of such Loan available on the
borrowing date.

SECTION 5.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability and Alternative Currency
Availability. In connection with any request for a LIBOR Rate Loan, a Base Rate
Loan as to which the interest rate is determined with reference to LIBOR, an
Alternative Currency Revolving Credit Loan or a conversion to or continuation
thereof, if for any reason (i) the Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the applicable interbank market (including,
without limitation, the London interbank Eurodollar market) for the applicable
amount and Interest Period of such Loan, (ii) the Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for the Interest Period with respect to a proposed LIBOR Rate Loan or any Base
Rate Loan as to which the interest rate is determined with reference to LIBOR,
(iii) a fundamental change has occurred in the foreign exchange or interbank
markets with respect to any Alternative Currency (including, without limitation,
changes in national or international financial, political or economic conditions
or currency exchange rates or exchange controls), (iv) it has become otherwise
materially impractical for the Lenders to make any Alternative Currency
Revolving Credit Loans or (v) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the Agent
shall promptly give notice thereof to the Borrowers. Thereafter, until the Agent
notifies the Borrowers that such circumstances no longer exist, the obligation
of the Lenders to make LIBOR Rate Loans or Base Rate Loans as to which the
interest rate is determined with reference to LIBOR, and the right of the
Borrowers to convert any Loan to or continue any Loan as a LIBOR Rate Loan, a
Base Rate Loan as to which the interest rate is determined with reference to
LIBOR, or an Alternative Currency Revolving Credit Loan, as applicable, shall be
suspended, and:

 

60



--------------------------------------------------------------------------------

(i) in the case of LIBOR Rate Loans denominated in Dollars, the Borrowers shall
either (A) repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon (subject to Section 5.1(d)), on the last day of the then current
Interest Period applicable to such LIBOR Rate Loan; or (B) convert the then
outstanding principal amount of each such LIBOR Rate Loan to a Base Rate Loan as
to which the interest rate is not determined by reference to LIBOR as of the
last day of such Interest Period; and

(ii) in the case of LIBOR Rate Loans denominated in an Alternative Currency, the
Borrowers shall either (1) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan, together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan or (2) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as to which the interest rate is not determined by reference to LIBOR
denominated in Dollars as of the last day of such Interest Period;

provided that if the Borrowers elect to make such conversion, the Borrowers
shall pay to the Agent and the Lenders any and all costs, fees and other
expenses, if any, incurred by the Agent and the Lenders in effecting such
conversion.

(b) Laws Affecting LIBOR Rate Availability and Alternative Currency
Availability. If, after the date hereof, the introduction of, or any change in,
any Applicable Law or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, shall make it unlawful or
impossible for any of the Agent, any Issuing Lender or the Lenders (or any of
their respective Lending Offices) to (i) perform or honor its obligations
whether denominated in Dollars or an Alternative Currency hereunder to make or
maintain any LIBOR Rate Loan, any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR or any Alternative Currency Revolving Credit
Loan, or under any other Loan Document, (ii) to fund or maintain its
participation in any LIBOR Rate Loan, any Base Rate Loan as to which the
interest rate is determined by reference to LIBOR or any Alternative Currency
Revolving Credit Loan or (iii) issue, make, maintain, fund or charge interest
with respect to any Loan to a Foreign Borrower, such Person shall promptly give
notice thereof to the Agent and the Agent shall promptly give notice to the
Borrowers and the other Lenders. Thereafter, until the Agent notifies the
Borrowers that such circumstances no longer exist, (i) the obligations of the
Lenders or such Persons to issue, make, maintain, fund or charge interest with
respect to LIBOR Rate Loans, Base Rate Loans as to which the interest rate is
determined by reference to LIBOR or Alternative Currency Revolving Credit Loans,
as applicable, and the right of the Borrowers to convert any Loan to a LIBOR
Rate Loan or continue any Loan as a LIBOR Rate Loan, a Base Rate Loan as to
which the interest rate is determined by reference to LIBOR or an Alternative
Currency Revolving Credit Loan, as applicable, shall be suspended, and to the
extent required by Applicable Law, cancelled, and thereafter the Borrowers may
select only Base Rate Loans as to which the interest rate is not determined by
reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR, (iii) if any of the Lenders may not lawfully
continue to maintain a LIBOR Rate Loan or an Alternative Currency Revolving
Credit Loan, as applicable, to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan denominated in Dollars as to which the interest rate is not determined
by reference to LIBOR for the remainder of such Interest Period; provided that
the Borrowers shall pay to the Agent and the Lenders any and all costs, fees and
other expenses incurred by the Agent and the Lenders in effecting such
conversion, and (iv) Borrowers shall take all reasonable actions requested by
such Person to mitigate or avoid such illegality.

 

61



--------------------------------------------------------------------------------

SECTION 5.9 Indemnity. The Borrowers hereby indemnify each of the Lenders
against any loss or expense (including, without limitation, any foreign exchange
costs and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain a LIBOR Rate Loan or from fees payable to
terminate the deposits from which such funds were obtained) which may arise or
be attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrowers to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan or an Alternative Currency
Revolving Credit Loan, (b) due to any failure of the Borrowers to borrow,
continue or convert on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan on a date other than the last day of the
Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage of
the LIBOR Rate Loans or an Alternative Currency Revolving Credit Loans, as
applicable, in the applicable interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrowers through the Agent and shall be conclusively presumed to be correct
save for manifest error.

SECTION 5.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii) impose on any Lender or any Issuing Lender or the London interbank market
or other applicable market any other condition, cost or expense (other than
Taxes) affecting this Agreement, Loans or Alternative Currency Revolving Credit
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan or Alternative Currency Revolving Credit Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender, such Issuing Lender or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Lender
or such other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender, such Issuing Lender or other
Recipient, the Borrowers shall promptly pay to any such Lender, such Issuing
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, such Issuing Lender or other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

 

62



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time upon written request of such Lender or such Issuing Lender the Borrowers
shall promptly pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrowers, shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

(d) Exchange Indemnification and Increased Costs. The Borrowers shall, upon
demand from the Agent or the Issuing Lender or L/C Participant, pay to the
Agent, any Lender, the Issuing Lender or such L/C Participant, the amount of
(i) any loss or cost or increased cost incurred by such Person, (ii) any
reduction in any amount payable to or in the effective return on the capital to
such Person, (iii) any interest or any other return, including principal,
foregone by such Person as a result of the introduction of, change-over to or
operation of the Euro or (iv) any currency exchange loss that such Person
sustains, in each case of clauses (i) through (iv), as a result of (1) any
payment being made by the Borrowers in a currency other than that originally
extended to the Borrowers (other than with respect to Letter of Credit fees and
commissions) or (2) the failure of the Borrowers to repay a Loan or L/C
Obligation denominated in a currency other than Dollars. A certificate of the
Agent setting forth in reasonable detail the basis for determining such
additional amount or amounts necessary to compensate the Agent, Lender, the
Issuing Lender or L/C Participant shall be conclusively presumed to be correct
save for manifest error.

(e) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

63



--------------------------------------------------------------------------------

SECTION 5.11 Taxes.

(a) Defined Terms. For purposes of this Section 5.11, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower Parties. The Borrower Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower Parties. The Borrower Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrowers by a Recipient (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Borrower Party has
not already indemnified the Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.10(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower Party to a Governmental Authority pursuant to this Section 5.11,
such Borrower Party shall deliver to the Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent.

 

64



--------------------------------------------------------------------------------

(g) Status of the Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Agent, at the time or times reasonably requested by the
Borrowers or the Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrowers or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrowers or the Agent as will enable the Borrowers or the Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a U.S. Person shall deliver to the Borrowers and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from United States federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

 

65



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Agent), executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in United States federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers or the Agent to determine the withholding
or deduction required to be made;

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrowers or the Agent as
may be necessary for the Borrowers and the Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement; and

(E) if a payment would be subject to the EU Savings Withholding Tax if the
relevant Lender were to fail to comply with this sentence, such Lender shall
deliver to the Borrowers and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrowers
or the Agent, such documentation, authorizations and forms as will permit such
payment to be made without EU Savings Withholding Tax.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Agent in writing
of its legal inability to do so.

 

66



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.11 (including by
the payment of additional amounts pursuant to this Section 5.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

SECTION 5.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.11, then such
Lender shall, at the request of the Borrowers, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would make it lawful or possible, as the case may be, to honor
its obligations to make or maintain LIBOR Rate Loans or Alternative Currency
Revolving Credit Loans hereunder or would eliminate or reduce amounts payable
pursuant to Section 5.10 or Section 5.11, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender becomes unable to make or maintain
LIBOR Rate Loans or Alternative Currency Revolving Credit Loans under
Section 5.8(b), requests compensation under Section 5.10, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 5.11, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 5.12(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 12.10), all of its interests, rights (other than its existing rights to
payments pursuant to Section 5.10 or Section 5.11) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i) the Borrowers shall have paid to the Agent the assignment fee (if any)
specified in Section 12.10;

 

67



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 5.13 Incremental Loans.

(a) At any time prior to the Revolving Credit Maturity Date, the Borrowers may
by written notice to the Agent elect to request the establishment of one or more
increases in the Revolving Credit Commitments (any such increase, an
“Incremental Revolving Credit Commitment” or the “Incremental Loan Commitments”)
to make revolving credit loans under the Revolving Credit Facility (any such
increase, an “Incremental Revolving Credit Increase” and the “Incremental Loans
“);

provided that (i) the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of incurrence thereof) exceed
$100,000,000 and (ii) the total aggregate amount for each Incremental Loan
Commitment (and the Incremental Loans made thereunder) shall not be less than a
minimum principal amount of $10,000,000 or, if less, the remaining amount
permitted pursuant to the foregoing clause (i). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrowers propose that
any Incremental Loan Commitment shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to the Agent. The Borrowers may invite any Lender, any Affiliate of
any Lender and/or any Approved Fund, and/or any other Person reasonably
satisfactory to the Agent, to provide an Incremental Loan Commitment (any such
Person, an “Incremental Lender”). Any proposed Incremental Lender offered or
approached to provide all or a portion of any Incremental Loan Commitment may
elect or decline, in its sole discretion, to provide such Incremental Loan
Commitment. Any Incremental Loan Commitment shall become effective as of such
Increased Amount Date; provided that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Loan Commitment, (2) the
making of any Incremental Loans pursuant thereto and (3) any Permitted
Acquisition consummated in connection therewith;

 

68



--------------------------------------------------------------------------------

(B) the Agent and the Lenders shall have received from KMG an Officer’s
Compliance Certificate demonstrating, in form and substance reasonably
satisfactory to the Agent, that the Borrowers are in compliance with the
financial covenants set forth in Section 9.11 based on the financial statements
most recently delivered pursuant to Section 8.1(a) or Section 8.1(b), as
applicable, both before and after giving effect (on a Pro Forma Basis) to
(x) any Incremental Loan Commitment, (y) the making of any Incremental Loans
pursuant thereto and (z) any Permitted Acquisition consummated in connection
therewith;

(C) each of the representations and warranties contained in Article VII shall be
true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, on such Increased Amount Date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date);

(D) the proceeds of any Incremental Loans shall be used as set forth in
Section 8.15;

(E) each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall constitute Credit Agreement Obligations and shall be secured and
guaranteed with the other Extensions of Credit on a pari passu basis;

(F) in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

(1) such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall be subject to the same terms and conditions (other
than interest rate, unused fees and upfront fees) as the Revolving Credit Loans;
provided that if the interest rate margins and/or unused fees, as applicable, in
respect of any Incremental Revolving Credit Increase exceed the interest rate
margins and/or unused fees, as applicable, for the initial Revolving Credit
Facility by more than 0.25% or 0.05%, respectively, then the interest rate
margins and/or unused fees, as applicable, for the initial Revolving Credit
Facility shall be increased so that the interest rate margins and/or unused
fees, as applicable, are equal to the interest rate margins and/or unused fees
for such Incremental Revolving Credit Increase;

(2) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Agent on the applicable Increased Amount Date among the Revolving Credit Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Increase) in accordance with their revised Revolving Credit Commitment
Percentages (and the Revolving Credit Lenders (including the Incremental Lenders
providing such Incremental Revolving Credit Increase) agree to make all payments
and adjustments necessary to effect such reallocation and the Borrowers shall
pay any and all costs required pursuant to Section 5.9 in connection with such
reallocation as if such reallocation were a repayment); and

(3) except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Credit Increase shall, except to the extent
otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;

 

69



--------------------------------------------------------------------------------

(G) any Incremental Lender with an Incremental Revolving Credit Increase shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

(H) such Incremental Loan Commitments shall be effected pursuant to one or more
Lender Joinder Agreements executed and delivered by the Borrowers, the Agent and
the applicable Incremental Lenders (which Lender Joinder Agreement may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Agent, to effect the provisions of this Section 5.13); and

(I) the Borrowers shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each
Borrower Party authorizing such Incremental Loan) reasonably requested by the
Agent in connection with any such transaction.

(b) The Incremental Lenders shall be included in any determination of the
Required Lenders and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

(c) On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.

SECTION 5.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the Agent, any
Issuing Lender (with a copy to the Agent) or the Swingline Lender (with a copy
to the Agent), the Borrowers shall Cash Collateralize the Fronting Exposure of
such Issuing Lender and/or the Swingline Lender (and such cash collateral shall
be in the same Permitted Currency as the Fronting Exposure of the Issuing Lender
and the Swingline Lender), as applicable, with respect to such Defaulting Lender
(determined after giving effect to Section 5.15(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

(a) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Agent, for the
benefit of each Issuing Lender and the Swingline Lender, and agrees to maintain,
a first priority security interest in all such Cash Collateral as security for
the Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations and Swingline Loans, to be applied pursuant to subsection (b) below.
If at any time the Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Agent, each Issuing Lender and the
Swingline Lender as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Agent, pay or provide to the Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

70



--------------------------------------------------------------------------------

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the Agent,
the Issuing Lenders and the Swingline Lender that there exists excess Cash
Collateral; provided that, subject to Section 5.15, the Person providing Cash
Collateral, the Issuing Lenders and the Swingline Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the extent that such Cash
Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

SECTION 5.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of the Required Lenders and
Section 12.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article X or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 12.4 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the Issuing Lenders or the Swingline
Lender hereunder; third, to Cash Collateralize the Fronting Exposure of the
Issuing Lenders and the Swingline Lender with respect to such Defaulting Lender
in accordance with Section 5.14; fourth, as the Borrowers may request (so long
as no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrowers, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit and Swingline Loans issued under this
Agreement, in accordance with Section 5.14; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lenders or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Lender or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a

 

71



--------------------------------------------------------------------------------

result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (1) such payment is a payment of the principal amount of any Loans or
funded participations in Letters of Credit or Swingline Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(2) such Loans were made or the related Letters of Credit or Swingline Loans
were issued at a time when the conditions set forth in Section 6.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and funded participations in Letters of Credit or Swingline Loans owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded participations in Letters of Credit or Swingline
Loans owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in L/C Obligations and Swingline Loans are held by
the Lenders pro rata in accordance with the Revolving Credit Commitments under
the applicable Revolving Credit Facility without giving effect to
Section 5.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.

(C) With respect to any letter of credit commission not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrowers shall (1) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each applicable
Issuing Lender and the Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that (x) the conditions set forth in Section 6.2 are satisfied at the time of
such reallocation (and, unless the Borrowers shall have otherwise notified the
Agent at such time, the Borrowers shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

72



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 5.14.

(b) Defaulting Lender Cure. If the Borrowers, the Agent, the Issuing Lenders and
the Swingline Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Revolving Credit Commitments (without giving
effect to Section 5.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

SECTION 5.16 Regulatory Limitation; Further Assurances. In the event, as a
result of increases in the value of Alternative Currencies against the Dollar or
for any other reason, the obligation of any of the Lenders to make Revolving
Credit Loans (taking into account the Dollar Amount of the Credit Agreement
Obligations and all other indebtedness required to be aggregated under
12 U.S.C.A. §84, as amended, the regulations promulgated thereunder and any
other Applicable Law) is determined by such Lender to exceed its then applicable
legal lending limit under 12 U.S.C.A. §84, as amended, and the regulations
promulgated thereunder, or any other Applicable Law, the amount of additional
Extensions of Credit such Lender shall be obligated to make or issue or
participate in hereunder shall immediately be reduced to the maximum amount
which such Lender may legally advance (as determined by such Lender), the
obligation of each of the remaining Lenders hereunder shall be proportionately
reduced, based on their applicable Revolving Credit Commitment Percentages and,
to the extent necessary under such laws and regulations (as determined by each
of the Lenders, with respect to the applicability of such laws and regulations
to itself), and the Borrowers shall reduce, or cause to be reduced, complying to
the extent practicable with the remaining provisions hereof, the Credit
Agreement Obligations outstanding hereunder by an amount sufficient to comply
with such maximum amounts.

 

73



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS OF CLOSING AND BORROWING

SECTION 6.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Swingline
Note in favor of the Swingline Lender (in each case, if requested thereby), the
Security Documents and the Guaranty Agreements, together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

(b) Closing Certificates; Etc. The Agent shall have received each of the
following in form and substance reasonably satisfactory to the Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of KMG to
the effect that (A) all representations and warranties of the Borrower Parties
contained in this Agreement and the other Loan Documents are true, correct and
complete in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true, correct
and complete in all respects); (B) none of the Borrower Parties is in violation
of any of the covenants contained in this Agreement and the other Loan
Documents; (C) after giving effect to the Transactions, no Default or Event of
Default has occurred and is continuing; (D) since July 31, 2013, no event has
occurred or condition arisen, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect; and
(E) each of the Borrower Parties, as applicable, has satisfied each of the
conditions set forth in Section 6.1 and Section 6.2.

(ii) Certificate of Secretary of each Borrower Party. A certificate of a
Responsible Officer of each Borrower Party certifying as to the incumbency and
genuineness of the signature of each officer of such Borrower Party executing
Loan Documents to which it is a party and certifying that attached thereto is a
true, correct and complete copy of (A) the articles or certificate of
incorporation or formation (or equivalent), as applicable, of such Borrower
Party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable, (B) the bylaws or
other governing document of such Borrower Party as in effect on the Closing
Date, (C) resolutions duly adopted by the board of directors (or other governing
body) of such Borrower Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, (D) each
certificate required to be delivered pursuant to Section 6.1(b)(iii), and (E) an
up-to-date copy of an extract and of a negative certificate (certificat de
non-inscription d’une decision judiciaire) issued by the Luxembourg Trade and
Companies Register in respect of KMG Luxembourg.

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Borrower Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent requested by the Agent, each other jurisdiction where such Borrower
Party is qualified to do business.

 

74



--------------------------------------------------------------------------------

(iv) Additional certificate for KMG Luxembourg: certificate of a manager of KMG
Luxembourg certifying that:

(A) KMG Luxembourg is in compliance with the Luxembourg law dated 31 May 1999,
as amended, and related regulations;

(B) KMG Luxembourg is not (a) subject to bankruptcy (faillite), involvency,
voluntary or judicial liquidation (liquidation volontaire ou judiciaire),
composition with creditors (concordat préventif de la faillite), reprieve for
payments (sursis de paiement), controlled management (gestion contrôlée) or
(b) on the date hereof, in state of cessation of payments (cessation de
paiements) and has not lost its commercial creditworthiness (ébranlement de
crédit);

(C) The managers of KMG Luxembourg have not made any application, petition,
order or resolution for the administration or winding up of KMG Luxembourg;

(D) KMG Luxembourg has not been served with an insolvency court’s order
regarding protective measures taken as a consequence of a creditor’s application
for the opening of insolvency proceedings with respect of its assets and has not
otherwise been informed of such application.

(v) Opinions of Counsel. Opinions of counsel to the Borrower Parties addressed
to the Agent and the Lenders with respect to the Borrower Parties, the Loan
Documents and such other matters as the Agent shall request (which such opinions
shall expressly permit reliance by permitted successors and assigns of the Agent
and the Lenders).

(c) Personal Property Collateral.

(i) Filings and Recordings. The Agent shall have received all filings and
recordations that are necessary to perfect the security interests of the Agent,
on behalf of the Lender Parties, in the Collateral and the Agent shall have
received evidence reasonably satisfactory to the Agent that upon such filings
and recordations such security interests constitute valid and perfected first
priority Liens thereon (subject to Permitted Liens).

(ii) Pledged Collateral. The Agent shall have received (A) original stock
certificates or other certificates (and/or in the case of the Equity Interests
of KMG Luxembourg, a copy of shareholder register) evidencing the certificated
Equity Interests pledged pursuant to the Security Documents, together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof and (B) each original promissory note pledged pursuant
to the Security Documents together with an undated allonge for each such
promissory note duly executed in blank by the holder thereof.

(iii) Lien Search. The Agent shall have received the results of a Lien search
(including a search as to judgments, bankruptcy, tax and intellectual property
matters), in form and substance reasonably satisfactory thereto, made against
the Borrower Parties under the Uniform Commercial Code (or applicable judicial
docket) as in effect in each jurisdiction in which filings or recordations under
the Uniform Commercial Code should be made to evidence or perfect security
interests in all assets of such Borrower Party, indicating among other things
that the assets of each such Borrower Party are free and clear of any Lien
(except for Permitted Liens).

 

75



--------------------------------------------------------------------------------

(iv) Property and Liability Insurance. The Agent shall have received, in each
case in form and substance reasonably satisfactory to the Agent, evidence of
insurance covering each Borrower Party to the extent required under Section 8.6
(with appropriate endorsements naming the Agent as lender’s loss payee (and
mortgagee, as applicable) on all policies for property hazard insurance and as
additional insured on all policies for liability insurance), and if requested by
the Agent, copies of such insurance policies.

(v) Other Collateral Documentation. The Agent shall have received any documents
reasonably requested thereby or as required by the terms of the Security
Documents to evidence its security interest in the Collateral.

(d) Real Property Collateral.

(i) Title Insurance. The Agent shall have received pro forma down-date
endorsements to its existing title insurance policies, (x) insuring the
continued first priority Lien of the Agent, for the benefit of the Lender
Parties, and showing no Liens prior to such Liens other than those disclosed on
the original title insurance policy, with title insurance companies acceptable
to the Agent, on each property subject to a Mortgage and (y) confirming that the
amendments to the Mortgages will be subject to the coverage of the respective
title insurance policy, on ALTA Form 11.1-06 or CLTA Form 110.5-06, as
applicable.

(ii) Title Exceptions. The Agent shall have received copies of all recorded
documents creating exceptions to the title policy referred to in
Section 6.1(d)(i).

(iii) Matters Relating to Flood Hazard Properties. With respect to each parcel
of real property subject to a Mortgage, the Agent shall have received (A) a
“life of loan” flood hazard certification from the National Research Center, or
any successor agency thereto and, (B) if such parcel of real property is located
in a special flood hazard area:

(I) notices to (and confirmation of receipt by) the Borrowers as to the
existence of a special flood hazard and, if applicable, the unavailability of
flood hazard insurance under the National Flood Insurance Program because the
community does not participate in the National Flood Insurance Program; and

(II) to the extent flood hazard insurance is available in the community in which
the real property is located, a copy of one of the following: (w) the flood
hazard insurance policy, (x) the Borrowers’ application for a flood hazard
insurance policy, together with proof of payment of the premium associated
therewith, (y) a declaration page confirming that flood hazard insurance has
been issued to the Borrowers or (z) such other evidence of flood hazard
insurance satisfactory to the Agent.

(iv) Surveys. The Agent shall have received copies of the surveys submitted at
the closing of the Existing Credit Agreement.

(v) Other Real Property Information. The Agent shall have received such other
certificates, documents and information as are reasonably requested by the
Lenders, including, without limitation, landlord agreements/waivers, engineering
and structural reports, permanent certificates of occupancy and evidence of
zoning compliance, each in form and substance satisfactory to the Agent.

 

76



--------------------------------------------------------------------------------

(e) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Borrower Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Borrower Parties or such other transactions or
that could seek or threaten any of the foregoing, and no law or regulation shall
be applicable which in the reasonable judgment of the Agent could reasonably be
expected to have such effect.

(ii) No Injunction, Etc. No action, proceeding or investigation shall have been
instituted, threatened or proposed before any Governmental Authority to enjoin,
restrain, or prohibit, or to obtain substantial damages in respect of, or which
is related to or arises out of this Agreement or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby, or which, in
the Agent’s reasonable discretion, would make it unlawful to consummate the
transactions contemplated by this Agreement or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby.

(f) Financial Matters.

(i) Financial Statements. The Agent shall have received (A) the audited
Consolidated balance sheet of KMG and its Subsidiaries as of July 31, 2013 and
the related audited statements of income and retained earnings and cash flows
for the Fiscal Year then ended and (B) unaudited Consolidated balance sheet of
KMG and its Subsidiaries as of April 30, 2014 and related unaudited interim
statements of income and retained earnings.

(ii) Financial Projections. The Agent shall have received pro forma Consolidated
financial statements for KMG and its Subsidiaries, and projections prepared by
management of KMG, of balance sheets, income statements and cash flow statements
on an annual basis for each year of the five year term of the Credit Facility,
which shall not be materially inconsistent with any financial information or
projections previously delivered to the Agent.

(iii) Financial Condition/Solvency Certificate. KMG shall have delivered to the
Agent a certificate, in form and substance satisfactory to the Agent, and
certified as accurate by the chief financial officer of KMG, that (A) after
giving effect to the Transactions, each Borrower Party and each Subsidiary
thereof is each Solvent, and (B) attached thereto is a calculation of the
Consolidated Leverage Ratio as of the Closing Date calculated on a Pro Forma
Basis after giving effect to the Transactions to Consolidated EBITDA for the
four-quarter period most recently ended prior to the Closing Date for which
financial statements are available (calculated on a Pro Forma Basis after giving
effect to the Transactions).

(iv) Payment at Closing. The Borrowers shall have paid or made arrangements to
pay contemporaneously with closing (A) to the Agent, the Arranger and the
Lenders the fees set forth or referenced in Section 5.3 and any other accrued
and unpaid fees or commissions due hereunder, (B) all fees, charges and
disbursements of counsel to the Agent (directly to such counsel if requested by
the Agent) to the extent accrued and unpaid prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Agent) and (C) to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

 

77



--------------------------------------------------------------------------------

(g) Miscellaneous.

(i) Notice of Account Designation. The Agent shall have received a Notice of
Account Designation specifying the account or accounts to which the proceeds of
any Loans made on or after the Closing Date are to be disbursed.

(ii) PATRIOT Act, etc. Each Borrower Party shall have provided to the Agent and
the Lenders the documentation and other information requested by the Agent in
order to comply with requirements of the PATRIOT Act, applicable “know your
customer” and anti-money laundering rules and regulations.

(iii) Prudential Loan Documents. All existing Indebtedness and outstanding
obligations of KMG and its Subsidiaries under the Prudential Loan Documents
(including any make-whole amounts) shall be, or contemporaneously with the
making of the initial Loans hereunder, repaid in full, all commitments (if any)
in respect thereof shall have been terminated and all guarantees therefor and
security therefor shall be released, and the Agent shall have received pay-off
letters in form and substance satisfactory to it evidencing such repayment,
termination and release.

(iv) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Agent. The Agent shall have
received copies of all other documents, certificates and instruments reasonably
requested thereby, with respect to the transactions contemplated by this
Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

SECTION 6.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or any Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, continuation, conversion, issuance or
extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, which representation and warranty shall remain true and correct in
all material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).

 

78



--------------------------------------------------------------------------------

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Agent shall have received a Notice of Borrowing, Letter of
Credit Application, or Notice of Conversion/Continuation, as applicable, from
the Borrowers in accordance with Section 2.3(a), Section 3.2, Section 4.2 or
Section 5.2, as applicable.

(d) Additional Borrower. If the applicable Borrower is an Additional Borrower,
then the conditions of Section 4.4 to the designation of such Borrower as an
Additional Borrower shall have been met to the satisfaction of the Agent.

(e) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Agent and the Lenders to enter into this Agreement and to induce
the Lenders to make Extensions of Credit, the Borrower Parties hereby represent
and warrant to the Agent and the Lenders both before and after giving effect to
the transactions contemplated hereunder, which representations and warranties
shall be deemed made on the Closing Date and as otherwise set forth in
Section 6.2, that:

SECTION 7.1 Organization; Power; Qualification. Each Borrower Party and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being and hereafter proposed to be conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which each Borrower Party and each Subsidiary
thereof are organized as of the Closing Date are described on Schedule 7.1.

SECTION 7.2 Ownership. Each Subsidiary of each Borrower Party as of the Closing
Date is listed on Schedule 7.2. As of the Closing Date, the capitalization of
each Borrower Party and its Subsidiaries consists of the number of shares,
issued and outstanding, of such classes and series, with or without par value,
described on Schedule 7.2. All outstanding shares have been duly authorized and
validly issued and are fully paid and nonassessable and not subject to any
preemptive or similar rights, except as described in Schedule 7.2. The
shareholders or other owners, as applicable, of each Borrower Party (other than
KMG) and its Subsidiaries and the number of shares owned by each as of the
Closing Date are described on Schedule 7.2. As of the Closing Date, there are no
outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or require the
issuance of Equity Interests of any Borrower Party or any Subsidiary thereof,
except as described on Schedule 7.2.

 

79



--------------------------------------------------------------------------------

SECTION 7.3 Authorization; Enforceability. Each Borrower Party and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers of each Borrower Party and each Subsidiary thereof that is a
party thereto, and each such document constitutes the legal, valid and binding
obligation of each Borrower Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Bankruptcy Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

SECTION 7.4 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Borrower Party and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the Extensions of Credit hereunder
and the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Borrower Party or any
Subsidiary thereof where the failure to obtain such Governmental Approval or
such violation could reasonably be expected to have a Material Adverse Effect,
(b) conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any
Borrower Party or any Subsidiary thereof, (c) conflict with, result in a breach
of or constitute a default under any indenture, agreement or other instrument to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, which could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Permitted Liens or (e) require any consent or authorization of, filing
with, or other act in respect of, an arbitrator or Governmental Authority and no
consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Agreement other than
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (ii) consents or
filings under the UCC, (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office and (iv) Mortgage filings
with the applicable county recording office or register of deeds.

SECTION 7.5 Compliance with Law; Governmental Approvals. Each Borrower Party and
each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened attack by direct or collateral
proceeding, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a),
(b) or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

SECTION 7.6 Tax Returns and Payments. Each Borrower Party and each Subsidiary
thereof has duly filed or caused to be filed all federal, state, local and other
tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the relevant Borrower Party). Such returns
accurately reflect in all material respects all liability for taxes of any
Borrower Party or any Subsidiary thereof for the periods covered thereby. As of
the Closing Date, except as set forth on Schedule 7.6, there is no ongoing audit
or examination or, to its knowledge, other investigation by any Governmental
Authority of the tax liability of any Borrower Party or any Subsidiary thereof.
No Governmental Authority has asserted any Lien or other claim against any
Borrower Party or any Subsidiary thereof with respect to unpaid taxes which has
not been discharged or resolved (other than (a) any amount the validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the relevant Borrower Party and (b) Permitted Liens). The charges,
accruals and reserves on the books of each Borrower Party and each Subsidiary
thereof in respect of federal, state, local and other taxes for all Fiscal Years
and portions thereof since the organization of any Borrower Party or any
Subsidiary thereof are in the judgment of the Borrowers adequate, and the
Borrowers do not anticipate any additional taxes or assessments for any of such
years.

SECTION 7.7 Intellectual Property Matters. Except as for such matters that could
not reasonably be expected to result in a Material Adverse Effect, (i) each
Borrower Party and each Subsidiary thereof owns or possesses rights to use all
franchises, licenses, copyrights, copyright applications, patents, patent rights
or licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are necessary to conduct its business,
(ii) no event has occurred which permits, or after notice or lapse of time or
both would permit, the revocation or termination of any such rights, and
(iii) no Borrower Party nor any Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations.

SECTION 7.8 Environmental Matters.

(a) The properties owned, leased or operated by each Borrower Party and each
Subsidiary thereof now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which constitute or constituted a violation of applicable
Environmental Laws that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect;

(b) Each Borrower Party and each Subsidiary thereof and such properties and all
operations conducted in connection therewith are (i) in compliance, and have
been in compliance, with all applicable Environmental Laws, and (ii) there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof, except in the case of (i) and (ii) where such failure to
comply or contamination could not reasonably be expected to have a Material
Adverse Effect;

(c) No Borrower Party nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, nor does
any Borrower Party or any Subsidiary thereof have knowledge or reason to believe
that any such notice will be received or is being threatened;

 

81



--------------------------------------------------------------------------------

(d) (i) Hazardous Materials have not been transported or disposed of to or from
the properties owned, leased or operated by any Borrower Party or any Subsidiary
thereof in violation of, or in a manner or to a location which could give rise
to liability under, Environmental Laws, and (ii) Hazardous Materials have not
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Laws, except in the case of (i) and
(ii) where such violation or liability could not reasonably be expected to have
a Material Adverse Effect;

(e) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrowers, threatened, under any Environmental Law
to which any Borrower Party or any Subsidiary thereof is or will be named as a
potentially responsible party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any applicable
Environmental Law with respect to any Borrower Party, any Subsidiary thereof,
with respect to any real property owned, leased or operated by any Borrower
Party or any Subsidiary thereof or operations conducted in connection therewith
that could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and

(f) There has been no release, or to its knowledge, threat of release, of
Hazardous Materials at or from properties owned, leased or operated by any
Borrower Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under applicable
Environmental Laws that could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

SECTION 7.9 Employee Benefit Matters.

(a) Each Borrower Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired. No liability has been incurred by any Borrower Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;

(b) As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Borrower Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;

 

82



--------------------------------------------------------------------------------

(c) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Borrower Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;

(d) No Termination Event has occurred or is reasonably expected to occur;

(e) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the Ordinary Course of Business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Borrower Party or any ERISA Affiliate,
(ii) any Pension Plan or (iii) any Multiemployer Plan.

(f) No Borrower Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.

SECTION 7.10 Margin Stock. No Borrower Party nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates the provisions of Regulation T, U
or X of such Board of Governors. Following the application of the proceeds of
each Extension of Credit, not more than twenty-five percent (25%) of the value
of the assets (either of the Borrowers only or of KMG and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 9.2 or Section 9.5 or
subject to any restriction contained in any agreement or instrument between the
Borrowers and any Lender or any Affiliate of any Lender relating to Indebtedness
in excess of the Threshold Amount will be “margin stock”.

SECTION 7.11 Government Regulation. No Borrower Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940) and
no Borrower Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under the Interstate Commerce
Act, or any other Applicable Law which limits its ability to incur or consummate
the transactions contemplated hereby.

SECTION 7.12 Material Contracts. As of the Closing Date, each Material Contract
is, and after giving effect to the consummation of the transactions contemplated
by the Loan Documents will be, in full force and effect in accordance with the
terms thereof. To the extent requested by the Agent, each Borrower Party and
each Subsidiary thereof has delivered to the Agent a true and complete copy of
each such Material Contract. As of the Closing Date, no Borrower Party nor any
Subsidiary thereof (nor, to its knowledge, any other party thereto) is in breach
of or in default under any Material Contract that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

SECTION 7.13 Employee Relations. The Borrowers know of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

SECTION 7.14 Burdensome Provisions. No Subsidiary is party to any agreement or
instrument or otherwise subject to any restriction or encumbrance that restricts
or limits its ability to make dividend payments or other distributions in
respect of its Equity Interests to the Borrowers or any Subsidiary or to
transfer any of its assets or properties to the Borrowers or any other
Subsidiary in each case other than existing under or by reason of the Loan
Documents or Applicable Law or as otherwise permitted under Section 9.9.

SECTION 7.15 Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(f)(i) are complete and correct in
all material respects and fairly present on a Consolidated basis the assets,
liabilities and financial position of KMG and its Subsidiaries as at such dates,
and the results of the operations and changes of financial position for the
periods then ended (other than customary year-end adjustments for unaudited
financial statements and the absence of footnotes from unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. Such financial
statements show all material indebtedness and other material liabilities, direct
or contingent, of KMG and its Subsidiaries as of the date thereof, including
material liabilities for taxes and material Indebtedness, in each case, to the
extent required to be disclosed under GAAP.

SECTION 7.16 No Material Adverse Change. Since July 31, 2013, there has been no
material adverse change in the properties, business, operations, or condition
(financial or otherwise) of KMG and its Subsidiaries and no event has occurred
or condition arisen, either individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect.

SECTION 7.17 Solvency. Each Borrower Party (other than an Immaterial Subsidiary)
is Solvent and the Borrower Consolidated Group, taken as a whole, is Solvent.

SECTION 7.18 Title to Properties. Each Borrower Party and each Subsidiary
thereof has such title to the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, except those which have been
disposed of by the Borrower Parties and their Subsidiaries subsequent to such
date which dispositions have been in the Ordinary Course of Business or as
otherwise expressly permitted hereunder.

SECTION 7.19 Litigation. There are no actions, suits or proceedings pending nor,
to its knowledge, threatened against or in any other way relating adversely to
or affecting any Borrower Party or any Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that if determined adversely could
reasonably be expected to have a Material Adverse Effect.

SECTION 7.20 Anti-Terrorism; Anti-Money Laundering. No Borrower Party nor any of
its Subsidiaries or, to their knowledge, any of their Related Parties (i) is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) is
in violation of (A) the Trading with the Enemy Act, (B) any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) or any enabling legislation or executive order relating
thereto or (C) the PATRIOT Act (collectively, the “Anti-Terrorism Laws”) or
(iii) is a Sanctioned Person. No part of the proceeds of any Extension of Credit
hereunder will be unlawfully used directly or indirectly to fund any operations
in, finance any investments or activities in or make any payments to, a
Sanctioned Person or a Sanctioned Country, or in any other manner that will
result in any violation by any Person (including any Lender, the Arranger, the
Agent, the Issuing Lender or the Swingline Lender) of any Anti-Terrorism Laws.

 

84



--------------------------------------------------------------------------------

SECTION 7.21 Absence of Defaults. No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by any Borrower Party or any
Subsidiary thereof under (i) any Material Contract or (ii) any judgment, decree
or order to which any Borrower Party or any Subsidiary thereof is a party or by
which any Borrower Party or any Subsidiary thereof or any of their respective
properties may be bound or which would require any Borrower Party or any
Subsidiary thereof to make any payment thereunder prior to the scheduled
maturity date therefor that, in any case under either of the foregoing clauses
(i) or (ii), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 7.22 Disclosure. KMG and/or its Subsidiaries have disclosed to the Agent
and the Lenders all material agreements, instruments and corporate or other
restrictions to which any Borrower Party and any Subsidiary thereof are subject,
and all other matters known to them, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. No
financial statement, material report, material certificate or other material
information furnished (whether in writing or orally) by or on behalf of any
Borrower Party or any Subsidiary thereof to the Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Lenders that projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may vary from such projections).

SECTION 7.23 Flood Hazard Insurance. With respect to each parcel of real
property subject to a Mortgage, the Agent has received (a) such flood hazard
certifications, notices and confirmations thereof, and effective flood hazard
insurance policies as are described in Section 6.1(d)(iii) with respect to real
property collateral on the Closing Date, (b) all flood hazard insurance policies
required hereunder have been obtained and remain in full force and effect, and
the premiums due and payable thereon have been paid in full, and (c) except as
the Borrowers have previously given written notice thereof to the Agent, there
has been no redesignation of any real property into or out of a special flood
hazard area.

SECTION 7.24 Representations as to Foreign Borrowers.

(a) Each Foreign Borrower is subject to civil and commercial laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Borrower, the “Applicable Foreign
Borrower Documents”), and the execution, delivery and performance by such
Foreign Borrower of the Applicable Foreign Borrower Documents constitute and
will constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Borrower nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Borrower
is organized and existing in respect of its obligations under the Applicable
Foreign Borrower Documents.

 

85



--------------------------------------------------------------------------------

(b) It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Borrower
Documents that the Applicable Foreign Borrower Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in respect of
the Applicable Foreign Borrower Documents or any other document, except for
(i) any such filing, registration, recording, execution or notarization as has
been made or is not required to be made until the Applicable Foreign Borrower
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Borrower is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Borrower Documents or (ii) on any payment to be made by such
Foreign Borrower pursuant to the Applicable Foreign Borrower Documents, except
as has been disclosed to the Agent.

(d) The execution, delivery and performance of the Applicable Foreign Borrower
Documents executed by such Foreign Borrower are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Borrower
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Credit Agreement Obligations (other than contingent
indemnification obligations under this Agreement not then due and any
obligations under any Secured Hedge Agreement or Secured Cash Management
Agreement) have been paid and satisfied in full in cash, all Letters of Credit
have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, each Borrower Party will, and will cause each of its
Subsidiaries to:

SECTION 8.1 Financial Statements and Budgets. Deliver to the Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

(a) Annual Financial Statements. As soon as practicable and in any event within
one hundred twenty (120) days (or, if earlier, on the date of any required
public filing thereof) after the end of each Fiscal Year (commencing with the
Fiscal Year ended July 31, 2014), an audited Consolidated balance sheet of KMG
and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, retained earnings and cash flows including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for the preceding Fiscal Year and
prepared in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during such Fiscal Year.
Such annual financial statements shall be audited by KPMG LLP or another
independent certified public accounting firm of recognized national standing
selected by KMG and reasonably acceptable to the Agent, and accompanied by a
report and opinion thereon by such certified public accountants prepared in
accordance with generally accepted auditing standards that is not subject to any
“going concern” or similar qualification or exception or any qualification as to
the scope of such audit or with respect to accounting principles followed by KMG
or any of its Subsidiaries not in accordance with GAAP.

 

86



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as practicable and in any event
within sixty (60) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three fiscal quarters of each Fiscal
Year (commencing with the fiscal quarter ended October 31, 2014), an unaudited
Consolidated balance sheet of KMG and its Subsidiaries as of the close of such
fiscal quarter and unaudited Consolidated statements of income, retained
earnings and cash flows and a report containing management’s discussion and
analysis of such financial statements for the fiscal quarter then ended and that
portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by KMG in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operations of
any change in the application of accounting principles and practices during the
period, and certified by the chief financial officer of KMG to present fairly in
all material respects the financial condition of KMG and its Subsidiaries on a
Consolidated basis as of their respective dates and the results of operations of
KMG and its Subsidiaries for the respective periods then ended, subject to
normal year-end adjustments and the absence of footnotes.

(c) Annual Operating Budget. As soon as practicable and in any event within
sixty (60) days after the end of each Fiscal Year, a business plan and operating
and capital budget of KMG and its Subsidiaries for the ensuing four (4) fiscal
quarters, such plan to be prepared in accordance with GAAP and to include, on an
annual basis, a capital budget and on a quarterly basis, the following: a
quarterly operating budget, a projected income statement, statement of cash
flows and balance sheet, calculations demonstrating projected compliance with
the financial covenants set forth in Section 9.11 and a report containing a
reasonable disclosure of the key assumptions and drivers with respect to such
budget, accompanied by a certificate from a Responsible Officer of KMG to the
effect that such budget contains good faith estimates (utilizing assumptions
believed to be reasonable at the time of delivery of such budget) of the
financial condition and operations of KMG and its Subsidiaries for such period.

SECTION 8.2 Certificates; Other Reports. Deliver to the Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

(a) at each time financial statements are delivered pursuant to Section 8.1(a)
or (b), a duly completed Officer’s Compliance Certificate;

(b) promptly upon receipt thereof, copies of all reports, if any, submitted to
KMG or its board of directors by its independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto;

(c) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of Indebtedness of any Borrower Party or any Subsidiary
thereof in excess of the Threshold Amount pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise furnished to
the Agent pursuant to the terms of this Agreement;

(d) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Borrower Party or any
Subsidiary thereof with any Environmental Law that could (i) reasonably be
expected to have a Material Adverse Effect or (ii) cause any Property described
in the Mortgages to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law;

(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of KMG, and copies of all annual, regular, periodic and special reports and
registration statements which KMG may file or be required to file with the SEC
under Section 13 or 15(d) of the Exchange Act, or with any national securities
exchange, and in any case not otherwise required to be delivered to the Agent
pursuant hereto;

 

87



--------------------------------------------------------------------------------

(f) promptly, and in any event within five (5) Business Days after receipt
thereof by any Borrower Party or any Subsidiary thereof, copies of each notice
or other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Borrower Party or any Subsidiary thereof;

(g) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act), as from time to time reasonably requested by the Agent or any
Lender; and

(h) such other information regarding the operations, business affairs and
financial condition of any Borrower Party or any Subsidiary thereof as the Agent
or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which a
Borrower posts such documents, or provides a link thereto on such Borrower’s
website on the Internet at the website address listed in Section 12.1; or
(ii) on which such documents are posted on a Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that: the Borrowers shall notify the Agent (by facsimile or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions of such documents. Notwithstanding anything
contained herein, in every instance the Borrowers shall be required to provide
paper copies of the Officer’s Compliance Certificates required by Section 8.2 to
the Agent. Except for such Officer’s Compliance Certificates, the Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrowers hereby acknowledge that (a) the Agent and/or the Arranger will
make available to the Lenders and the Issuing Lenders materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrowers or its securities) (each, a “Public Lender”). Each Borrower
hereby agrees that so long as any Borrower is the issuer of any outstanding debt
or equity securities that are registered or issued pursuant to a private
offering or is actively contemplating issuing any such securities it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Agent, the Arranger, the Issuing Lenders and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to such Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 12.11); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

88



--------------------------------------------------------------------------------

SECTION 8.3 Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Borrower Party
obtains knowledge thereof) notify the Agent in writing of (which shall promptly
make such information available to the Lenders in accordance with its customary
practice):

(a) the occurrence of any Default or Event of Default;

(b) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Borrower Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that if
adversely determined could reasonably be expected to result in a Material
Adverse Effect;

(c) any notice of any violation received by any Borrower Party or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;

(d) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Borrower Party or any Subsidiary thereof
which could reasonably be expected to result in a Material Adverse Effect;

(e) any attachment, judgment, lien, levy or order exceeding the Threshold Amount
that may be assessed against or threatened against any Borrower Party or any
Subsidiary thereof;

(f) any event which constitutes or which with the passage of time or giving of
notice or both would constitute a default or event of default under any Material
Contract to which the Borrowers or any of their Subsidiaries is a party or by
which the Borrowers or any Subsidiary thereof or any of their respective
properties may be bound which could reasonably be expected to have a Material
Adverse Effect;

(g) (i) all notices received by any Borrower Party or any ERISA Affiliate of the
PBGC’s intent to terminate any Pension Plan or to have a trustee appointed to
administer any Pension Plan, (ii) all notices received by any Borrower Party or
any ERISA Affiliate from a Multiemployer Plan sponsor concerning the imposition
or amount of withdrawal liability pursuant to Section 4202 of ERISA in excess of
the Threshold Amount or which could reasonably be expected to result in a
Material Adverse Effect, and (iii) the Borrowers obtaining knowledge or reason
to know that any Borrower Party or any ERISA Affiliate has filed or intends to
file a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA; and

(h) any event which makes any of the representations set forth in Article VII
that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Article VII that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect.

Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrowers setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and propose
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

89



--------------------------------------------------------------------------------

SECTION 8.4 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 9.4, preserve and maintain its separate corporate existence
and all rights, franchises, licenses and privileges necessary to the conduct of
its business, and qualify and remain qualified as a foreign corporation or other
entity and authorized to do business in each jurisdiction in which the failure
to so qualify could reasonably be expected to have a Material Adverse Effect.

SECTION 8.5 Maintenance of Property and Licenses.

(a) In addition to the requirements of any of the Security Documents, protect
and preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear excepted, all material
buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such Property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner consistent with past practice and
customary industry standards.

(b) Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted.

SECTION 8.6 Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law. All such insurance shall, (a) provide that no cancellation or
material modification thereof shall be effective until at least 30 days (or 10
days with respect to any cancellation for failure to pay applicable premiums)
after receipt by the Agent of written notice thereof, (b) name the Agent as an
additional insured party thereunder and (c) in the case of each casualty
insurance policy, name the Agent as lender’s loss payee. On or prior to the
Closing Date and from time to time thereafter deliver to the Agent upon its
request information in reasonable detail as to the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby. Without limiting the foregoing, the Borrowers shall and shall
cause each appropriate Borrower Party to (i) maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that is subject to a Mortgage, on such terms and in such amounts
as required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Agent, (ii) furnish to the Agent evidence of renewal (and
payment of renewal premiums therefor) of all such policies prior to the
expiration or lapse thereof, and (iii) furnish to the Agent prompt written
notice of any redesignation of any such improved real property into or out of a
special flood hazard area.

SECTION 8.7 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.

SECTION 8.8 Payment of Taxes and Other Obligations. Pay and perform (a) all
taxes, assessments and other governmental charges that may be levied or assessed
upon it or any of its Property and (b) all other Indebtedness, obligations and
liabilities in accordance with customary trade practices; provided, that the
Borrowers or such Subsidiary may contest any item described in this Section in
good faith so long as adequate reserves are maintained with respect thereto in
accordance with GAAP.

 

90



--------------------------------------------------------------------------------

SECTION 8.9 Compliance with Laws and Approvals. Observe and remain in compliance
in all material respects with all Applicable Laws and maintain in full force and
effect all Governmental Approvals, in each case applicable to the conduct of its
business, except where failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

SECTION 8.10 Environmental Laws. In addition to and without limiting the
generality of Section 8.9, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, to the extent that any failure to so comply could reasonably be expected
to result in a Material Adverse Effect, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, to the extent that any failure to take such actions or so
comply could reasonably be expected to result in a Material Adverse Effect, and
(c) defend, indemnify and hold harmless the Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrowers or any Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.

SECTION 8.11 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.9, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Agent upon the Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Agent.

SECTION 8.12 Compliance with Material Contracts. Comply in all respects with
each Material Contract; except where failure to so comply could not reasonably
be expected to have a Material Adverse Effect.

SECTION 8.13 Visits and Inspections. Permit representatives of the Agent or any
Lender, from time to time upon prior reasonable notice and at such times during
normal business hours, all at the expense of the Borrowers, to visit and inspect
its properties; inspect, audit and make extracts from its books, records and
files, including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that excluding any such visits and
inspections during the continuation of an Event of Default, (a) any such visits
and inspections by any Lender (excluding any Lender that also acts as the Agent)
shall be at such Lender’s expense, and (b) the Agent shall not exercise such
rights more often than two (2) times during any calendar year at the Borrowers’
expense; provided further that upon the occurrence and during the continuance of
an Event of Default, the Agent or any Lender may do any of the foregoing at the
expense of the Borrowers at any time.

 

91



--------------------------------------------------------------------------------

SECTION 8.14 Additional Subsidiaries and Real Property.

(a) Additional Domestic Subsidiaries. Promptly after the creation or acquisition
of any U.S. Subsidiary (other than U.S. Non-Guarantor Subsidiary) (and, in any
event, within thirty (30) days after such creation or acquisition, as such time
period may be extended by the Agent in its sole discretion) cause such Person to
(i) become either (A) a Subsidiary Guarantor by delivering to the Agent a duly
executed supplement to the Subsidiary Guaranty Agreement or such other document
as the Agent shall deem appropriate for such purpose, or (B) an Additional
Borrower in compliance with Section 4.4, (ii) grant a security interest in all
Collateral (subject to the exceptions specified in the Security Documents) owned
by such Subsidiary by delivering to the Agent a duly executed supplement to each
applicable Security Document or such other document as the Agent shall deem
appropriate for such purpose and comply with the terms of each applicable
Security Document, (iii) deliver to the Agent such opinions, documents and
certificates referred to in Section 6.1 as may be reasonably requested by the
Agent, (iv) deliver to the Agent such original certificated Equity Interests or
other certificates and stock or other transfer powers evidencing the Equity
Interests of such Person owned by the Borrower Parties, (v) deliver to the Agent
such updated Schedules to the Loan Documents as requested by the Agent with
respect to such Person, and (vi) deliver to the Agent such other documents as
may be reasonably requested by the Agent, all in form, content and scope
reasonably satisfactory to the Agent.

(b) Additional Foreign Subsidiaries. Notify the Agent promptly after any Person
becomes a First Tier Foreign Subsidiary, and promptly thereafter (and, in any
event, within thirty (30) days after such notification, as such time period may
be extended by the Agent in its sole discretion), cause (i) the applicable
Borrower Party to deliver to the Agent Security Documents pledging sixty-five
percent (65%) of the total outstanding voting Equity Interests (and one hundred
percent (100%) of the non-voting Equity Interests) of any such new First Tier
Foreign Subsidiary and a consent thereto executed by such new First Tier Foreign
Subsidiary (including, without limitation, if applicable, and available to be
freely transferred to the Agent pursuant to the Applicable Laws and practices of
any relevant foreign jurisdiction, original certificated Equity Interests (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Equity Interests of such new First
Tier Foreign Subsidiary, together with an appropriate undated stock or other
transfer power for each certificate duly executed in blank by the registered
owner thereof), (ii) such Person to deliver to the Agent such opinions of
counsel (limited to U.S. counsel except to the extent such Foreign Subsidiary
becomes an Additional Borrower hereunder in which foreign counsel opinions may
be required upon the Agent’s request), documents and certificates referred to in
Section 6.1 as may be reasonably requested by the Agent, (iii) such Person to
deliver to the Agent such updated Schedules to the Loan Documents as requested
by the Agent with regard to such Person and (iv) such Person to deliver to the
Agent such other documents as may be reasonably requested by the Agent, all in
form, content and scope reasonably satisfactory to the Agent.

 

92



--------------------------------------------------------------------------------

(c) Real Property Collateral. (i) Promptly after the acquisition of any owned
real property located in the United States with a fair market value in excess of
$2,500,000 by any Borrower Party that is not subject to the existing Security
Documents (and, in any event, within thirty (30) days after such acquisition (as
such time period may be extended by the Agent in its sole discretion), notify
the Agent and (ii) promptly thereafter (and, in any event, within sixty
(60) days of such acquisition, as such time period may be extended by the Agent
in its sole discretion), unless the granting of a lien on such real property in
favor of the Agent is prohibited under the terms of any purchase money financing
existing on such real property, deliver such mortgages, deeds of trust, title
insurance policies, environmental reports, surveys and other documents
reasonably requested by the Agent in connection with granting and perfecting a
first priority Lien, other than Permitted Liens, on such real property in favor
of the Agent, for the ratable benefit of the Lender Parties, all in form and
substance acceptable to the Agent.

(d) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within thirty (30) days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Agent in its sole
discretion).

(e) Exclusions. The provisions of this Section 8.14 shall not apply to assets as
to which the Agent and the Borrowers shall reasonably determine that the costs
and burdens of obtaining a security interest therein or perfection thereof
outweigh the value of the security afforded thereby.

SECTION 8.15 Use of Proceeds. The Borrowers shall use the proceeds of the
Extensions of Credit (a) to finance Capital Expenditures and Permitted
Acquisitions, (b) pay fees, commissions and expenses in connection with the
Transactions, and (c) for working capital and general corporate purposes of the
Borrowers and their Subsidiaries (including, to the extent not repaid prior to
the Closing Date, the repayment of the obligations of the Borrowers under the
Prudential Loan Documents on the Closing Date).

SECTION 8.16 Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), which may be required
under any Applicable Law, or which the Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Security Documents or the validity or priority of
any such Lien, all at the expense of the Borrower Parties. The Borrowers also
agree to provide to the Agent, from time to time upon the reasonable request by
the Agent, evidence reasonably satisfactory to the Agent as to the perfection
and priority of the Liens created or intended to be created by the Security
Documents.

(b) If requested by the Agent or any Lender (through the Agent), promptly
furnish to the Agent and each Lender a statement in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable.

SECTION 8.17 Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 8.17, in each case within the time
limits specified on such schedule.

 

93



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

Until all of the Credit Agreement Obligations (other than contingent,
indemnification obligations under this Agreement not then due and any
obligations under any Secured Hedge Agreement or Secured Cash Management
Agreement) have been paid and satisfied in full in cash, all Letters of Credit
have been terminated or expired (or been Cash Collateralized) and the
Commitments terminated, the Borrower Parties will not, and will not permit any
of their respective Subsidiaries to:

SECTION 9.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

(a) the Credit Agreement Obligations;

(b) Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

(c) Indebtedness existing on the Closing Date and listed on Schedule 9.1, and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and (ii) the final maturity
date and weighted average life of such refinancing, refunding, renewal or
extension shall not be prior to or shorter than that applicable to the
Indebtedness prior to such refinancing, refunding, renewal or extension;

(d) Capital Lease Obligations and purchase money Indebtedness in an aggregate
amount not to exceed $5,000,000 at any time outstanding;

(e) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, (ii) neither KMG
nor any Subsidiary thereof (other than such Person and its Subsidiaries or any
other Person that such Person merges with or that acquires the assets of such
Person) shall have any liability or other obligation with respect to such
Indebtedness and (iii) the aggregate outstanding principal amount of such
Indebtedness does not exceed $10,000,000 at any time outstanding;

(f) Guarantees with respect to Indebtedness permitted pursuant to
subsections (a) through (e) of this Section;

(g) unsecured intercompany Indebtedness to the extent permitted pursuant to
Section 9.3;

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the Ordinary Course of Business;

(i) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the Ordinary Course of Business, and
reimbursement obligations in respect of any of the foregoing;

 

94



--------------------------------------------------------------------------------

(j) Indebtedness of any Borrower Party or any Subsidiary thereof incurred in the
Ordinary Course of Business to finance the payment of premiums for a
twelve-month period for insurance, provided that the aggregate outstanding
principal amount of such Indebtedness shall not at any time exceed $3,000,000;
and

(k) Indebtedness of any Borrower Party or any Subsidiary thereof not otherwise
permitted pursuant to this Section in an aggregate principal amount not to
exceed $15,000,000 at any time outstanding.

SECTION 9.2 Liens. Create, incur, assume or suffer to exist, any Lien on or with
respect to any of its Property, whether now owned or hereafter acquired, except:

(a) Liens created pursuant to the Loan Documents (including, without limitation,
Liens in favor of the Swingline Lender and/or the Issuing Lenders, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);

(b) Liens in existence on the Closing Date and described on Schedule 9.2, and
the replacement, renewal or extension thereof (including Liens incurred, assumed
or suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 9.1(c) (solely to the extent that
such Liens were in existence on the Closing Date and described on Schedule
9.2)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;

(c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace, if any,
related thereto has not expired or (ii) which are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

(d) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the Ordinary
Course of Business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of KMG or any of its
Subsidiaries;

(e) deposits or pledges made in the Ordinary Course of Business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the Ordinary Course of Business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;

(f) encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate are
not substantial in amount and which do not, in any case, detract from the value
of such property or impair the use thereof in the ordinary conduct of business;

 

95



--------------------------------------------------------------------------------

(g) Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the Ordinary Course of Business of the Borrowers and their Subsidiaries;

(h) Liens securing Indebtedness permitted under Section 9.1(d); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
Property, (ii) such Liens do not at any time encumber any property other than
the Property financed by such Indebtedness, (iii) the amount of Indebtedness
secured thereby is not increased and (iv) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed one hundred percent (100%) of
the original price for the purchase, repair improvement or lease amount (as
applicable) of such Property at the time of purchase, repair, improvement or
lease (as applicable);

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(l) or securing appeal or other surety bonds
relating to such judgments;

(j) (i) Liens on Property (i) of any Subsidiary which are in existence at the
time that such Subsidiary is acquired pursuant to a Permitted Acquisition and
(ii) of the Borrowers or any of their Subsidiaries existing at the time such
tangible property or tangible assets are purchased or otherwise acquired by the
Borrowers or such Subsidiary thereof pursuant to a transaction permitted
pursuant to this Agreement; provided that, with respect to each of the foregoing
clauses (i) and (ii), (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition,
(B) such Liens are applicable only to specific Property, (C) such Liens are not
“blanket” or all asset Liens, (D) such Liens do not attach to any other Property
of the Borrowers or any of their Subsidiaries and (E) the Indebtedness secured
by such Liens is permitted under Section 9.1(e) of this Agreement;

(k) Liens securing Indebtedness permitted under Section 9.1(k); provided that
such Liens cover only (i) unearned premiums or dividends, (ii) loss payments
which reduce the unearned premiums, subject however, to the interests of the
Agent as mortgagee or loss payee and (iii) any interest in any state guarantee
fund relating to any financed policy;

(l) (i) Liens of a collecting bank arising in the Ordinary Course of Business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank, commodities broker or
securities intermediary in connection with statutory, common law and contractual
rights of set-off and recoupment with respect to any deposit, commodities or
securities account of the Borrowers or any Subsidiary thereof;

(m) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the Ordinary Course of Business to the extent limited to the property
or assets relating to such contract;

(n) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
Ordinary Course of Business which do not (i) interfere in any material respect
with the business of KMG or its Subsidiaries or materially detract from the
value of the relevant assets of KMG or its Subsidiaries or (ii) secure any
Indebtedness; and

(o) Liens not otherwise permitted hereunder on assets other than the Collateral
securing Indebtedness or other obligations in the aggregate principal amount not
to exceed $5,000,000 at any time outstanding.

 

96



--------------------------------------------------------------------------------

SECTION 9.3 Investments. Purchase, own, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:

(a) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date;

(b) Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 9.3;

(c) Investments made after the Closing Date by any U.S. Borrower Party in any
other U.S. Borrower Party;

(d) Investments made after the Closing Date by any U.S. Non-Guarantor Subsidiary
in any U.S. Borrower Party (provided that any Investments in the form of loans
or advances made by any U.S. Non-Guarantor Subsidiary to any U.S. Borrower Party
pursuant to this clause (d) shall be subordinated to the Credit Agreement
Obligations in a manner reasonably satisfactory to the Agent);

(e) Investments made after the Closing Date by any U.S. Borrower Party in any
U.S. Non-Guarantor Subsidiary or in any Foreign Subsidiary in an aggregate
amount at any time outstanding not to exceed (A) $2,500,000 less (B) the amount
of outstanding Investments made pursuant to Section 9.3(m)(ii) (provided that
any Investments in the form of loans or advances made by any U.S. Borrower Party
to any U.S. Non-Guarantor Subsidiary or any Foreign Subsidiary pursuant to this
clause (e) shall be evidenced by a demand note in form and substance reasonably
satisfactory to the Agent and shall be pledged and delivered to the Agent
pursuant to the Security Documents);

(f) Investments made after the Closing Date by any Foreign Borrower in any other
Foreign Borrower;

(g) Investments made after the Closing Date by (i) any Foreign Borrower
Subsidiary in any Foreign Borrower or in any other Foreign Borrower Subsidiary,
provided that any Investments in the form of loans or advances made by any
Foreign Borrower Subsidiary to any Foreign Borrower pursuant to this clause
(g) shall be subordinated to the Credit Agreement Obligations in a manner
reasonably satisfactory to the Agent, and (ii) any Foreign Subsidiary (other
than a Foreign Borrower Subsidiary) to another Foreign Subsidiary, provided that
if the Foreign Subsidiary making the Investment is a Pledged Foreign Subsidiary,
such Investment shall only be made to another Pledged Foreign Subsidiary;

(h) Investments made after the Closing Date by any Foreign Borrower in any
Foreign Borrower Subsidiary or other Foreign Subsidiary in an aggregate amount
at any time outstanding not to exceed (A) $30,000,000 less (B) the amount of
outstanding Investments made pursuant to Section Section 9.3(n)(ii);

(i) Investments in cash and Cash Equivalents;

(j) deposits made in the Ordinary Course of Business to secure the performance
of leases or other obligations as permitted by Section 9.2;

(k) Hedge Agreements permitted pursuant to Section 9.1;

 

97



--------------------------------------------------------------------------------

(l) purchases of assets in the Ordinary Course of Business;

(m) Investments by any U.S. Borrower or any Subsidiary thereof in the form of:

(i) Permitted Acquisitions to the extent that any Person or Property acquired in
such acquisition becomes a part of any U.S. Borrower or a Subsidiary Guarantor
or becomes (whether or not such Person is a Wholly-Owned Subsidiary) a
Subsidiary Guarantor in the manner contemplated by Section 8.14 or becomes an
Additional Borrower in the manner contemplated by Section 4.4; and

(ii) Permitted Acquisitions to the extent that any Person or Property acquired
in such acquisition does not become a Subsidiary Guarantor or a part of a
Subsidiary Guarantor in an aggregate amount at any time outstanding not to
exceed (A) $2,500,000 less (B) the amount of outstanding Investments made
pursuant to Section 9.3(e);

(n) Investments by any Foreign Borrower or any Subsidiary thereof in the form
of:

(i) Permitted Acquisitions to the extent that any Person or Property acquired in
such acquisition becomes a Foreign Borrower or part of any Foreign Borrower; and

(ii) Permitted Acquisitions to the extent that any Person or Property acquired
in such acquisition does not become a Foreign Borrower or a part of a Foreign
Borrower in an aggregate amount at any time outstanding not to exceed
(A) $30,000,000 less (B) the amount of outstanding Investments made pursuant to
Section 9.3(h)(a);

(o) Investments in the form of loans and advances to officers, directors and
employees in the Ordinary Course of Business in an aggregate amount not to
exceed at any time outstanding $1,000,000 (determined without regard to any
write-downs or write-offs of such loans or advances);

(p) Investments in the form of Restricted Payments permitted pursuant to
Section 9.6;

(q) Guarantees permitted pursuant to Section 9.1;

(r) Investments in joint ventures; provided, that the aggregate amount of all
such Investments shall not at any time exceed $1,000,000;

(s) Investments consisting of the formation and capitalization of new
Subsidiaries; provided that the requirements of Section 8.14 are met with
respect to such new Subsidiary and any Investment made to capitalize such new
Subsidiary is otherwise permitted under this Section 9.3; and

(t) Investments not otherwise permitted pursuant to this Section in an aggregate
amount not to exceed $3,000,000 at any time outstanding; provided that,
immediately before and immediately after giving pro forma effect to any such
Investments, no Default or Event of Default shall have occurred and be
continuing.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

98



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, Investments made by the
Borrower Parties in non-Wholly-Owned Subsidiaries and joint ventures shall not
exceed $5,000,000 in the aggregate.

SECTION 9.4 Fundamental Changes. Merge, consolidate or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except that, so long as no Default exists or would
result therefrom:

(a) any U.S. Borrower may merge with any other U.S. Borrower;

(b) any Foreign Borrower may merge with any other Foreign Borrower;

(c) any U.S. Subsidiary may merge with (i) any U.S. Borrower, provided that such
U.S. Borrower shall be the continuing or surviving Person, or (ii) any one or
more other U.S. Subsidiaries, provided that (A) when any Subsidiary Guarantor is
merging with another U.S. Subsidiary, a Subsidiary Guarantor shall be the
continuing or surviving Person and (B) without limiting the foregoing clause
(A), to the extent that any such U.S. Subsidiary is a Wholly-Owned Subsidiary, a
Wholly-Owned Subsidiary shall be the continuing or surviving Person;

(d) any Foreign Subsidiary may merge with (i) any Foreign Borrower, provided
that such Foreign Borrower shall be the continuing or surviving Person, or
(ii) any one or more other Foreign Subsidiaries, provided (A) that when any
Pledged Foreign Subsidiary is merging with another Foreign Subsidiary, a Pledged
Foreign Subsidiary shall be the continuing or surviving Person, and (B) without
limiting the foregoing clause (A), to the extent that any such Foreign
Subsidiary is a Wholly-Owned Subsidiary, a Foreign Subsidiary that is a
Wholly-Owned Subsidiary shall be the continuing or surviving Person;

(e) any U.S. Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to any U.S. Borrower or to a
Subsidiary Guarantor, provided that (i) if the transferor in any such
transaction is a Subsidiary Guarantor, then the transferee must either be a U.S.
Borrower or a Subsidiary Guarantor, and (ii) if the transferor in any such
transaction is a U.S. Non-Guarantor Subsidiary or a Subsidiary Guarantor that is
not a Wholly-Owned Subsidiary, the consideration for such disposition shall not
exceed the fair value of such assets;

(f) any U.S. Borrower may dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to any other U.S. Borrower;

(g) any Foreign Borrower may dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to any other Foreign Borrower;

(h) any Foreign Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to any Foreign Borrower or to any
other Foreign Subsidiary, provided that (i) if the transferor in any such
transaction is a Pledged Foreign Subsidiary, then the transferee must either be
a Foreign Borrower or a Pledged Foreign Subsidiary, and (ii) that the
consideration for such disposition shall not exceed the fair value of such
assets; and

(i) any Foreign Borrower or Foreign Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to any
U.S. Borrower Party, provided that the consideration for such disposition shall
not exceed the fair value of such assets.

 

99



--------------------------------------------------------------------------------

SECTION 9.5 Asset Dispositions. Make any Asset Disposition except:

(a) the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Borrowers or any of their Subsidiaries;

(b) non-exclusive licenses and sublicenses of intellectual property rights in
the Ordinary Course of Business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrowers and their Subsidiaries;

(c) leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrowers or any of their Subsidiaries to others in the Ordinary
Course of Business not detracting from the value of such real or personal
property or interfering in any material respect with the business of the
Borrowers or any of their Subsidiaries;

(d) Asset Dispositions in connection with Casualty or Condemnation Events not
constituting an Event of Default;

(e) Asset Dispositions in connection with transactions permitted by Section 9.4;
and

(f) Asset Dispositions not otherwise permitted pursuant to this Section;
provided that (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be no less than 75% in cash, and (iii) the aggregate fair market value of all
property disposed of in reliance on this clause (f) shall not exceed $7,000,000
during any Fiscal Year or $21,000,000 during the term of this Agreement.

SECTION 9.6 Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of, any class of Equity Interests of any Borrower Party or any
Subsidiary thereof, or make any distribution of cash, property or assets to the
holders of shares of any Equity Interests of any Borrower Party or any
Subsidiary thereof (all of the foregoing, the “Restricted Payments”) provided
that:

(a) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any Borrower or any of its Subsidiaries may pay
dividends in shares of its own Qualified Equity Interests;

(b) any Subsidiary of a Borrower may pay cash dividends to such Borrower or any
Subsidiary Guarantor (and, if applicable, to other holders of its outstanding
Qualified Equity Interests on a pro rata basis);

(c) (i) any U.S. Non-Guarantor Subsidiary may make Restricted Payments to any
other U.S. Non-Guarantor Subsidiary (and, if applicable, to other holders of its
outstanding Equity Interests on a ratable basis) and (ii) any Foreign Subsidiary
may make Restricted Payments to any other Foreign Subsidiary (and, if
applicable, to other holders of its outstanding Equity Interests on a ratable
basis);

(d) any Borrower may declare or pay any cash dividends to the holders of its
outstanding Qualified Equity Interests so long as (i) no Default or Event of
Default has occurred and is continuing or would result therefrom, (ii) after
giving effect thereto, the Borrowers shall be in compliance with the covenants
set forth Section 9.11 and (iii) KMG has provided the Agent a certificate from a
financial officer certifying and attaching calculations in reasonable detail
demonstrating compliance with this clause (d); and

 

100



--------------------------------------------------------------------------------

(e) Any Borrower may purchase, redeem, retire or otherwise acquire (directly or
indirectly), or set apart assets for a sinking or other analogous fund for the
purchase, redemption, retirement or other acquisition of, any class of Equity
Interests of any Borrower Party or any Subsidiary thereof, so long as (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (ii) after giving effect thereto, the Borrowers shall be in
compliance with the covenants set forth Section 9.11 and (iii) KMG has provided
the Agent a certificate from a financial officer certifying and attaching
calculations in reasonable detail demonstrating compliance with this clause (e).

SECTION 9.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any officer, director, holder of any
Equity Interests in, or other Affiliate of, any Borrower or any of its
Subsidiaries, or any Affiliate of any such officer, director or holder, other
than:

(a) (i) transactions permitted by clauses (f) and (g) of Section 9.1,
(ii) transactions permitted by clauses (a), (b), (c), (d), (e), (f), (g), (h),
(o), (p), (q) and (s) of Section 9.3, and (iii) transactions permitted by
Section 9.6;

(b) transactions existing on the Closing Date and described on Schedule 9.7;

(c) transactions among U.S. Borrower Parties, transactions among Foreign
Borrowers, and transactions among Foreign Borrower Subsidiaries;

(d) transactions among U.S. Borrower Parties and Subsidiaries (other than U.S.
Borrower Parties) provided that such transaction is on terms as favorable to the
U.S. Borrower Party as would be obtained by it on a comparable arm’s-length
transaction with an independent, unrelated third party;

(e) transactions among Foreign Borrowers and Foreign Subsidiaries provided that
such transaction is on terms as favorable to the Foreign Borrower as would be
obtained by it on a comparable arm’s-length transaction with an independent,
unrelated third party;

(f) employment and severance arrangements and health, disability and similar
insurance or benefit plans between any Borrower and their respective
Subsidiaries and their respective directors, officers, employees or consultants
(including management and employee benefit plans or agreements, subscription
agreements or similar agreements pertaining to the repurchase of Equity
Interests pursuant to put/call rights or similar rights with current or former
employees, officers, directors or consultants and equity option or incentive
plans and other compensation arrangements) in the Ordinary Course of Business
and approved by the board of directors of such Borrower;

(g) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrowers and the Subsidiaries in the Ordinary Course of
Business to the extent attributable to the ownership or operation of, or in
connection with any services provided to, the Borrowers and the Subsidiaries;

(h) transactions in the Ordinary Course of Business between KMG and its
Subsidiaries that have been approved by the board of directors of KMG; and

 

101



--------------------------------------------------------------------------------

(i) other transactions on terms as favorable to KMG and its Subsidiaries as
would be obtained by it on a comparable arm’s-length transaction with an
independent, unrelated third party.

SECTION 9.8 Accounting Changes; Organizational Documents.

(a) Change its Fiscal Year end, or make (without the consent of the Agent) any
material change in its accounting treatment and reporting practices except as
required by GAAP.

(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner materially adverse to the rights or
interests of the Lenders.

SECTION 9.9 No Further Negative Pledges; Restrictive Agreements.

(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to, or of the type described in, Section 9.1(d) (provided that any such
restriction contained therein relates only to the asset or assets financed
thereby), (iii) customary restrictions contained in the organizational documents
of any Non-Guarantor Subsidiary as of the Closing Date and (iv) customary
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien).

(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Borrower Party or
any Subsidiary thereof to (i) pay dividends or make any other distributions to
any Borrower Party or any Subsidiary on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Borrower Party or (iii) make
loans or advances to any Borrower Party, except in each case for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) contracts for the sale of assets, including
customary restrictions with respect to a Subsidiary of the Borrower pursuant to
an agreement that has been entered into for the sale or disposition of all or
substantially all of the Equity Interests or assets of such Subsidiary, provided
that such sale is permitted hereunder, and (C) Applicable Law.

(c) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Borrower Party or
any Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to any Borrower Party or (ii) act as a Borrower Party pursuant to the
Loan Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents,
(B) Applicable Law, (C) any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(d) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith), (D) any Permitted Lien or any document or instrument governing any
Permitted Lien (provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien), (E) obligations
that are binding on a Subsidiary at the time such Subsidiary first becomes a
Subsidiary of a Borrower, so long as such obligations are not entered into in
contemplation of such Person becoming a Subsidiary, (F) customary restrictions
contained in an agreement related to the sale of Property (to the extent such
sale is permitted pursuant to Section 9.5) that limit the transfer of such
Property pending the consummation of such sale, (G) customary restrictions in
leases, subleases, licenses and sublicenses or asset sale agreements otherwise
permitted by this Agreement so long as such restrictions relate only to the
assets subject thereto, (H) customary provisions in joint venture agreements or
agreements governing property held with a common owner and other similar
agreements or arrangements relating solely to such joint venture or property,
and (I) customary provisions restricting assignment of any agreement entered
into in the Ordinary Course of Business.

 

102



--------------------------------------------------------------------------------

SECTION 9.10 Nature of Business. Engage in any business other than the business
conducted by the Borrowers and their Subsidiaries as of the Closing Date,
chemical services and related products, and business activities reasonably
related or ancillary thereto.

SECTION 9.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to be
greater than 3.25 to 1.00 as of the last day of any fiscal quarter; provided
however, that at the request of Borrowers, the Required Lenders may permit a
step up of 3.50 to 1.00 for up to four (4) fiscal quarters following a Permitted
Acquisition approved by the Required Lenders.

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Ratio to be less than 1.50 to 1.00 as of the last day of any fiscal
quarter.

(c) Consolidated Current Assets to Consolidated Current Liabilities. Permit the
ratio of Consolidated Current Assets to Consolidated Current Liabilities to be
less than 1.50 to 1.00 as of the last day of any fiscal quarter.

ARTICLE X

DEFAULT AND REMEDIES

SECTION 10.1 Events of Default. Each of the following shall constitute an Event
of Default:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrowers shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise), and such default shall continue for a period of three (3) Business
Days.

(b) Other Payment Default. The Borrowers shall default in the payment when and
as due (whether at maturity, by reason of acceleration or otherwise) of interest
on any Loan or Reimbursement Obligation or the payment of any other Credit
Agreement Obligations arising under any Loan Document, and such default shall
continue for a period of three (3) Business Days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Borrower Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Borrower Party or any Subsidiary thereof in this Agreement, any other
Loan Document, or in any document delivered in connection herewith or therewith
that is not subject to materiality or Material Adverse Effect qualifications,
shall be incorrect or misleading in any material respect when made or deemed
made.

 

103



--------------------------------------------------------------------------------

(d) Default in Performance of Certain Covenants. (i) Any Borrower Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Section 8.1, Section 8.2(a), Section 8.3,
Section 8.4, Section 8.14, Section 8.15 or Section 8.17 or Article IX, or
(ii) any Borrower Party or any Subsidiary thereof shall default in the
performance or observance of any covenant or agreement contained in Section 8.13
or Section 8.16 and such failure continues for fifteen (15) days.

(e) Default in Performance of Other Covenants and Conditions. Any Borrower Party
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Agent’s delivery of written notice thereof to the Borrowers and
(ii) a Responsible Officer of any Borrower Party having obtained knowledge
thereof.

(f) Indebtedness Cross-Default. Any Borrower Party or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate principal amount (including undrawn
committed or available amounts), or with respect to any Hedge Agreement, the
Hedge Termination Value, of which is in excess of the Threshold Amount beyond
the period of grace if any, provided in the instrument or agreement under which
such Indebtedness was created, or (ii) default in the observance or performance
of any other agreement or condition relating to any Indebtedness (other than the
Loans or any Reimbursement Obligation) the aggregate principal amount (including
undrawn committed or available amounts), or with respect to any Hedge Agreement,
the Hedge Termination Value, of which is in excess of the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice and/or lapse of time, if required,
any such Indebtedness to become due prior to its stated maturity (any applicable
grace period having expired).

(g) Change in Control. Any Change in Control shall occur.

(h) Voluntary Bankruptcy Proceeding. Any Borrower Party or any Subsidiary
thereof shall (i) commence a voluntary case under any Bankruptcy Laws, (ii) file
a petition seeking to take advantage of any Bankruptcy Laws, (iii) consent to or
fail to contest in a timely and appropriate manner any petition filed against it
in an involuntary case under any Bankruptcy Laws, (iv) apply for or consent to,
or fail to contest in a timely and appropriate manner, the appointment of, or
the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign, (v) admit
in writing its inability to pay its debts as they become due, (vi) make a
general assignment for the benefit of creditors, or (vii) take any corporate
action for the purpose of authorizing any of the foregoing.

(i) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Borrower Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Bankruptcy Laws, or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like for any
Borrower Party or any Subsidiary thereof or for all or any substantial part of
their respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.

 

104



--------------------------------------------------------------------------------

(j) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
any Borrower Party or any Subsidiary thereof party thereto or any such Person
shall so state in writing, or any Loan Document shall for any reason cease to
create a valid and perfected first priority Lien (subject to Permitted Liens)
on, or security interest in, any of the Collateral purported to be covered
thereby, in each case other than in accordance with the express terms hereof or
thereof.

(k) ERISA Events. The occurrence of any of the following events: (i) any
Borrower Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, any Borrower Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of the Threshold
Amount, (ii) a Termination Event or (iii) any Borrower Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.

(l) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Borrower Party or any Subsidiary thereof by any
court and such judgment or order shall continue without having been discharged,
vacated or stayed for a period of thirty (30) consecutive days after the entry
thereof.

(m) Casualty or Condemnation Events. There shall occur any Casualty or
Condemnation Event that results in the loss of value in the assets the subject
of such Casualty or Condemnation Event(s) (i) in an aggregate amount of more
than $5,000,000 in any Fiscal Year (after taking into account any insurance or
condemnation proceeds paid or payable on account of such Casualty or
Condemnation Event(s)); or (ii) in an aggregate amount of more than
$10,000,000.00 subsequent to the Closing Date (after taking into account any
insurance or condemnation proceeds paid or payable on account of such Casualty
or Condemnation Event(s)); unless, in each case, within 30 days after the
occurrence thereof, the Required Lenders have agreed in writing that such
Casualty or Condemnation Event does not constitute an Event of Default.

(n) Foreclosure. The institution of a foreclosure or other possessory action
against (i) the Mortgaged Property, or (ii) any of the Collateral other than the
Mortgaged Property, except where such action would not be reasonably expected to
have a Material Adverse Effect.

SECTION 10.2 Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Agent may, or
upon the request of the Required Lenders, the Agent shall, by notice to the
Borrower:

(a) Acceleration; Termination of Credit Facility. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Credit Agreement Obligations, to be forthwith due and payable, whereupon the
same shall immediately become due and payable without notice, presentment,
demand, protest, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest or other formalities of any
kind, all of which are expressly waived by each Borrower Party, anything in this
Agreement or the other Loan Documents to the contrary notwithstanding, and
terminate the Credit Facility and any right of the Borrowers to request
borrowings or Letters of Credit thereunder; provided, that upon the occurrence
of an Event of Default specified in Section 10.1(h) or (i), the Credit Facility
shall be automatically terminated and all Credit Agreement Obligations shall
automatically become due and payable without notice, presentment, demand,
protest, notice of dishonor, notice of acceleration, notice of intent to
accelerate, notice of intent to demand, protest or other formalities of any
kind, all of which are expressly waived by each Borrower Party, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding.

 

105



--------------------------------------------------------------------------------

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrowers shall at such
time deposit in a Cash Collateral account opened by the Agent an amount equal to
the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such Cash Collateral account shall be applied by the Agent to
the payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Credit Agreement Obligations
on a pro rata basis. After all such Letters of Credit shall have expired or been
fully drawn upon, the Reimbursement Obligation shall have been satisfied and all
other Credit Agreement Obligations shall have been paid in full, the balance, if
any, in such Cash Collateral account shall be returned to the Borrowers.

(c) General Remedies. Exercise on behalf of the Lender Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Credit Agreement Obligations.

SECTION 10.3 Rights and Remedies Cumulative; Non-Waiver; etc.

(a) The enumeration of the rights and remedies of the Agent and the Lenders set
forth in this Agreement is not intended to be exhaustive and the exercise by the
Agent and the Lenders of any right or remedy shall not preclude the exercise of
any other rights or remedies, all of which shall be cumulative, and shall be in
addition to any other right or remedy given hereunder or under the other Loan
Documents or that may now or hereafter exist at law or in equity or by suit or
otherwise. No delay or failure to take action on the part of the Agent or any
Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default. No course of dealing between the Borrowers, the Agent and the
Lenders or their respective agents or employees shall be effective to change,
modify or discharge any provision of this Agreement or any of the other Loan
Documents or to constitute a waiver of any Event of Default.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents and under the Secured Hedge Agreements and Secured Cash
Management Agreements against the Borrower Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 10.2 for the benefit of all the Lenders and the Issuing
Lenders; provided that the foregoing shall not prohibit (a) the Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as the Agent) hereunder and under the other Loan
Documents, (b) any Issuing Lender or the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Lender or the Swingline Lender, as the case may be) hereunder and under
the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 12.4 (subject to the terms of Section 5.6), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Borrower Party under
any Bankruptcy Law; and provided, further, that if at any time there is no
Person acting as the Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the Agent
pursuant to Section 10.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 5.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

106



--------------------------------------------------------------------------------

SECTION 10.4 Crediting of Payments and Proceeds. In the event that the Credit
Agreement Obligations arising under the Loan Documents have been accelerated
pursuant to Section 10.2 or the Agent or any Lender has exercised any remedy set
forth in this Agreement or any other Loan Document, all payments received on
account of the Credit Agreement Obligations and all net proceeds from the
enforcement of the Credit Agreement Obligations shall be applied by the Agent as
follows:

First, to payment of that portion of the Credit Agreement Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to the Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Agent, the Issuing Lenders and the Swingline Lender in proportion to the
respective amounts described in this clause First payable to them;

Second, to payment of that portion of the Credit Agreement Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders under the Loan Documents, including attorney
fees, ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Credit Agreement Obligations
constituting accrued and unpaid interest on the Loans and Reimbursement
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Credit Agreement Obligations
constituting unpaid principal of the Loans, Reimbursement Obligations and
payment obligations then owing under Secured Hedge Agreements and Secured Cash
Management Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth payable to them;

Fifth, to the Agent for the account of the Issuing Lenders, to Cash
Collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Credit Agreement Obligations have
been indefeasibly paid in full, to the Borrowers or as otherwise required by
Applicable Law;

provided, however, that notwithstanding anything to the contrary herein or in
any other Loan Document, no amount received from any Borrower Party shall be
applied to any Excluded Swap Obligation of such Borrower Party, but appropriate
adjustments shall be made with respect to payments from other Borrower Parties
to preserve the allocation to Credit Agreement Obligations otherwise set forth
above in this Section 10.4.

Notwithstanding the foregoing, Credit Agreement Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements shall be
excluded from the application described above if the Agent has not received
written notice thereof, together with such supporting documentation as the Agent
may request upon receiving such notice, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Agent pursuant to the terms of Article XI for itself and its
Affiliates as if a “Lender” party hereto.

 

107



--------------------------------------------------------------------------------

SECTION 10.5 Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Bankruptcy Law or any other judicial proceeding relative to
any Borrower Party, the Agent (irrespective of whether the principal of any Loan
or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Borrowers) shall be entitled and empowered (but not obligated)
by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Credit
Agreement Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lenders and the Agent under Section 3.3,
Section 5.3 and Section 12.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Agent and, in
the event that the Agent shall consent to the making of such payments directly
to the Lenders and the Issuing Lenders, to pay to the Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agent
and its agents and counsel, and any other amounts due the Agent under
Section 3.3, Section 5.3 and Section 12.3.

SECTION 10.6 Credit Bidding.

(a) The Agent, with the consent of the Required Lenders, on behalf of itself and
the Lenders, shall have the right to credit bid and purchase for the benefit of
the Agent and the Lenders all or any portion of Collateral at any sale thereof
conducted by the Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Agent and the Required Lenders, it
will not take any enforcement action, accelerate obligations under any Loan
Documents, or exercise any right that it might otherwise have under Applicable
Law to credit bid at foreclosure sales, UCC sales or other similar dispositions
of Collateral.

 

108



--------------------------------------------------------------------------------

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.1 Appointment and Authority.

(a) Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Agent hereunder and under the other Loan
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as expressly provided in Section 11.6, the provisions of this
Article are solely for the benefit of the Agent, the Lenders and the Issuing
Lenders, and neither KMG nor any Subsidiary thereof shall have rights as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b) The Agent shall also act as the “collateral agent” under the Loan Documents,
and each of the Lenders (including in its capacity as a potential Hedge Bank or
Cash Management Bank) and the Issuing Lenders hereby irrevocably appoints and
authorizes the Agent to act as the agent of such Lender and such Issuing Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Borrower Parties to secure any of the Credit Agreement
Obligations, together with such powers and discretion as are reasonably
incidental thereto (including, without limitation, to enter into additional Loan
Documents or supplements to existing Loan Documents on behalf of the Lender
Parties). In this connection, the Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Agent pursuant to
this Article XI for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Agent, shall be
entitled to the benefits of all provisions of Article XI and Article XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 11.2 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with any
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

SECTION 11.3 Exculpatory Provisions.

(a) The Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder and
thereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

 

109



--------------------------------------------------------------------------------

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or Applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Bankruptcy Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Bankruptcy Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as the Agent or any of its Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 12.2 and Section 10.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to the Agent by the
Borrowers, a Lender or an Issuing Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith (including, without limitation, any report
provided to it by an Issuing Lender pursuant to Section 3.9), (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent or (vi) the utilization of any Issuing Lender’s L/C
Commitment (it being understood and agreed that each Issuing Lender shall
monitor compliance with its own L/C Commitment without any further action by the
Agent).

SECTION 11.4 Reliance by the Agent. The Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Agent may presume that such condition is satisfactory to such Lender or such
Issuing Lender unless the Agent shall have received notice to the contrary from
such Lender or such Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

110



--------------------------------------------------------------------------------

SECTION 11.5 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facility as well as activities as the Agent. The Agent shall not be responsible
for the negligence or misconduct of any sub-agents except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

SECTION 11.6 Resignation of the Agent.

(a) The Agent may at any time give notice of its resignation to the Lenders, the
Issuing Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrowers (such consent not to be unreasonably withheld, conditioned or delayed,
and provided that such consent shall not be required if at such time an Event of
Default exists and is continuing), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lenders, appoint a successor Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as the Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by Applicable Law, by notice in writing to the Borrowers and such Person, remove
such Person as the Agent and, with the consent of the Borrowers (such consent
not to be unreasonably withheld, conditioned or delayed, and provided that such
consent shall not be required if at such time an Event of Default exists and is
continuing), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the Issuing Lenders under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and each Issuing Lender directly, until such time, if
any, as the Required Lenders appoint a successor Agent as provided for above.
Upon the acceptance of a successor’s appointment as the Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Agent (other than any rights to
indemnity payments owed to the retiring or removed Agent), and the retiring or
removed Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrowers
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Agent’s resignation or removal hereunder and under the other
Loan Documents, the provisions of this Article and Section 12.3 shall continue
in effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as the
Agent.

 

111



--------------------------------------------------------------------------------

(d) Any resignation by, or removal of, Wells Fargo as the Agent pursuant to this
Section shall also constitute its resignation as an Issuing Lender and the
Swingline Lender. Upon the acceptance of a successor’s appointment as the Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender, if in its
sole discretion it elects to, and the Swingline Lender, (b) the retiring Issuing
Lender and the Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor Issuing Lender, if in its sole discretion it elects to, shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.

SECTION 11.7 Non-Reliance on the Agent and Other Lenders. Each Lender and each
Issuing Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

SECTION 11.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Agent, a Lender or
an Issuing Lender hereunder.

SECTION 11.9 Collateral and Guaranty Matters.

(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Agent, at its option and in its discretion:

(i) to release any Lien on any Collateral granted to or held by the Agent, for
the ratable benefit of the Lender Parties, under any Loan Document (A) upon the
termination of the Revolving Credit Commitment and payment in full of all Credit
Agreement Obligations (other than (1) contingent indemnification obligations and
(2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Agent and the applicable Issuing Lender
shall have been made), (B) that is sold or otherwise disposed of or to be sold
or otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (C) if approved, authorized
or ratified in writing in accordance with Section 12.2;

 

112



--------------------------------------------------------------------------------

(ii) to subordinate any Lien on any Collateral granted to or held by the Agent
under any Loan Document to the holder of any Lien permitted pursuant to
Section 9.2(h); and

(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.

Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty Agreement pursuant to this
Section 11.9. In each case as specified in this Section 11.9, the Agent will, at
the Borrowers’ expense, execute and deliver to the applicable Borrower Party
such documents as such Borrower Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Subsidiary
Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 11.9. In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an Asset Disposition permitted pursuant to Section 9.5, the Liens created by any
of the Security Documents on such property shall be automatically released
without need for further action by any person.

(b) The Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Borrower Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

SECTION 11.10 Secured Hedge Agreements and Secured Cash Management Agreements .
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Cash Management Agreements and Secured Hedge Agreements unless the
Agent has received written notice of such Secured Cash Management Agreements and
Secured Hedge Agreements, together with such supporting documentation as the
Agent may request upon receiving such notice, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

 

113



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

SECTION 12.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

If to the Borrowers:

[Name of Borrower]

[c/o] KMG Chemicals, Inc.

9555 W. Sam Houston Pkwy. S.

Houston, Texas 77099

Attention: Malinda Passmore

Telephone No.: 713-600-3817

Facsimile No.: 713-600-3850

E-mail: mpassmore@kmgchemicals.com

With copies to:

[c/o] KMG Chemicals, Inc.

9555 W. Sam Houston Pkwy. S.

Houston, Texas 77099

Attention: Roger Jackson

Telephone No.: 713-600-3813

Facsimile No.: 713-600-3850

E-mail: rjackson@kmgchemicals.com

Haynes and Boone, LLP

One Houston Center

1221 McKinney, Suite 2100

Houston, Texas 77010

Attention: Joseph Vilardo, Esq.

Telephone No.: (713) 547-2228

Facsimile No.: (713) 236-5591

E-mail: joseph.vilardo@haynesboone.com

If to Wells Fargo (whether as a Lender or Agent):

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 715-0092

 

114



--------------------------------------------------------------------------------

With copies to:

Wells Fargo Bank, National Association

2500 Citywest Blvd., Suite 1100

Houston, Texas 77042

Attention: Joanna L. Mitchell, Senior Vice President

Telephone No.: (713) 273-8513

Facsimile No.: (713) 273-8530

E-mail: joanna.mitchell@wellsfargo.com

With a copy to:

Winstead PC

600 Travis Street

Suite 1100

Houston, Texas 77002

Attention: Nelson R. Block

Telephone No.: (713) 650-2746

Facsimile No.: (713) 650-2400

E-mail: nblock@winstead.com

If to any Lender:

To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or any Issuing Lender pursuant to Article II if such
Lender or such Issuing Lender, as applicable, has notified the Agent that is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Borrowers may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

(c) Agent’s Office. The Agent hereby designates its office located at the
address set forth above, or any subsequent office which shall have been
specified for such purpose by written notice to the Borrowers and the Lenders,
as the Agent’s Office referred to herein, to which payments due are to be made
and at which Loans will be disbursed and Letters of Credit requested.

 

115



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(e) Platform.

(i) Each Borrower Party agrees that the Agent may, but shall not be obligated
to, make the Borrower Materials available to the Issuing Lenders and the other
Lenders by posting the Borrower Materials on the Platform.

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower Party, any Lender or any other
Person or entity for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower
Party’s or the Agent’s transmission of communications through the Internet
(including, without limitation, the Platform), except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Party; provided that in
no event shall any Agent Party have any liability to any Borrower Party, any
Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages, losses or expenses (as opposed to
actual damages, losses or expenses).

(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.

SECTION 12.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, or any Default or
Event of Default considered cured, if, but only if, such amendment, waiver or
consent or confirmation of cure is in writing signed by the Required Lenders (or
by the Agent with the consent of the Required Lenders) and delivered to the
Agent and, in the case of an amendment, signed by the Borrower; provided, that
no amendment, waiver or consent shall:

(a) increase the Revolving Credit Commitment of any Lender (or reinstate any
Revolving Credit Commitment terminated pursuant to Section 10.2) or the amount
of Loans of any Lender, in any case, without the written consent of such Lender;

(b) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby;

 

116



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrowers
to pay interest at the rate set forth in Section 5.1(b) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

(d) change Section 5.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;

(e) except as otherwise permitted by this Section 12.2, change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders” or any other provision hereof specifying the number or percentage of
the Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;

(f) consent to the assignment or transfer by any Borrower Party of such Borrower
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;

(g) release any Guarantor from any Guaranty Agreement (other than as authorized
in Section 11.9), without the written consent of each Lender; or

(h) release all or substantially all of the Collateral, release any Security
Document (other than as authorized in Section 11.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security
Document), or subordinate any Lien created in favor of the Agent for the benefit
of the Lender Parties pursuant to any Security Document (other than as
authorized in Section 11.9 ), without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Agent in addition to the Lenders required above, affect the rights
or duties of the Agent under this Agreement or any other Loan Document;
(iv) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto, (v) each Letter of Credit
Application may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; provided that a copy of such
amended Letter of Credit Application shall be promptly delivered to the Agent
upon such amendment or waiver, and (vi) the Agent and the Borrowers shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Agent and the Borrowers shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender.

 

117



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Agent on its behalf, and without further consent, to
enter into amendments or modifications to this Agreement (including, without
limitation, amendments to this Section 12.2) or any of the other Loan Documents
or to enter into additional Loan Documents as the Agent reasonably deems
appropriate in order to effectuate the terms of Section 5.13 (including, without
limitation, as applicable, (1) to permit the Incremental Revolving Credit
Increases to share ratably in the benefits of this Agreement and the other Loan
Documents and (2) to include the Incremental Revolving Credit Increase or
outstanding Incremental Revolving Credit Increase in any determination of
(i) the Required Lenders or (ii) similar required lender terms applicable
thereto); provided that no amendment or modification shall result in any
increase in the amount of any Lender’s Revolving Credit Commitment or any
increase in any Lender’s Revolving Credit Commitment Percentage, in each case,
without the written consent of such affected Lender.

SECTION 12.3 Expenses; Indemnity.

(a) Costs and Expenses. Each Borrower and any other Borrower Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Agent) in connection with the syndication of
the Credit Facility, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of pocket expenses incurred by any Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out of pocket expenses incurred
by the Agent, any Lender or any Issuing Lender (including the fees, charges and
disbursements of any counsel for the Agent, any Lender or any Issuing Lender),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the Agent
(and any sub-agent thereof), each Lender and each Issuing Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, any Environmental Claims), penalties, damages, liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrowers or any other Borrower Party),
other than such Indemnitee and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any
Borrower Party or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,

 

118



--------------------------------------------------------------------------------

whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, AND IN ALL CASES WHETHER OR NOT CAUSED BY THE ORDINARY, SOLE OR
CONTRIBUTORY NEGLIGENCE OF ANY INDEMNITEE, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (A) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (B) result from a
claim brought by any Borrower Party or any Subsidiary thereof against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower Party or such Subsidiary has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction, or (C) result from disputes
arising solely between Indemnitees and (x) not involving any action or inaction
by the Borrowers or any of their Subsidiaries and (y) not relating to any action
of such Indemnitees in their capacity as the Agent or Arranger. This
Section 12.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by the Lenders. To the extent that the Borrowers for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof), any
Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Agent (or any such
sub-agent), such Issuing Lender, the Swingline Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time, or if the Total Credit
Exposure has been reduced to zero, then based on such Lender’s share of the
Total Credit Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to any Issuing
Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Agent (or any such
sub-agent), such Issuing Lender or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in connection
with such capacity. The obligations of the Lenders under this clause (c) are
subject to the provisions of Section 5.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each Borrower and each other Borrower Party shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

119



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

(g) Provisions with Respect to California Real Property. The Borrower Parties,
the Agent and the other Lender Parties, acknowledge and agree that to the extent
that California law is applicable, the representations, warranties, covenants,
indemnities, waivers and other provisions contained in Section 7.8,
Section 8.2(d) and Section 8.3 (insofar as Section 8.2(d) and Section 8.3 relate
to Environmental Laws, Environmental Claims or Hazardous Materials), Section 8.9
(insofar as Section 8.9 relates to Environmental Laws), Section 8.10 and
Section 12.3 (insofar as Section 12.3 relates to Environmental Laws,
Environmental Claims, Hazardous Materials and the breach of any environmental
representations, warranties or covenants) of this Agreement as the same relate
to any real property Collateral that is located in the State of California are
intended to constitute, and do constitute, “environmental provisions” as that
term is defined in Section 736(f)(2) of the California Code of Civil Procedure.
To the extent that California law is applicable, pursuant to Section 736 of the
California Code of Civil Procedure, any action by the Administrative Agent or
any other Secured Party for the recovery of damages or enforcement of this
Section shall not constitute an action within the meaning of Section 726(a) of
the California Code of Civil Procedure or constitute a money judgment for a
deficiency or a deficiency judgment within the meaning of Sections 580a, 580b,
580d or 726(b) of the California Code of Civil Procedure. Further, each Borrower
Party and the Indemnitees mutually intend that to the extent that California law
is applicable and if recovery of damages, injunctive or other equitable relief,
or other enforcement of any environmental provisions shall not be available to
the Agent or any other Lender Party under or pursuant to Section 736 of the
California Code of Civil Procedure, such damages, injunctive or other equitable
relief, or other enforcement of any environmental provisions shall be
recoverable and available under the law of the State of California other than
Section 736 of the California Code of Civil Procedure, as contemplated in
Section 736(d) of the California Code of Civil Procedure. Without limiting the
foregoing, the Agent and the other Lender Parties shall also have all rights and
remedies set forth in Section 726.5 of the California Code of Civil Procedure
with respect to any real property Collateral located in the State of California.

SECTION 12.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Agent, to the fullest
extent permitted by Applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such Issuing Lender, the Swingline Lender or any such Affiliate
to or for the credit or the account of the Borrowers or any other Borrower Party
against any and all of the obligations of the Borrowers or such Borrower Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, such Issuing Lender or the Swingline Lender or any of their
respective Affiliates, irrespective of whether or not such Lender, such Issuing
Lender, the Swingline Lender or any such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrowers or such Borrower Party may be contingent or unmatured or are owed
to a branch or office of such Lender, such Issuing Lender, the Swingline Lender
or such Affiliate different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 10.4 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent, the Issuing Lenders, the Swingline Lender
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Agent a statement describing in reasonable detail the Credit Agreement
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Lender, the Swingline Lender
and their respective Affiliates under this Section shall be subject to
Section 4.1 and Section 4.2 of this Agreement, and are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Lender, the Swingline Lender or their respective Affiliates may have.
Each Lender, such Issuing Lender and the Swingline Lender agree to notify the
Borrowers and the Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

120



--------------------------------------------------------------------------------

SECTION 12.5 Governing Law; Jurisdiction, Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER BORROWER PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE AGENT, ANY LENDER, ANY
ISSUING LENDER, THE SWINGLINE LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF TEXAS SITTING IN HARRIS COUNTY, AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE AGENT, ANY LENDER, ANY ISSUING LENDER OR THE SWINGLINE LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER BORROWER PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER BORROWER PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

121



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN Section 12.1. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 12.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 12.7 California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 12.3, the Borrowers shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

SECTION 12.8 Reversal of Payments. To the extent any Borrower Party makes a
payment or payments to the Agent for the ratable benefit of the Lenders or the
Agent receives any payment or proceeds of the Collateral which payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any Bankruptcy Law, other Applicable Law or
equitable cause, then, to the extent of such payment or proceeds repaid, the
Credit Agreement Obligations or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if such payment or proceeds
had not been received by the Agent.

SECTION 12.9 Injunctive Relief. The Borrowers recognize that, in the event the
Borrowers fail to perform, observe or discharge any of their obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrowers agree that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.

 

122



--------------------------------------------------------------------------------

SECTION 12.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Borrower Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by the Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and/or the Revolving Credit Loans at the
time owing to it or contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $10,000,000, unless each of the Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided that the Borrowers shall be deemed to have given its
consent five (5) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Agent) unless such consent is
expressly refused by the Borrowers prior to such fifth (5th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

 

123



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrowers shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within 5 Business Days after having
received notice thereof;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Revolving Credit
Facility if such assignment is to a Person that is not a Lender with a Revolving
Credit Commitment, an Affiliate of such Lender or an Approved Fund with respect
to such Lender; and

(C) the consents of the Issuing Lenders and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment; provided that (A) only one
such fee will be payable in connection with simultaneous assignments to two or
more related Approved Funds by a Lender and (B) the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Agent, the applicable pro
rata share of Loans previously requested, but not funded by, the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (A) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, the Issuing Lenders, the Swingline Lender
and each other Lender hereunder (and interest accrued thereon), and (B) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Revolving Credit Commitment Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

124



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 5.8, Section 5.9, Section 5.10, Section 5.11 and
Section 12.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a natural
Person or the Borrowers or any of the Borrowers’ Subsidiaries or Affiliates,
which shall be null and void.)

(c) Register. The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption and each Lender Joinder
Agreement delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amounts of (and stated interest on) the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrowers and any Lender
(but only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Agent, sell participations to any Person (other
than a natural Person or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person or the Borrowers
or any of the Borrowers’ Subsidiaries or Affiliates) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Agent, the Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 12.3(c) with respect to any payments made by such Lender to its
Participant(s).

 

125



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2(a), (b), (c) or (d) that directly and adversely affects such
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of Section 5.9, Section 5.10 and Section 5.11 (subject to the
requirements and limitations therein, including the requirements under
Section 5.11(g) (it being understood that the documentation required under
Section 5.11(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 5.12 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 5.10 or Section 5.11, with respect to
any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as the Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 12.11 Treatment of Certain Information; Confidentiality. Each of the
Agent, the Lenders and the Issuing Lenders (each, a “Commitment Party”) agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Related Parties (it being understood that the Persons to whom such disclosure is
made is subject to confidentiality provisions generally or will otherwise be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) as to the extent required by Applicable Laws or regulations
or in any legal, judicial, administrative or other compulsory, (d) to any other
party hereto, (e) in connection with the exercise of any remedies under this
Agreement, under any other Loan Document or under any Secured Hedge Agreement or
Secured Cash Management Agreement, or any action or proceeding relating to this
Agreement, any other Loan Document or any Secured Hedge Agreement or Secured
Cash Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee

 

126



--------------------------------------------------------------------------------

of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrowers and their
obligations, this Agreement or payments hereunder, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding KMG and its Subsidiaries, the Loans and the Loan
Documents in connection with ratings issued with respect to an Approved Fund,
(g) on a confidential basis to (i) any rating agency in connection with rating
KMG or its Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Credit Facility, (h) with the consent of the
Borrowers, (i) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Agent, any Lender, any Issuing Lender or any of their
respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrowers, (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Agent or any Lender or in accordance with the Agent’s or any
Lender’s regulatory compliance policy if the Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the Agent or
such Lender or any of its subsidiaries or affiliates, (l) to the extent that
such information is independently developed by such Commitment Party or its
Affiliates or Related Parties, or (m) for purposes of establishing a “due
diligence” defense. For purposes of this Section, “Information” means all
information received from any Borrower Party or any Subsidiary thereof relating
to any Borrower Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the Agent, any
Lender or any Issuing Lender on a nonconfidential basis prior to disclosure by
any Borrower Party or any Subsidiary thereof; provided that, in the case of
information received from a Borrower Party or any Subsidiary thereof after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 12.12 Performance of Duties. Each of the Borrower Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Borrower Party at its sole cost and expense.

SECTION 12.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Agent and any Persons designated by
the Agent or any Lender pursuant to any provisions of this Agreement or any of
the other Loan Documents shall be deemed coupled with an interest and shall be
irrevocable so long as any of the Credit Agreement Obligations remain unpaid or
unsatisfied, any of the Commitments remain in effect or the Credit Facility has
not been terminated.

SECTION 12.14 Survival.

(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

127



--------------------------------------------------------------------------------

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Agent and the Lenders are entitled under the provisions of this Article XII
and any other provision of this Agreement and the other Loan Documents shall
continue in full force and effect and shall protect the Agent and the Lenders
against events arising after such termination as well as before.

SECTION 12.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 12.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 12.17 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Agent,
the Issuing Lender, the Swingline Lender and/or the Arranger, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 6.1, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 12.18 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Credit Agreement
Obligations (other than contingent indemnification obligations under this
Agreement not then due and any obligations under any Secured Hedge Agreement or
Secured Cash Management Agreement) arising hereunder or under any other Loan
Document shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized or otherwise satisfied in a manner acceptable to the Issuing
Lender), and the Revolving Credit Commitment has been terminated. No termination
of this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination.

 

128



--------------------------------------------------------------------------------

SECTION 12.19 USA PATRIOT Act. The Agent and each Lender hereby notifies the
Borrowers that pursuant to the requirements of the PATRIOT Act, each of them is
required to obtain, verify and record information that identifies each Borrower
Party, which information includes the name and address of each Borrower Party
and other information that will allow such Lender to identify each Borrower
Party in accordance with the PATRIOT Act.

SECTION 12.20 Independent Effect of Covenants. The Borrowers expressly
acknowledge and agree that each covenant contained in Article VIII or Article IX
hereof shall be given independent effect. Accordingly, the Borrowers shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Article VIII or Article IX, before or after giving effect to such
transaction or act, the Borrowers shall or would be in breach of any other
covenant contained in Article VIII or Article IX.

SECTION 12.21 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Borrower Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
their Affiliates, on the one hand, and the Agent, the Arrangers and the Lenders,
on the other hand, and the Borrowers are capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of the Agent, the Arrangers and the
Lenders is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrowers or any of their Affiliates,
stockholders, creditors or employees or any other Person, (iii) none of the
Agent, the Arrangers or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrowers with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Arranger or Lender has
advised or is currently advising the Borrowers or any of their Affiliates on
other matters) and none of the Agent, the Arrangers or the Lenders has any
obligation to the Borrowers or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrowers and their Affiliates, and none of the Agent, the
Arrangers or the Lenders has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship and (v) the Agent, the
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate.

(b) Each Borrower Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Borrowers, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrowers or any Affiliate of
the foregoing. Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrowers or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, the Arrangers, the
Borrowers or any Affiliate of the foregoing.

 

129



--------------------------------------------------------------------------------

SECTION 12.22 Amendment and Restatement; No Novation. This Agreement constitutes
an amendment and restatement of the Existing Credit Agreement, effective from
and after the Closing Date. The execution and delivery of this Agreement shall
not constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Agent under the Existing Credit Agreement based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement. On the Closing Date, the credit facilities described in the Existing
Credit Agreement, shall be amended, supplemented, modified and restated in their
entirety by the facilities described herein, and all loans and other obligations
of the Borrowers outstanding as of such date under the Existing Credit
Agreement, shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that any Lender party hereto that is not party to the Existing
Credit Agreement shall make Loans hereunder in the amount of such Lender’s
Revolving Credit Commitment Percentage of the outstanding balance of such
outstanding Loans and the Agent shall make such transfers of funds as are
necessary in order that the outstanding balance of such Loans, together with any
Loans funded on the Closing Date, reflect the respective Revolving Credit
Commitment of the Lenders hereunder. Except as otherwise provided in the Loan
Documents, in no event shall the Collateral (and Liens related thereto) securing
the Existing Credit Agreement or the obligations of the Borrowers thereunder and
in connection therewith be deemed affected hereby, it being the intent and
agreement of the Borrowers that the Liens on the Collateral granted to secure
the obligations of the Borrowers in connection with the Existing Credit
Agreement shall not be extinguished and shall remain valid, binding and
enforceable securing the obligations of the Borrowers under the Existing Credit
Agreement and related loan documentation, as amended and restated hereby.

SECTION 12.23 Keepwell. Each Qualified ECP Guarantor (as defined below) hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds and other support as may be needed from time to time by each
other Borrower Party to honor all of its obligations under this Agreement and
the other Loan Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section, or otherwise under this Agreement or any
other Loan Document, voidable under Bankruptcy Laws and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until all of the Credit Agreement
Obligations (other than contingent indemnification obligations not then due)
shall have been paid in full in cash, all Letters of Credit have been terminated
or expired (or been Cash Collateralized), and the Commitments terminated. Each
Qualified ECP Guarantor intends that this Section constitute, and this Section
shall be deemed to constitute, a “keepwell, support or other agreement” for the
benefit of each other Borrower Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes of this
Section, “Qualified ECP Guarantor” means, in respect of any Swap Obligation,
each Borrower Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

130



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Foreign Borrower or Foreign Borrower
Subsidiary shall have any obligation under this Section 12.23 to provide funds
or other support as may be needed from time to time by any Borrower Party that
is a U.S. Person to honor any of such U.S. Person’s obligations under this
Agreement and the other Loan Documents in respect of Swap Obligations.

SECTION 12.24 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on KMG or any of its
Subsidiaries or further restricts the rights of KMG or any of its Subsidiaries
or gives the Agent or the Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.

SECTION 12.25 Ceiling Election. To the extent that the Lender Parties are
relying on Chapter 303 of the Texas Finance Code to determine the maximum rate
payable on any such Note and/or any other portion of the Credit Agreement
Obligations, the Lender Parties will utilize the weekly ceiling from time to
time in effect as provided in such Chapter 303, as amended. To the extent
federal law permits the Lender Parties to contract for, charge, take, receive or
reserve a greater amount of interest than under Texas law, the Lender Parties
will rely on federal law instead of such Chapter 303 for the purpose of
determining the maximum rate. Additionally, to the extent permitted by
applicable law now or hereafter in effect, the Lender Parties may, at their
option and from time to time, utilize any other method of establishing the
maximum rate under such Chapter 303 or under other applicable law by giving
notice, if required, to the Borrowers as provided by applicable law now or
hereafter in effect.

SECTION 12.26 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
Party in respect of any such sum due from it to the Agent or any Lender Party
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Agent or such Lender Party, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Agent or such Lender
Party, as the case may be, may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the Agent
or any Lender Party from any Borrower Party in the Agreement Currency, such
Borrower Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Agent or such Lender Party, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Agent or any Lender Party in such
currency, the Agent or such Lender Party, as the case may be, agrees to return
the amount of any excess to such Borrower Party (or to any other Person who may
be entitled thereto under Applicable Law).

SECTION 12.27 Real Property Located in the State of California. Notwithstanding
anything to the contrary contained herein or in the other Loan Documents, the
provisions of Section 7.8, Section 8.2(d) and Section 8.3 (insofar as
Section 8.2(d) and Section 8.3 relate to Environmental Laws, Environmental
Claims or Hazardous Materials), Section 8.9 (insofar as Section 8.9 relates to
Environmental Laws), Section 8.10 and Section 12.3 (insofar as Section 12.3
relates to Environmental Laws, Environmental Claims, Hazardous Materials and the
breach of any environmental representations, warranties or covenants), (A) shall
not be secured by any real property Collateral located in the State of
California notwithstanding that any such real property Collateral may secure any
or all other obligations of the Borrower Parties under this Agreement or any
other Loan Documents, and (B) shall not limit or impair any rights or remedies
of the Agent or any other Lender Party against any Borrower Party or any
Subsidiaries thereof under any Environmental Laws, including any rights of
contribution or indemnification.

 

131



--------------------------------------------------------------------------------

SECTION 12.28 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature pages to follow]

 

132



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

KMG CHEMICALS, INC., as Borrower By:  

/s/ Malinda G. Passmore

  Malinda G. Passmore   Vice President & Chief Financial Officer KMG-BERNUTH,
INC., as Borrower By:  

/s/ Malinda G. Passmore

  Malinda G. Passmore   Vice President & Chief Financial Officer
KMG ELECTRONIC CHEMICALS, INC., as Borrower By:  

/s/ Malinda G. Passmore

  Malinda G. Passmore   Vice President & Chief Financial Officer KMG ELECTRONIC
CHEMICALS LUXEMBOURG HOLDINGS S.À R.L., as Borrower By:  

/s/ Roger C. Jackson

  Roger C. Jackson   Authorized Agent

Signature Page to

KMG Chemicals, Inc. Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

AGENTS AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, Swingline
Lender, Issuing Lender and Lender By:  

/s/ Joanna L. Mitchell

  Joanna L. Mitchell   Senior Vice President

Signature Page to

KMG Chemicals, Inc. Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ Rebecca L. Hetzer

Name:   Rebecca L. Hetzer Title:   SVP

Signature Page to

KMG Chemicals, Inc. Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

By:  

/s/ Suzanne Robinson

Name:   Suzanne Robinson Title:   SVP

Signature Page to

KMG Chemicals, Inc. Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Caleb Green

Name:   Caleb Green Title:   Underwriter

Signature Page to

KMG Chemicals, Inc. Second Amended and Restated Credit Agreement